Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of June 10, 2016

 

among

 

LIFEPOINT HEALTH, INC.,

as Borrower,

 

 

THE LENDERS REFERRED TO HEREIN,

 

 

CITIBANK, N.A.,
as Administrative Agent and Syndication Agent,

 

 

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE FENNER, & SMITH INCORPORATED,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

and

J. P. MORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

CITIBANK, N.A.

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

and

J. P. MORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

39

SECTION 1.03.

Terms Generally

39

SECTION 1.04.

Limited Condition Transactions

40

 

 

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

Credit Commitments

40

SECTION 2.02.

Procedure for Borrowing

41

SECTION 2.03.

Conversion and Continuation Options for Loans

42

SECTION 2.04.

Swingline Loans

43

SECTION 2.05.

Optional and Mandatory Prepayments of Loans; Repayments of Term Loans

44

SECTION 2.06.

Letters of Credit

47

SECTION 2.07.

Repayment of Loans; Evidence of Debt

50

SECTION 2.08.

Interest Rates and Payment Dates

51

SECTION 2.09.

Computation of Interest

52

SECTION 2.10.

Fees

52

SECTION 2.11.

Termination, Reduction or Adjustment of Commitments

53

SECTION 2.12.

Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate

54

SECTION 2.13.

Pro Rata Treatment and Payments

55

SECTION 2.14.

Illegality

56

SECTION 2.15.

Requirements of Law

56

SECTION 2.16.

Taxes

57

SECTION 2.17.

Indemnity

61

SECTION 2.18.

Change of Lending Office

61

SECTION 2.19.

Sharing of Setoffs

62

SECTION 2.20.

Assignment of Commitments Under Certain Circumstances

62

SECTION 2.21.

Increase in Commitments

63

SECTION 2.22.

Extension of Loans and Commitments

65

SECTION 2.23.

Defaulting Lenders

67

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

Organization, etc.

69

SECTION 3.02.

Due Authorization, Non-Contravention, etc.

69

SECTION 3.03.

Government Approval, Regulation, etc.

70

SECTION 3.04.

Validity, etc.

70

SECTION 3.05.

Financial Information

70

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

SECTION 3.06.

No Material Adverse Effect

70

SECTION 3.07.

Litigation

70

SECTION 3.08.

Compliance with Laws and Agreements; OFAC Rules and Regulations; Patriot Act;
FCPA

71

SECTION 3.09.

Subsidiaries

71

SECTION 3.10.

Ownership of Properties

71

SECTION 3.11.

Taxes

71

SECTION 3.12.

Pension and Welfare Plans

72

SECTION 3.13.

Environmental Warranties

72

SECTION 3.14.

Regulations U and X

73

SECTION 3.15.

Disclosure; Accuracy of Information

73

SECTION 3.16.

Insurance

74

SECTION 3.17.

Labor Matters

74

SECTION 3.18.

Solvency

74

SECTION 3.19.

Securities

74

SECTION 3.20.

Indebtedness To Remain Outstanding

75

SECTION 3.21.

Pledge Agreements

75

SECTION 3.22.

Licenses; Accreditations

75

SECTION 3.23.

EEA Financial Institution

75

 

 

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.

Effective Date

76

SECTION 4.02.

Conditions to Each Credit Event

78

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

Financial Information, Reports, Notices, etc.

79

SECTION 5.02.

Compliance with Laws, etc.

81

SECTION 5.03.

Maintenance of Properties

81

SECTION 5.04.

Insurance

81

SECTION 5.05.

Books and Records; Visitation Rights

82

SECTION 5.06.

Environmental Covenant

82

SECTION 5.07.

Information Regarding Collateral

82

SECTION 5.08.

Existence; Conduct of Business

83

SECTION 5.09.

Performance of Obligations

83

SECTION 5.10.

Pledge of Additional Collateral

83

SECTION 5.11.

Further Assurances

83

SECTION 5.12.

Use of Proceeds

84

SECTION 5.13.

Payment of Taxes

84

SECTION 5.14.

Guarantees

84

SECTION 5.15.

Subordination of Intercompany Loans

85

SECTION 5.16.

Post-Closing Covenants

85

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

85

SECTION 6.02.

Liens

88

SECTION 6.03.

Fundamental Changes; Line of Business

90

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

91

SECTION 6.05.

Asset Sales

93

SECTION 6.06.

Sale and Leaseback Transactions

94

SECTION 6.07.

Restricted Payments

94

SECTION 6.08.

Transactions with Affiliates

96

SECTION 6.09.

Restrictive Agreements

96

SECTION 6.10.

Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness

97

SECTION 6.11.

No Other “Designated Senior Indebtedness”

98

SECTION 6.12.

Total Leverage Ratio

98

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.

Listing of Events of Default

98

SECTION 7.02.

Action if Bankruptcy

101

SECTION 7.03.

Action if Other Event of Default

101

SECTION 7.04.

Action if Event of Termination

101

 

 

 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01.

The Agents

101

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

Notices

104

SECTION 9.02.

Survival of Agreement

105

SECTION 9.03.

Binding Effect

105

SECTION 9.04.

Successors and Assigns

105

SECTION 9.05.

Expenses; Indemnity

110

SECTION 9.06.

Right of Setoff

112

SECTION 9.07.

Applicable Law

112

SECTION 9.08.

Waivers; Amendment

112

SECTION 9.09.

Collateral and Guaranty Matters

115

SECTION 9.10.

Interest Rate Limitation

116

SECTION 9.11.

Entire Agreement

116

SECTION 9.12.

WAIVER OF JURY TRIAL

116

SECTION 9.13.

Severability

117

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.14.

Counterparts

117

SECTION 9.15.

Headings

117

SECTION 9.16.

Jurisdiction; Consent to Service of Process

117

SECTION 9.17.

Confidentiality

117

SECTION 9.18.

Citigroup Direct Website Communications

118

SECTION 9.19.

Administrative Agent and Collateral Agent as Joint Creditor

119

SECTION 9.20.

Designated Senior Indebtedness

119

SECTION 9.21.

U.S. Patriot Act

119

SECTION 9.22.

No Fiduciary Duty

120

SECTION 9.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

120

 

EXHIBIT A

 

Form of Administrative Questionnaire

EXHIBIT B

 

Form of Borrowing Request

EXHIBIT C

 

Form of Assignment and Acceptance

EXHIBIT D

 

Form of Compliance Certificate

EXHIBIT E

 

Form of Indemnity, Subrogation and Contribution Agreement

EXHIBIT F-1

 

Form of Term Note

EXHIBIT F-2

 

Form of Revolving Note

EXHIBIT G

 

Form of Closing Certificate

EXHIBIT H

 

Form of Guarantee Agreement

EXHIBIT I

 

Form of Pledge Agreement

EXHIBIT J

 

Form of Opinion of White & Case LLP

EXHIBIT K

 

Form of Solvency Certificate

EXHIBIT L

 

Form of Term Loan Extension Amendment

EXHIBIT M

 

Form of Revolving Credit Extension Amendment

EXHIBIT N-1

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Treated As Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT N-2

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Treated As Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT N-3

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Treated As Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT N-4

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Treated As
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

SCHEDULE 2.01

 

Lenders and Commitments

SCHEDULE 2.06(j)

 

Existing Letters of Credit

SCHEDULE 3.09

 

Subsidiaries; Other Investments

SCHEDULE 3.13(a)

 

Facilities/Properties Not in Compliance with Environmental Laws

SCHEDULE 3.13(b)

 

Environmental Claims

SCHEDULE 3.13(c)

 

Releases of Hazardous Materials

SCHEDULE 3.16

 

Insurance

SCHEDULE 3.19

 

Options, Warrants, Calls, Subscriptions, Convertible or Exchangeable Securities,
Rights, Agreements, Commitments or Arrangements to Acquire any Equity Interests
of Borrower’s Subsidiaries

SCHEDULE 3.20(a)

 

Indebtedness to Remain Outstanding

SCHEDULE 3.20(b)

 

Liens to Remain Outstanding

SCHEDULE 3.21

 

Filing Offices

SCHEDULE 3.22

 

Hospitals

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

Post-Closing Covenant

SCHEDULE 6.04

 

Existing Investments

SCHEDULE 6.04(xix)

 

Designated Non-Loan Parties

SCHEDULE 6.09

 

Existing Restrictions

 

ii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of June 10, 2016, among LIFEPOINT
HEALTH, INC., a Delaware corporation (“Borrower”); the financial institutions
listed on Schedule 2.01, as such Schedule may from time to time be supplemented
and amended (the “Lenders”); CITIBANK, N.A., (“Citi”) as administrative agent
(in such capacity, the “Administrative Agent”) for the lenders and as
syndication agent (in such capacity, the “Syndication Agent”); CITI, BANK OF
AMERICA, N.A. (together with any affiliates it deems appropriate to provide the
services contemplated herein , “BANA”), BARCLAYS BANK PLC (“Barclays”), GOLDMAN
SACHS BANK USA (“GS”) and J.P. MORGAN CHASE BANK, N.A. (“JPM”), as
co-documentation agents (in such capacities, the “Co-Documentation Agents”); and
CITIGROUP GLOBAL MARKETS INC. (“CGMI”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (together with any affiliates it deems appropriate to provide the
services contemplated herein), Barclays, GS, and JPM as joint lead arrangers and
joint bookrunners (the “Lead Arrangers”).

 

WHEREAS, Borrower, the guarantors party thereto, Citibank, N.A., as
administrative agent for the lenders party thereto and the other financial
institutions party thereto entered into that certain Credit Agreement dated as
of July 24, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”) and now desires to
refinance the Existing Credit Agreement;

 

WHEREAS, Borrower has requested that the Lenders extend to Borrower credit in
the form of (a) Term Loans on the Effective Date in an aggregate principal
amount not in excess of $700,000,000 and (b) Revolving Loans and Letters of
Credit at any time and from time to time prior to the Revolving Credit Maturity
Date in an aggregate principal amount at any time outstanding not in excess of
$600,000,000 (subject to any increase as provided for herein); and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the promises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

 

“Accreditation Body” means all Persons having jurisdiction over the
accreditation, certification, evaluation or operation of any of the Hospitals,
including, without limitation, The Joint Commission and applicable state
licensing bodies having jurisdiction over the licensing of acute care Hospitals
as such.

 

“Additional Collateral” has the meaning assigned to such term in Section 5.10.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors, managing general
partners or persons performing similar functions; or

 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agency Fee Letter” means the Agency Fee Letter dated June 10, 2016 between
Citibank, N.A. and Borrower.

 

“Agent Fees” has the meaning assigned to such term in Section 2.10(c).

 

“Agent Parties” has the meaning assigned to such term in Section 9.18(c).

 

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Co-Documentation Agents.

 

“Agreement” means this Credit Agreement, as the same may be amended, amended and
restated, supplemented or restated from time to time in accordance with the
provisions hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the LIBO Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1% per annum,
and (c) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
LIBO Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate, the LIBO Rate or
the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means (i) with respect to any Term Loans or Revolving Loans
established in accordance with and subject to the terms of this Agreement as of
the Effective Date, (a) with respect to ABR Loans, 0.75% per annum, and (b) with
respect to Eurodollar Loans, 1.75% per annum; provided that the Applicable Rate,
with respect to those Term Loans and Revolving Loans, following each date of
delivery of the Compliance Certificate received by the Administrative Agent
pursuant to Sections 5.01(a) or (b), shall be the applicable rate per annum set
forth below under the caption “ABR Loans” or “Eurodollar Loans”, as the case may
be, based upon the Total Leverage Ratio determined in the most recently
delivered Compliance Certificate:

 

2

--------------------------------------------------------------------------------


 

Total
Leverage
Ratio

 

ABR Loans

 

Eurodollar Loans

 

>4.00 to 1.00

 

1.00

%

2.00

%

>3.00 to 1.00
<4.00 to 1.00    

 

0.75

%

1.75

%

<3.00 to 1.00

 

0.50

%

1.50

%

 

and (ii) with respect to any other Term Loans or Revolving Loans established in
accordance with and subject to the terms of, Section 2.22 (Extension of Loans
and Commitments) or Section 2.21 (Increase in Commitments), as applicable, the
rates set forth in the applicable Extension Amendment or Incremental Facility
Amendment.

 

For purposes of such calculation of the Applicable Rate with respect to Term
Loans and Revolving Loans, (i) the Total Leverage Ratio shall be determined as
of the end of each Fiscal Quarter based upon Borrower’s consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) and (ii) each change in
the Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective three (3) Business Days after the date on which the Administrative
Agent shall have received the applicable financial statements and a Compliance
Certificate calculating the Total Leverage Ratio.  If at any time Borrower has
not submitted to the Administrative Agent the applicable information as and when
required under Section 5.01(a) or (b), the Applicable Rate shall be the highest
rate set forth in the table above until such time as Borrower has provided the
information required under Section 5.01(a) or (b).  Within one (1) Business Day
of receipt of the applicable information as and when required under
Section 5.01(a) or (b), the Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable Rate
in effect from such date.

 

“Approved Like-Kind Exchange” means any exchange intended to comply with
Section 1031 of the Code (or any successor provision) of one or more healthcare
facilities and related Property owned by any Loan Party for one or more
healthcare facilities and related Property owned by one or more Persons other
than a Loan Party; provided that (a) Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer, in detail
reasonably satisfactory to the Administrative Agent, demonstrating that, upon
giving effect to any such exchange on a pro forma basis, Consolidated EBITDA
will be not less than 90% of Consolidated EBITDA prior to such exchange and
(b) the aggregate book value of all assets disposed of by the Loan Parties
pursuant to these exchanges subsequent to the Effective Date (determined as of
the date of any such exchange, net of any liabilities of the Loan Parties
assumed by the Person to which the relevant assets were transferred) shall not
exceed 25% of Consolidated Total Assets at the time of incurrence as of the last
day of the most recent Fiscal Quarter or, as applicable, Fiscal Year for which
financial statements have been delivered in accordance with Section 5.01;
provided, further, that if any transaction involves both an exchange and payment
of consideration or fails to comply with the provisions of Section 1031 of the
Code, such transaction shall be deemed to be an Approved Like-Kind Exchange only
to the extent that it involves such an exchange and has met all the requirements
of Section 1031 and, to the extent it does not meet such requirements, shall be
an “Asset Sale” for all purposes.

 

“Asset Sale” means any sale, transfer, lease, conveyance or other disposition by
Borrower or any of its Subsidiaries of any of its property or assets, including
any sale or issuance of any Equity Interests of any Subsidiary of Borrower,
except (a) sales, dispositions and leases permitted by clauses (i) through (xi),
(xiv) through (xvi) of Section 6.05 and (b) any transaction or series of
transactions shall not constitute “Asset Sale(s)” unless and until the Net
Proceeds generated therefrom (should that transaction

 

3

--------------------------------------------------------------------------------


 

or series of transactions constitute “Asset Sale(s)” but for the application of
this proviso) in the aggregate exceeds $75,000,000.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent substantially in
the form of Exhibit C or such other form as shall be approved by the
Administrative Agent and Borrower.

 

“Authorized Officer” means, with respect to Borrower, those of its officers
whose signature and incumbency has been certified to the Administrative Agent
and the Lenders by the Secretary of Borrower in a certificate dated the
Effective Date or any successor thereto.

 

“Available Amount” means, at any time (the “Reference Date”), an amount equal to
(a) 50% of Consolidated Net Income for the period commencing at the beginning of
the Fiscal Quarter in which the Effective Date occurs and ending on the last day
of the most recent Fiscal Quarter or Fiscal Year, as applicable, for which
financial statements and the related Compliance Certificate required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b) have been received by
the Administrative Agent (or in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus (b) the aggregate amount
of the proceeds received by Borrower from any Equity Issuance (other than
Disqualified Equity Issuances) made during the period commencing on the
Effective Date and ending on or prior to the Reference Date, plus
(c) $450,000,000, minus (d) the aggregate amount of any Investment made pursuant
to Section 6.04(xxi), any Restricted Payment made pursuant to
Section 6.07(viii) or any prepayment made pursuant to Section 6.10(b)(ii) during
the period commencing on the Effective Date and ending on or prior to the
Reference Date.

 

From time to time as the Administrative Agent may reasonably request, the
Borrower shall deliver to the Administrative Agent an officer’s certificate
which shall include a reasonably detailed calculation of the then-current
availability under the Available Amount.

 

“Available Revolving Credit Commitment” means as to any Revolving Lender, at any
time of determination, an amount equal to such Revolving Lender’s Revolving
Credit Commitment at such time minus such Revolving Lender’s Revolving Credit
Exposure at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its corporate base
rate in effect at its principal office in New York City (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors).  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business, New York time, on the day specified in the public announcement of such
change.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

4

--------------------------------------------------------------------------------


 

“Bond Hedge” has the meaning assigned to such term in Section 6.04(xviii).

 

“Bond Hedge Counterparties” has the meaning assigned to such term in
Section 6.04(xviii).

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means a Loan or group of Loans to Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and as to which a single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified in a Borrowing Request
pursuant to Section 2.02 as a date on which Borrower requests Loans to be made
hereunder.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.02(a) and substantially in the form attached hereto as Exhibit B,
as such form, subject to the terms hereof, may from time to time be modified as
agreed by Borrower and the Administrative Agent or such other form as shall be
reasonably acceptable to the Administrative Agent.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close except that, when used in connection with a Eurodollar Loan, “Business
Day” means any Business Day on which dealings in Dollars between banks may be
carried on in London, England and New York, New York.

 

“Capital Expenditures” means, for any period, without duplication, any and all
expenditures made by Borrower or any of its Subsidiaries in such period for
assets added to or reflected in its property, plant and equipment accounts or
other similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” in a statement of cash flow prepared in accordance with GAAP and
such additions to “plant, property and equipment” in accounts payable and/or
incurred through a capital lease.  Notwithstanding the foregoing, for purposes
hereof the term “Capital Expenditures” shall not include (A) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire assets or properties useful in the business of Borrower or
its Subsidiaries, (B) expenditures for equipment or other property purchased
substantially concurrently with the trade-in of existing equipment or other
property to the extent of the trade-in credit thereof, (C) any payment or
incurrence of liabilities comprising the purchase price for any Permitted
Acquisition or (D) expenditures for the acquisition of an existing medical
office building or of a Person whose sole asset is an existing medical office
building.

 

“Capital Lease Obligations” means all monetary or financial obligations of
Borrower and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real, personal or mixed property, or a combination thereof,
which, in accordance with GAAP as in effect on the Effective Date, would or
should be classified and accounted for as capital leases, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP as in effect on the Effective Date and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date on which such lease may be terminated by the
lessee without payment of a penalty.  For avoidance of doubt, prepaid leases
shall not be deemed “Capital Lease Obligations” except to the extent required
under GAAP as in effect on the Effective Date.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Bank and/or the Swingline
Lender(s), as applicable (and “Cash Collateralization” has a corresponding
meaning).

 

“Cash Management Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and/or (d) other similar banking products or services.

 

“Cash Management Bank” means any Person who (a) was an Agent, a Lender or an
Affiliate of an Agent or a Lender at the time of entry into a Cash Management
Agreement or at the time of the designation referred to in the following clause
(b), and (b) has been designated in writing to the Collateral Agent and the
Administrative Agent as a Cash Management Bank by Borrower.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“CGMI” has the meaning assigned to such term in the preamble to this Agreement.

 

“Change in Control” means the occurrence of any of the following:

 

(i)         any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act as in effect as of the Effective Date) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act as in effect as of the Effective Date), directly or indirectly, of
voting stock representing 35% or more of the voting power of the voting Equity
Interests of Borrower;

 

(ii)         during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election to such board of directors or
whose nomination for election was approved by a vote of a majority of the
directors of Borrower then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the board of directors of Borrower;; or

 

(iii)         any “change of control”, “fundamental change” or any other
substantially equivalent event shall occur in respect of any Subordinated Debt
or the Existing Senior Notes the aggregate principal amount of which exceeds
$100,000,000 that results in holders of such Subordinated Debt or Existing
Senior Notes having the right to require the repurchase or redemption thereof
prior to a stated maturity thereof.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection

 

6

--------------------------------------------------------------------------------


 

Act of 2010 and all requests, rules, guidelines or directives thereunder or
issued in connection therewith as well as (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a change in “Change in Law,” regardless of the date
enacted, adopted, implemented or issued.

 

“Charges” has the meaning assigned to such term in Section 9.10.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Term Loans, Incremental Revolver Loans, Swingline Loans or
such other Class of Term Loans or Revolving Loans created pursuant to an
Incremental Facility Amendment or an Extension Amendment, as applicable, and
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Term Loan Commitment or such other Class of
Extended Revolving Credit Commitments created pursuant to an Extension
Amendment, and when used in reference to any Lender, refers to whether such
Lender is a Revolving Lender, Term Lender or Extending Lender.

 

“Closing Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral” or similar term as defined in any
applicable Pledge Agreement.

 

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent for
the Secured Parties under the Pledge Agreement, or any successor thereto
appointed in accordance with the provisions of Section 8.01.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment or Term Loan Commitment or any combination thereof (as the context
requires).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).

 

“Commitment Fee Percentage” means, for any day, with respect to any Revolving
Credit Commitment, 0.375% per annum.  With respect to any other Classes of
Revolving Credit Commitments established after the Effective Date, “Commitment
Fee Percentage” means such rates set forth in the applicable Extension Amendment
or Increase Facility Amendment.

 

“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).

 

“Commitment Percentage” means the percentage of the Total Revolving Credit
Commitment represented by such Lender’s Revolving Credit Commitment.  If the
Revolving Credit Commitments have terminated or expired, the Commitment
Percentage shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

 

“Communications” has the meaning assigned to such term in Section 9.18(a).

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(a).

 

“Consolidated Current Assets” means, with respect to any Person on any date of
determination, the total assets of such Person and its consolidated Subsidiaries
which should properly be classified as current assets on a consolidated balance
sheet of such Person and its consolidated Subsidiaries in accordance with GAAP,
minus the total cash and Permitted Investments of such Person and its
consolidated Subsidiaries on such date.

 

“Consolidated Current Liabilities” means, with respect to any Person as at any
date of determination, the total liabilities of such Person and its consolidated
Subsidiaries which should properly be classified as current liabilities (other
than the current portion of any long term indebtedness and short term
indebtedness) on a consolidated balance sheet of such Person and its
consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period

 

(a)           plus, to the extent deducted in arriving at such Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) foreign, federal, state and
local income and franchise Taxes for such period, together with interest
accruing with respect to tax liabilities, (iii) charges for depreciation of
fixed assets and amortization of intangible assets, (iv) legal, professional and
other fees and expenses, including debt prepayment or call premium costs,
consent solicitation fees and subsequent write offs of deferred finance costs,
incurred in connection with efforts of Borrower to refinance or prepay any debt,
including the Existing Credit Agreement (whether or not such proposed
refinancing or prepayment is consummated), (v) non-cash charges for the
impairment of long-lived assets, (vi) non-cash ESOP expense, (vii) loss on
discontinued operations and loss on disposal of discontinued operations, and
(viii) costs, charges, accruals, reserves or expenses attributable to shared
services initiatives, facilities opening and pre-opening, severance payments and
other restructuring costs, charges, accruals, reserves and expenses in an
aggregate amount, for purposes of this clause (viii), not to exceed 10% of
Consolidated EBITDA (as calculated prior to giving effect to this clause (viii))
for any period,

 

(b)           minus gains on discontinued operations and gains on disposal of
discontinued operations,

 

(c)           minus (in the case of gains) or plus (in the case of losses) gains
and losses on sale of assets,

 

(d)           minus (in the case of gains) or plus (in the case of losses)
non-cash charges (provided that if any such non-cash charge represents an
accrual or reserve for anticipated cash charges in future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period),

 

(e)           plus (in the case of items deducted in arriving at Consolidated
Net Income) and minus (in the case of items added in arriving at Consolidated
Net Income) other non-cash charges resulting from changes in accounting
principles,

 

(f)            plus non-cash stock based compensation expense,

 

(g)           plus other non-cash extraordinary loss as defined by GAAP,

 

8

--------------------------------------------------------------------------------


 

(h)           minus the sum of (x) interest income and (y) extraordinary income
or gains as defined by GAAP, and

 

(i)            plus (in the case of items deducted) or minus (in the case of
items added) the impact of purchase accounting adjustments that must be
accounted for in the Consolidated Income Statement of Borrower.

 

“Consolidated EBITDA” shall (i) exclude the income or loss of any Person (other
than consolidated Subsidiaries of Borrower) in which any other Person (other
than Borrower or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Borrower or any of its Subsidiaries by such Person during such period,
(ii) exclude the income of any consolidated Subsidiary to the extent that
declaration of payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and (iii) to the extent
Consolidated EBITDA includes amounts attributable to minority interests in
non-wholly owned Subsidiaries of Borrower, Consolidated EBITDA shall be reduced
by the minority interest expense attributable to such non-wholly owned
Subsidiaries.

 

“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP (excluding Letters of
Credit) less unrestricted cash and Permitted Investments (other than clause
(g) and (h) of the definition of Permitted Investment to the extent such
Permitted Investment is deemed restricted) of Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, with respect to Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense, including (i) amortization of all debt discounts and deferred
finance costs incurred in connection with all outstanding indebtedness,
(ii) bank and commitment fees, (iii) LC Fees and (iv) allocated interest expense
of capital leases and (b) capitalized interest, but excluding interest accruing
with respect to tax liabilities (whether or not contingent).

 

“Consolidated Net Income” means, for any period, the net income or net loss of
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
and as reported in accordance with the Exchange Act.

 

“Consolidated Total Assets” means, at any date, the total assets of Borrower and
its consolidated Subsidiaries as of that date determined in accordance with
GAAP.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

 

“Copy” or “copy” means, with respect to the submission of any data, either
requested by the Administrative Agent or any Lender or required by this
Agreement, (a) a hard copy thereof, (b) an electronic transmission thereof or
(c) written or electronic notification referencing an SEC filing containing such
data and posted on the SEC’s website.

 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).

 

9

--------------------------------------------------------------------------------


 

“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.

 

“Defaulting Lender” means at any time, subject to Section 2.23(d), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the
Administrative Agent in respect of an LC Disbursement, make a payment to the
Administrative Agent in respect of a Swingline Loan or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) any Lender that has notified the Administrative Agent, Borrower,
the Issuing Bank or a Swingline Lender in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (iii) any Lender that has defaulted on its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, (iv) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or Borrower,
failed to confirm in writing to the Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Administrative Agent’s and Borrower’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent
Company; provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.23(b) as a result of a Lender’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender; provided further that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.23(d)) upon delivery of such notice by
the Administrative Agent to Borrower, the Issuing Bank, the Swingline Lenders
and the Lenders.

 

“Designated Non-cash Consideration” means any non-cash consideration received by
Borrower or one of its Subsidiaries in connection with an asset sale that is
designated as Designated Non-cash Consideration pursuant to an officer’s
certificate executed by the principal financial officer or any of the other
executive officers of Borrower or such Subsidiary at the time of such Asset
Sale. Any particular item of Designated Non-cash Consideration will cease to be
considered to be outstanding once it has been sold for cash.

 

“Designated Non-Loan Parties” means each of those Subsidiaries of Borrower
identified on Schedule 6.04(xix).

 

“Designation End Date” has the meaning assigned to such term in Section 5.14.

 

10

--------------------------------------------------------------------------------


 

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Borrower or any of its
Subsidiaries.

 

“Disqualified Equity Issuance” means the issuance of any Equity Interest that,
by its terms (or by the terms of any security or other Equity Interests into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Secured Obligations that are
accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof, in
whole or in part, (c) provides for scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Revolving Credit
Maturity Date and/or Term Loan Maturity Date, as applicable (determined as of
the date of incurrence); provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower that is not a Non-U.S.
Subsidiary other than a Subsidiary of Borrower (a) that has no material assets
other than debt and/or Equity Interests in Non-U.S. Subsidiaries of Borrower and
(b) that is treated as a disregarded entity for federal income tax purposes that
owns equity and/or debt in a Non-U.S. Subsidiary of Borrower.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in writing).

 

“Employee Benefit Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by a Loan Party or
ERISA Affiliate or with respect to which a Loan Party could incur liability.

 

“Engagement Letter” means the Engagement Letter dated May 19, 2016 among CGMI 
and Borrower.

 

11

--------------------------------------------------------------------------------


 

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any applicable Environmental Law.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon:  (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.

 

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of Remedial Action, administrative oversight costs, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials or
(d) the Release or threatened Release of any Hazardous Materials into the
Environment.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Issuance” means any issuance by Borrower of any Equity Interests or
Equity Rights other than Excluded Equity Issuances.

 

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

12

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to any Pension Plan, a failure to satisfy the
minimum funding standard under Section 412 of the Code, whether or not waived,
the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the filing pursuant
to Section 412(c) of the Code of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (d) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the incurrence
by any Loan Party or ERISA Affiliate of any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (f) the receipt by any Loan Party or ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan, to appoint a trustee to administer any
Pension Plan, or to take any other action with respect to a Pension Plan that
could result in material liability to a Loan Party or ERISA Affiliate, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer, any Pension Plan; (g) the incurrence by any Loan Party or
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(h) the receipt by a Loan Party or ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (i) with respect to any Pension Plan, the
imposition of a lien or the posting of a bond or other security pursuant to
Section 436(f) of the Code or Section 206(g) of ERISA; or (j) the occurrence of
a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in liability to a Loan Party or
any of the Subsidiaries.

 

“ESOP” means the LifePoint Employee Stock Ownership Trust or any successor plan
thereto, as the same may be amended from time to time.

 

“ESOP Loans” means loans or other extensions of credit to the ESOP by Borrower
or any of its Subsidiaries or guarantees by such Persons of loans or other
extensions of credit to the ESOP by a third party lender, in either case in
connection with the purchase of the Equity Interests of Borrower.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Event of Termination” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, without duplication, for any Person for any period for
which such amount is being determined:

 

(a)           Consolidated Net Income,

 

13

--------------------------------------------------------------------------------


 

(b)           minus any gains from sale of assets (net of taxes),

 

(c)           plus any non-cash losses from sale of assets,

 

(d)           plus depreciation and amortization expense,

 

(e)           plus deferred tax expense,

 

(f)            minus deferred tax benefit,

 

(g)           plus non-cash stock compensation expense, including ESOP expense,

 

(h)           plus losses on impairment charges,

 

(i)            plus amortization of deferred finance costs and other non-cash
interest costs,

 

(j)            minus increases in Consolidated Current Assets that are related
to continuing operations,

 

(k)           plus decreases in Consolidated Current Assets that are related to
continuing operations,

 

(l)            plus increases in Consolidated Current Liabilities that are
related to continuing operations,

 

(m)          minus decreases in Consolidated Current Liabilities that are
related to continuing operations,

 

(n)           minus the amount of Capital Expenditures in such period, except to
the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Borrower and its Subsidiaries;

 

(o)           plus non-cash charge (or minus non-cash income) as a result of
changes in accounting principles,

 

(p)           minus the amount actually paid by Borrower and its Subsidiaries in
connection with Permitted Acquisitions, except to the extent that such amount
was financed with the proceeds of Indebtedness of Borrower and its Subsidiaries,

 

(q)           minus payments of scheduled and mandatory prepayments of principal
due with respect to long term Indebtedness (including payments of principal of
the Term Loans on the Installment Payment Dates pursuant to Section 2.05(d) but
excluding pursuant to Section 2.05(c)(iv)) made during such period funded with
Internally Generated Funds,

 

(r)            plus other non-cash expenses and minus other non-cash income that
is not referred above,

 

(s)            plus non-cash loss on discontinued operations and non-cash loss
on disposal of discontinued operations, and

 

14

--------------------------------------------------------------------------------


 

(t)            minus non-cash gain or income from discontinued operations and
gain or income from disposal of discontinued operations.

 

Any cash payment or expenditure made with respect to professional and general
liability claims will be subtracted in computing Excess Cash Flow during the
period in which such cash payment or expenditure is made.

 

“Excess Cash Flow” shall (i) exclude the income or loss of any Person (other
than consolidated Subsidiaries of Borrower) in which any other Person (other
than Borrower or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Borrower or any of its Subsidiaries by such Person during such period, (ii) the
income of any consolidated Subsidiary to the extent that declaration of payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary and (iii) to the extent Excess Cash Flow includes
amounts attributable to minority interests in non-wholly owned Subsidiaries of
Borrower, Excess Cash Flow shall be reduced by the amounts attributable to such
minority interests.

 

“Excess Cash Flow Percentage” means, for any Fiscal Year, (i) 25% if the Total
Leverage Ratio is greater than or equal to 4.50:1.0 as of the last day of such
Fiscal Year as demonstrated by the consolidated financial statements of Borrower
delivered to the Administrative Agent pursuant to Section 5.01(b) and the
Compliance Certificate calculating the Total Leverage Ratio as of such date and
(ii) zero if the Total Leverage Ratio is less than 4.50:1.0 as of the such date
as demonstrated by such financial statements and Compliance Certificate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Debt Incurrence” means any issuance of Indebtedness permitted by
Section 6.01(a).

 

“Excluded Equity Issuance” means any issuance of any Equity Interests or Equity
Rights issued in connection with (a) a Permitted Acquisition, (b) any
conversion, redemption or refinancing of any convertible Indebtedness or any
Permitted Refinancing thereof, (c) the exercise by a present or former employee,
officer or director under a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement, (d) the ESOP or any other
employee benefit plan or (e) any dividend reinvestment plan or direct stock
purchase plan.

 

“Excluded Taxes” means, taxes imposed on or measured by the recipient’s net
income (or any franchise taxes and other similar taxes computed by reference to
net income imposed in lieu thereof) and any branch profit taxes imposed on the
Administrative Agent, the Issuing Bank, any Lender or any Transferee as a result
of a present or former connection between the Administrative Agent, such Issuing
Bank, such Lender or such Transferee and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent, such Issuing Bank, such Lender or such Transferee having
executed, delivered or performed its obligations or received a payment under, or
enforced this Agreement or any other Loan Document or having engaged in any
transaction provided for in this Agreement) and, for the avoidance of doubt, any
backup withholding in respect of such taxes.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means the letters of credit listed in Schedule
2.06(j).

 

“Existing Revolving Credit Class” has the meaning assigned to such term in
Section 2.22(b).

 

“Existing Revolving Credit Commitments” has the meaning assigned to such term in
Section 2.22(b).

 

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.22(b).

 

“Existing Senior Notes” means Borrower’s 6.625% Senior Notes due 2020, 5.5%
Senior Notes due 2021, 5.875% Senior Notes due 2023 and 5.375% Senior Notes due
2024.

 

“Existing Term Loan Class” has the meaning assigned to such term in
Section 2.22(a).

 

“Extended Loans/Commitments” means Extended Term Loans and/or Extended Revolving
Credit Commitments.

 

“Extended Revolving Credit Commitments” has the meaning assigned such term in
Section 2.22(b).

 

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.22(b).

 

“Extended Term Loans” has the meaning assigned to such term in Section 2.22(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.22(c).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.22(d).

 

“Extension Date” means any date on which any Existing Term Loan Class or
Existing Revolving Credit Class is converted to extend the related scheduled
maturity date(s) in accordance with Section 2.22.

 

“Extension Election” has the meaning assigned to such term in Section 2.22(c).

 

“Extension Request” means any Term Loan Extension Request or Revolving Credit
Extension Request.

 

“Extension Series” means all Extended Term Loans or Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series).

 

“FATCA” means current Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, Section 1471(b)(1)(D)), and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with,  any intergovernmental agreement entered into in connection with
the implementation of such Sections of the Code, and any current or future
Treasury regulations or official interpretations thereof and any fiscal or
regulatory legislation, rules or practices adopted pursuant to the foregoing.

 

16

--------------------------------------------------------------------------------


 

“FCPA” has the meaning assigned to such term in Section 3.08(c).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fees” means the Commitment Fees, the LC Fees and the Agent Fees.

 

“Finance Subsidiary” means a Subsidiary, the primary purpose of which is to
finance the business operations of Borrower or any of its Subsidiaries and which
has no material assets or operations other than those permitted by Rule 3a-5
under the Investment Company Act, as amended from time to time.

 

“Financial Covenant” means the covenant and agreement of the Loan Parties set
forth in Sections 6.12.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, treasurer or
controller of such corporation, partnership or other entity.

 

“Financing Transactions” means, collectively, the execution and delivery by each
Loan Party of each of the Loan Documents and the Borrowing of the Term Loans and
Revolving Loans hereunder in each case on the Effective Date.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably acceptable to the Collateral Agent and Borrower, by and
between the Administrative Agent, the Collateral Agent and the collateral agent
or other authorized representative for one or more classes of providers of
Incremental Substitute Indebtedness providing that, inter alia, (i) the Liens on
the Collateral securing such class or classes of Incremental Substitute
Indebtedness rank pari passu with the Liens on the Collateral securing the
Secured Obligations and (ii) until the payment of the Secured Obligations in
full in cash and termination of Commitments hereunder (subject to customary
limitations with respect to contingent obligations and other customary
qualifications) and all Letters of Credit have expired or been terminated and
all LC Disbursements have been reimbursed, the Collateral Agent shall have the
sole right to take enforcement actions and otherwise exercise remedies with
respect to the Collateral.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2015 Fiscal Year”) refer to the Fiscal Year ending on
December 31 occurring during such calendar year.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time applied on a consistent basis.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, including
any central bank.

 

17

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof (including pursuant to a “synthetic lease”), (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with an acquisition or sale of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of the obligation under any Guarantee shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made (including principal,
interest and fees) and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of the
obligation under such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the guarantor in good
faith; irrespective, in any such case, of any amount thereof that would, in
accordance with GAAP, be required to be reflected on a balance sheet of such
Person.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit H, made by certain Subsidiaries of Borrower in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including, without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature, which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.

 

“Hedge Bank” means (a) any Person who was an Agent, a Lender or an Affiliate of
an Agent or a Lender at the time of entry into a Hedging Agreement or at the
time of the designation referred to in the following clause (b), and (b) has
been designated in writing to the Collateral Agent and the Administrative Agent
as a Hedge Bank by Borrower.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values, commodity
prices or equity values.

 

“Hospital” means any acute care hospital owned or operated by any Loan Party or
any Subsidiary from time to time.

 

18

--------------------------------------------------------------------------------


 

“Immaterial Subsidiaries” means at any time, Subsidiaries of Borrower having
aggregate total assets (as determined in accordance with GAAP) in an amount of
less than 5% of Consolidated Total Assets as of the last day of the most recent
Fiscal Quarter or, as applicable, Fiscal Year for which financial statements
have been delivered in accordance with Section 5.01.  In the event that total
assets of all Immaterial Subsidiaries equal or exceed 5% of Consolidated Total
Assets as of the last day of the most recent Fiscal Quarter or, as applicable,
Fiscal Year for which financial statements have been delivered in accordance
with Section 5.01, Borrower will designate Subsidiaries which would otherwise
constitute Immaterial Subsidiaries to be excluded as Immaterial Subsidiaries
until such 5% threshold is met.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of Borrower, any
qualification or exception to such opinion or certification:

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statements (other than an exception that relates
solely to the exclusion from managements’ assessment required by Section 404 of
Sarbanes-Oxley of an acquired business to the extent and on the terms permitted
by rule or published interpretations of the SEC);

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause Borrower to be
in default under Section 6.12; or

 

(d)           which is any other material qualification or exception (other than
an exception that relates solely to the exclusion from managements’ assessment
required by Section 404 of Sarbanes-Oxley of an acquired business to the extent
and on the terms permitted by rule or published interpretations of the SEC).

 

“Incremental Cap” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Facility Effective Date” has the meaning assigned to such term in
Section 2.21(b).

 

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Revolving Loan Commitments” has the meaning assigned to such term
in Section 2.21(a).

 

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Substitute Indebtedness” means Indebtedness, including any
Permitted Refinancing of such Indebtedness, consisting of debt securities issued
or Guaranteed by the Loan Parties that is designated by Borrower in a
certificate of a Financial Officer delivered to the Administrative Agent as
“Incremental Substitute Indebtedness” prior to the date of incurrence thereof;
provided that (i) such Indebtedness does not have a final maturity date that is
prior to the Term Loan Maturity Date and/or Revolving

 

19

--------------------------------------------------------------------------------


 

Credit Maturity Date, as applicable, or a Weighted Average Life to Maturity that
is shorter than the Weighted Average Life to Maturity of the then outstanding
Term Loans, (ii) such Indebtedness shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Secured
Obligations pursuant to Section 6.02(xvi) and is not secured by a Lien on any
assets of Borrower or any of its Subsidiaries except for the Collateral and
shall be subject to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, (iii) such Indebtedness is not incurred
or Guaranteed by any Subsidiaries that are not Loan Parties, (iv) on the date of
incurrence of such Indebtedness, Borrower shall be in compliance with the
Financial Covenant on a pro forma basis on such date and for the most recent
Fiscal Quarter or, as applicable, Fiscal Year for which financial statements
have been delivered in accordance with Section 5.01 after giving effect on a pro
forma basis to any related adjustment events, including any acquisitions or
dispositions after the beginning of the relevant calculation period but prior to
or simultaneous with the incurrence of such Indebtedness, (v) the aggregate
principal amount of Incremental Substitute Indebtedness incurred following the
Effective Date, when aggregated with the aggregate amount of all Incremental
Commitments and Incremental Term Loans (other than Replacement Term Loans)
established following the Effective Date shall not exceed, together with any
Permitted Refinancing thereof, the sum of (A) $800,000,000 and (B) an amount
such that, after giving pro forma effect to such Incremental Substitute
Indebtedness and Incremental Loans (and, with respect to any Incremental
Revolving Loan Commitments, the Borrowing under all such Incremental Revolving
Loan Commitment), Borrower’s Secured Leverage Ratio would not exceed 3.50:1.00
and (vi) the other terms and conditions relating to such debt securities (other
than interest rates and call protection) are not in the aggregate materially
more restrictive than the terms of this Agreement as determined in good faith by
Borrower.

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Lender” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.21(a).

 

“Indebtedness” of any Person means the sum of all indebtedness of such Person on
a consolidated basis (without duplication) with respect to (i) borrowed money or
represented by bonds, debentures, notes and the like; (ii) the aggregate amount
of Capital Lease Obligations; (iii) all indebtedness secured by any Lien on any
Property; (iv) all indebtedness representing the deferred purchase price of
Property or services, excluding trade payables (including, without limitation,
equipment purchase payables not constituting Capital Lease Obligations, payables
to construction contractors, operating lease obligations and physician guarantee
payments) in the ordinary course of business; (v) letters of credit; and
(vi) direct Guaranties and indemnities in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
or to assure an obligee against failure to make payment in respect of,
liabilities, obligations or indebtedness of the kind described in
clauses (i) through (v).  For the avoidance of doubt, the term “Indebtedness”
shall not include any indebtedness to the extent such indebtedness has been
defeased in accordance with the terms of such indebtedness (or otherwise
economically defeased) and is no longer required to be shown as a liability on
such Person’s balance sheet in accordance with GAAP, in each case in a manner
reasonably acceptable to the Administrative Agent; provided that in no event
shall obligations of any Person under any Hedging Agreement be deemed
“Indebtedness” of such Person for any calculation of the “Consolidated
Indebtedness”,  “Total Leverage Ratio” or “Total Secured Debt” unless such
obligations relate to the termination value of such Hedging Agreement that would
be payable by such Person at such time.

 

20

--------------------------------------------------------------------------------


 

“Indebtedness to Remain Outstanding” has the meaning assigned to such term in
Section 3.20(a).

 

“Indemnitee” has the meaning assigned to such term in Section 9.05(b).

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit E.

 

“Information Memorandum” means the Confidential Information Memorandum dated on
or about May 18, 2016 and posted electronically on Intralinks relating to the
Loan Parties and this Agreement.

 

“Installment Payment Date” has the meaning assigned to such term in
Section 2.05(d).

 

“Insurance Subsidiary” means a Subsidiary of Borrower established for the
purpose of insuring the healthcare businesses or facilities owned or operated by
Borrower or any of its Subsidiaries, any joint venture or any physician or other
personnel employed by or on the medical staff of any such business or facility.

 

“Interest Payment Date” means with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, (a) each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, (b) the day of any refinancing of such Borrowing
with a Borrowing of a different Type.

 

“Interest Period” means:

 

(a)           as to any Eurodollar Borrowing, the period commencing on the date
of such Borrowing (including any date on which such Borrowing shall have been
converted from a Borrowing of a different Type) or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months (or with the consent of all Lenders, 12 months) thereafter, as
Borrower may elect; provided that the only Interest Period permitted during the
30 days immediately following the Effective Date shall be of one month,

 

(b)           as to any ABR Borrowing (other than a Swingline Loan), the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) the applicable
Revolving Credit Maturity Date or the applicable Term Loan Maturity Date, as the
case may be, and (iii) the date such Borrowing is prepaid in accordance with
Section 2.05 or converted in accordance with Section 2.03 and

 

(c)           as to any Swingline Loan, a period commencing on the date of such
Loan and ending on the earliest of (i) the fifth Business Day thereafter,
(ii) the applicable Revolving Credit Maturity Date and (iii) the date such Loan
is prepaid in accordance with Section 2.05;

 

21

--------------------------------------------------------------------------------


 

provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

“Internally Generated Funds” means funds not constituting the proceeds of any
Debt Incurrence, Equity Issuance, asset sale or insurance recovery.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” means Citibank, N.A., in its capacity as the issuer of Letters of
Credit hereunder and its successors in such capacity as provided in
Section 2.06(i), and any other Revolving Lender that agrees to act in such
capacity and is approved by the Administrative Agent at the request of Borrower
(such approval not to be unreasonably withheld or delayed).  Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include, as applicable, any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  Each reference in this Agreement to the term “Issuing
Bank” shall be deemed to be a reference to the relevant Issuing Bank with
respect to the relevant Letter of Credit.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Commitment Percentage of the total LC Exposure at such
time.

 

“LC Fees” has the meaning assigned to such term in Section 2.10(b).

 

“LCT Election” has the meaning assigned to such term in Section 1.04.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.04.

 

“Lead Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender and (b) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, custodian, trustee, conservator,
administrator, assignees for the benefit of creditors,

 

22

--------------------------------------------------------------------------------


 

interventor or sequestrator or the like has been appointed for such Lender or
its Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) such Lender or its Parent Company becomes
subject to a Bail-In Action.

 

“Lenders” has the meaning assigned to such term in the preamble to this
Agreement and any Incremental Term Lender and Incremental Revolving Lender, if
any, as such terms are defined in Section 2.21.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Expiration Date” means the date that is five Business Days
prior to the next succeeding Revolving Credit Maturity Date; provided that,
subject to Section 2.06(c)(i), a Letter of Credit may provide that it expires
after such next succeeding Revolving Credit Maturity Date if (w) there exists a
subsequent Revolving Credit Maturity Date, (x) on the date of issuance, the sum
of (1) the face amount of such Letter of Credit plus (2) the aggregate LC
Exposure in respect of all other Letters of Credit with expiration dates
following the fifth Business Day prior to the next succeeding Revolving Credit
Maturity Date plus (3) the aggregate outstanding principal amount of Revolving
Loans maturing after the next succeeding Revolving Credit Maturity Date does not
exceed the aggregate amount of the Revolving Credit Commitments on the date of
issuance that are scheduled to terminate after the next succeeding Revolving
Credit Maturity Date, (y) if such Letter of Credit has an expiration date after
the second next succeeding Revolving Credit Maturity Date, there exists a
subsequent Revolving Credit Maturity Date and on the date of issuance, the sum
of (1) the face amount of such Letter of Credit plus (2) the aggregate LC
Exposure in respect of all other Letters of Credit with expiration dates
following the fifth Business Day prior to the second next succeeding Revolving
Credit Maturity Date plus (3) the aggregate outstanding principal amount of
Revolving Loans maturing after the second next succeeding Revolving Credit
Maturity Date does not exceed the aggregate amount of the Revolving Credit
Commitments on the date of issuance that are scheduled to terminate after the
second next succeeding Revolving Credit Maturity Date, and (z) such Letter of
Credit has an expiration date no later than the date that is five Business Days
prior to the latest Revolving Credit Maturity Date then in effect.  For the
avoidance of doubt, upon a Revolving Credit Maturity Date (other than the final
Revolving Credit Maturity Date), the aggregate amount of participations in
Letters of Credit held by Revolving Lenders in respect of the Class of Revolving
Credit Commitments terminating on such Revolving Credit Maturity Date; provided
that no Default or Event of Default shall have occurred and be continuing, shall
be reallocated to the Revolving Lenders holding other Classes of Revolving
Credit Commitments so that the participation of the remaining Revolving Lenders
in outstanding Letters of Credit shall be in proportion to their respective
remaining Revolving Credit Commitments.

 

“LIBO Rate” means, for any Interest Period, the rate per annum equal to the ICE
Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent from time to time) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by Administrative Agent
to be the rate at which Dollar deposits with a term equivalent to such Interest
Period would be offered by Citibank in London, England to major banks in the
London or other offshore interbank market at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.  If
the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing authorized per the UCC of
any financing statement under the UCC as in effect in the applicable state or
jurisdiction or any other similar notice or lien under any similar notice or
recording statute of any Governmental Authority, in each of the foregoing cases
whether voluntary or imposed by law, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
relating to such asset, (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities, (d) in the
case of any investment property or deposit account, any contact or other
agreement, express or implied, under which any Person has the right to control
such investment property or deposit account and (e) any other agreement intended
to create any of the foregoing.

 

“Limited Condition Transaction” means any acquisition or investment, including
by way of merger or amalgamation, that any Loan Party or one or more of its
Subsidiaries is contractually committed to consummate (it being understood that
such commitment may be subject to conditions precedent, which conditions
precedent may be amended, satisfied or waived in accordance with the terms of
the applicable agreement) whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

 

“Loan Documents” means this Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Guarantee Agreement, the Pledge Agreements and, if
requested by a Lender pursuant to Section 2.07(e), each Note and, solely for
purposes of Sections 4.01(p), 5.13, 7.01(a), 7.04 and 9.10, the Agency Fee
Letter and any First Lien Intercreditor Agreement and any Second Lien
Intercreditor Agreement and any Extension Amendment, any Incremental Facility
Amendment and any other agreement, instrument or document designated by its
terms as a “Loan Document”.

 

“Loan Parties” means Borrower and the Subsidiary Loan Parties.

 

“Loan Party Information” has the meaning assigned to such term in Section 9.17.

 

“Loans” means the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Loan Parties and
their consolidated Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents, (c) the rights of or benefits available to the Lenders, taken as a
whole, under any Loan Document, or (d) the value of the Collateral, taken as a
whole, or the validity, enforceability, perfection or priority of the Liens
granted to the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral pursuant to the Pledge Agreements.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of Borrower and its Subsidiaries (other than Immaterial Subsidiaries),
individually or in an aggregate principal amount exceeding $100,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Borrower or any Subsidiary (other than an Immaterial Subsidiary)
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated or
settled at such time.

 

24

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning assigned to such term in Section 9.10.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or accruing an obligation to make contributions, (ii) to which any
Loan Party or ERISA Affiliate has within the preceding five plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such five year period, or (iii) with respect to which any Loan Party or any
Subsidiary could incur liability.

 

“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking,

 

(a)           the cash proceeds actually received by Borrower or any of its
Subsidiaries in respect of such event, including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a Destruction, insurance proceeds in excess of $75,000,000, (iii) in the
case of a Taking, condemnation awards and similar payments in excess of
$75,000,000, net of

 

(b)           the sum of (i) all reasonable fees, commissions. underwriting
discounts, and other expenses paid by Borrower and its Subsidiaries to third
parties in connection with such event, (ii) the amount of all taxes paid (or
reasonably estimated to be payable) by Borrower and its Subsidiaries, (iii) in
the case of any Asset Sale, Destruction or Taking, (A) all then outstanding
payables and accruals (including without limitation salaries, wages, vacation
and other benefits accruals) incurred in connection with such asset or business,
(B) the amount of reserves actuarially-calculated (other than in the case of
reserves relating to litigation) established by Borrower and its Subsidiaries
with respect to workers compensation and liability insurance (including medical
malpractice, other professional and general liability insurance) contingent
liabilities which have been or may be incurred in connection with such asset or
business and (C) amounts required to be applied to the repayment of Indebtedness
(including principal, interest, premium and penalties, if any) secured by a Lien
expressly permitted hereunder on such asset (other than any Lien pursuant to a
Pledge Agreement), (iv) the amount of any other reserves established by Borrower
and its Subsidiaries to fund other contingent liabilities, indemnification
obligations or purchase price adjustments reasonably estimated to be payable
during the year that such event occurred or the next succeeding two years and
that are directly attributable to such event (as determined reasonably and in
good faith by Borrower); provided that any amount by which reserves referred to
in clause (iv) above are reduced for reasons other than payment of any such
contingent liabilities shall be considered “Net Proceeds” upon such reduction,
and (v) in the case of cash proceeds actually received by a non-wholly owned
Subsidiary, the pro rata portion of such proceeds that would be payable to all
third party holders of Equity Interests therein.

 

“New Markets Tax Credit program” means the New Markets Tax Credit program
authorized under the Community Renewal and Tax Relief Act of 2000, and jointly
administered by the Community Development Financial Institutions Fund and the
Internal Revenue Service or any successor or substantially similar Federal tax
program having substantially similar structures and financial effect.

 

“NMTC Special Purpose Entity” means a special purpose or similar entity, or any
subsidiary thereof, formed for purposes of participating in the New Markets Tax
Credit program.

 

25

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Loan Party” means any Subsidiary of Borrower that is not a Loan Party.

 

“Non-U.S. Jurisdiction” means any jurisdiction of organization of a Subsidiary
of Borrower other than the United States or any State thereof or the District of
Columbia.

 

“Non-U.S. Pledge Agreements” means one or more pledge agreements in form and
substance reasonably satisfactory to the Collateral Agent and Borrower covering
65% of the Equity Interests owned by a Loan Party in any “first-tier” Non-U.S.
Subsidiary.

 

“Non-U.S. Subsidiary” means any Subsidiary of Borrower that is or, on and after
the date it becomes, organized under the laws of a Non-U.S. Jurisdiction.

 

“Not Otherwise Applied” means, with reference to the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to be applied to prepay the Loans pursuant to
Section 2.05(b) and (b) has not previously been (and is not simultaneously
being) applied to anything other than that such particular use or transaction.

 

“Note” means a note substantially in the form of Exhibit F-1 or F-2.

 

“Obligations” means the unpaid principal of and accrued interest on (including
interest accruing after the maturity of the Loans made to Borrower and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Borrower or any
Subsidiary, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans made to or LC Disbursements made pursuant
to Letters of Credit issued for the account of Borrower or any Subsidiary and
all other obligations and liabilities of Borrower to any Agent, the Issuing Bank
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Loan Documents, whether on account of principal,
interest, fees, indemnities, costs or expenses (including, without limitation,
all reasonable fees, charges and disbursements of counsel), or otherwise.

 

“OFAC” has the meaning assigned to such term in Section 3.08(b).

 

“Organic Document” means (i) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
(ii) relative to each Person that is a partnership, its partnership agreement
and any other similar arrangements applicable to any partnership or other equity
interests in the Person and (iii) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(f).

 

26

--------------------------------------------------------------------------------


 

“Patriot Act” means the USA Patriot Act, Title III of Pub.  L. 107-56, signed
into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) and to which any Loan Party or any
ERISA Affiliate may have liability, including any liability by reason of having
been a substantial employer within the meaning of Section 4063 of ERISA at any
time during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Subsidiaries of the
majority of the assets of, or the Equity Interests in, a Person or a division,
line of business or other business unit of a Person (it being understood that
the acquisition of an existing medical office building or of a Person whose sole
asset is an existing medical office building shall constitute an acquisition and
not a Capital Expenditure for purposes of this Agreement) so long as

 

(a)           such acquisition shall not have been preceded by a tender offer
that has not been approved or otherwise recommended by the board of directors of
such Person,

 

(b)           such assets are to be used or useful in or otherwise relate to, or
such Person so acquired is engaged in, as the case may be, a business
substantially similar to, or ancillary, complementary or related to, the type of
business conducted by Borrower and its Subsidiaries on the Effective Date, and

 

(c)           immediately after giving effect thereto, (i) no Event of Default
has occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
applicable laws, (iii) in the case of an acquisition of Equity Interests, the
Person acquired shall immediately thereafter become a Subsidiary Loan Party or
be merged into a Loan Party (except that any Subsidiary of Borrower need not
become a Subsidiary Loan Party so long as after giving effect to such
acquisition such Subsidiary is not a Wholly Owned Domestic Subsidiary) and all
actions required to be taken under Sections 5.11, 5.12 and 5.14 shall have been
taken, (iv) Borrower and its Subsidiaries are in compliance, on a pro forma
basis after giving effect to such acquisition, with the Financial Covenant
recomputed as of the date of the last ended Test Period as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of such Test Period, (v) any Indebtedness or any preferred stock that
is incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 6.01 and (vi) for any acquisition where the amount of
the consideration therefor is in excess of $50,000,000, Borrower has delivered
to the Administrative Agent an officer’s certificate to the effect set forth in
clauses (a), (b) and (c)(i) through (c)(v) above, together with all relevant
financial information for the Person or assets to be acquired.

 

“Permitted Convertible Debt” means any unsecured senior or subordinated
Indebtedness of Borrower that provides for conversion into, or exchange or
exercise for, Equity Interests or Equity Rights under certain circumstances and
the terms of which provide that

 

27

--------------------------------------------------------------------------------


 

(1)           no Non-Loan Party (other than any Finance Subsidiary) shall be an
obligor thereunder and any guarantee by a Loan Party shall be subordinated to
the extent set forth in clause (4) below;

 

(2)           the first date on which the holders thereof may require a
repurchase or redemption thereof in cash by Borrower shall be no earlier than
the date that is six months after the latest then applicable Term Loan Maturity
Date except with respect to a fundamental change pursuant to clause (3) below;

 

(3)           the “events of default,” repurchase upon a fundamental change
provisions and covenants thereunder shall be reasonably satisfactory to the
Administrative Agent as being customary for similar issues of convertible debt
securities;

 

(4)           the subordination provisions thereof shall be reasonably
satisfactory to the Administrative Agent as being customary for similar issues
of convertible debt securities; and

 

(5)           such Indebtedness shall be unsecured.

 

For avoidance of doubt, any payment of cash shall be subject to the limitations
set forth in this Agreement and the other Loan Documents.

 

“Permitted Investments” means:

 

(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or any member state of the European
Union (as it exists on the Effective Date) or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America or such member state of the European Union, in each case
maturing within one year from the date of acquisition thereof;

 

(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

 

(c)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s (other than commercial paper issued by
Borrower or any Affiliate or Subsidiary of Borrower);

 

(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
or accepted by any Lender, by any other bank organized under the laws of any
member state of the European Union (as it exists on the Effective Date), the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000;

 

(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;

 

28

--------------------------------------------------------------------------------


 

(f)            investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through
(e) above;

 

(g)           investments in any Insurance Subsidiary in an amount which does
not exceed  125% of the minimum amount of capital required under the laws of the
jurisdiction in which the Insurance Subsidiary is formed (other than any excess
capital that would result in any unfavorable tax or reimbursement impact if
distributed) and investments in a self-insurance trust in an amount which does
not exceed 125% of the aggregate amount of the risk retained by the Insurance
Subsidiary, Borrower or any of its Subsidiaries on an annual basis; and

 

(h)           in the case of investments made by any Insurance Subsidiary or by
a self-insurance trust, investments in (i) securities of the type specified in
clauses (a) through (f) above without regard to any maturity or time period
requirements set forth therein and (ii) other securities meeting the regulatory
requirements applicable to such Insurance Subsidiary or self-insurance trust;

 

“Permitted Lien” has the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Transaction” means a Receivables Transaction, provided
that (x) the financing terms, covenants, termination events and other provisions
thereof, including any Standard Receivables Undertakings, shall be market terms
(as determined in good faith by Borrower) and (y) any Liens granted in
connection with such Receivables Transaction shall comply with the terms of
Section 6.02(xv) and (z) the aggregate Receivables Transaction Amount
outstanding at any time in respect of all Receivables Transactions outstanding
at such time does not exceed $750,000,000.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that:

 

(i)         no Default shall have occurred and be continuing or would arise
therefrom,

 

(ii)         any such refinancing Indebtedness shall (a) not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the final maturity of the Indebtedness being refinanced or a Weighted Average
Life to Maturity that is shorter than that of the Indebtedness being refinanced,
(b) if the Indebtedness being refinanced is Subordinated Debt, be customarily
subordinated in right of payment to the Obligations on terms at least as
favorable as those contained in the documentation governing the Indebtedness
being refinanced (it being understood that if a primary obligor under such
refinancing Indebtedness was a guarantor under the Indebtedness being
refinanced, such refinancing Indebtedness shall be subordinated in right of
payment to the Obligations on terms at least as favorable as those contained in
the documentation governing the obligations of the primary obligor under the
Indebtedness being refinanced), (c) be secured by a Lien on no collateral other
than that securing the Indebtedness being refinanced (and be unsecured if the
Indebtedness being refinanced is unsecured), and (d) be in aggregate principal
amount that does not exceed the sum of the principal amount so refinanced, plus
all accrued and unpaid interest thereon, plus the stated amount of any premium
and other payments required to be paid in connection with such refinancing
pursuant to the terms of the Indebtedness being refinanced, plus in any case the
amount of reasonable expenses of Borrower or any of its Subsidiaries incurred in
connection with such refinancing (it being understood that the incurrence of
Indebtedness in an aggregate principal amount in excess of such limitations on
principal may still constitute a “Permitted Refinancing” up to such limited
aggregate principal amount with any excess principal amount thereof being
Indebtedness which must otherwise be permitted pursuant to Section 6.01), and

 

29

--------------------------------------------------------------------------------


 

(iii)         the sole obligors and/or guarantors on such refinancing
Indebtedness shall be the obligors and/or guarantors on such Indebtedness being
refinanced.

 

Notwithstanding the preceding clauses (ii)(a), (b) or (c) Permitted Convertible
Debt otherwise qualifying as a “Permitted Refinancing” shall constitute a
“Permitted Refinancing” and Indebtedness otherwise qualifying as “Permitted
Refinancing” meeting the requirements of Section 6.07(ix) shall constitute a
“Permitted Refinancing.”

 

Notwithstanding the preceding clause (ii)(b), any refinancing of Permitted
Convertible Debt otherwise qualifying as a “Permitted Refinancing” shall
constitute a “Permitted Refinancing.”

 

Notwithstanding clause (iii) above, any Guarantee provisions of debt securities
issued on or after the Effective Date shall be deemed to satisfy the provisions
of such clause (iii) if (in addition to and not in lieu of the obligations under
Section 5.14) Borrower causes any Subsidiary that Guarantees such debt
securities to execute and deliver to the Administrative Agent a Guarantee
Agreement or counterpart thereof Guaranteeing the Obligations of Borrower
hereunder.

 

“Permitted Subordinated Indebtedness” means subordinated notes issued by
Borrower, the terms of which notes (a) do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the final
maturity date prior to the date that is six months after the latest then
applicable Term Loan Maturity Date and/or Revolving Credit Maturity Date,
(b) provide for customary payment subordination to the Obligations under the
Loan Documents pursuant to a written instrument on terms that are, as reasonably
determined by Borrower in good faith, usual for similar offerings by issuers
with credit ratings comparable to that of Borrower, (c)  if secured, do not
provide for any Lien on Property of Borrower or its Subsidiaries for the benefit
of the holders of such subordinated notes that does not also secure the Secured
Obligations and any such Lien shall rank junior to the Liens securing the
Secured Obligations and the holders of such subordinated notes, or a trustee or
agent acting on their behalf, are parties to and bound by the Second Lien
Intercreditor Agreement, (d) contain covenants, events of default and subsidiary
guaranties (which shall be subordinated on usual and customary terms) and shall
contain other terms (other than interest rate and redemption premiums) that are
usual and customary for similar offerings by issuers with credit ratings
comparable to that of Borrower, in each case as reasonably determined by
Borrower in good faith and (e) are otherwise customary for similar offerings by
issuers with credit ratings comparable to that of Borrower (as reasonably
determined by Borrower in good faith).  Notwithstanding the preceding sentence,
Permitted Convertible Debt shall qualify as a “Permitted Subordinated
Indebtedness.”

 

“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.

 

“Platform” has the meaning assigned to such term in Section 9.18(b).

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit I, among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties and “Pledge Agreements” shall include any Non-U.S. Pledge
Agreements, in each case, as may be amended, amended and restated, supplemented
or otherwise modified from time to time.

 

“Pledged Securities” has the meaning provided for such term or a similar term in
the Pledge Agreements.

 

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing

 

30

--------------------------------------------------------------------------------


 

in respect of any Subsidiary of such Lender, (ii) any Lender that has notified,
or whose Parent Company or a Subsidiary thereof has notified, the Administrative
Agent, Borrower, the Issuing Bank or the Swingline Lenders in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
under any other loan agreement or credit agreement or other similar/other
financing agreement, unless such writing or statement states that such position
is based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or (iii) any Lender that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency.  Any determination by the Administrative Agent that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
conclusive and binding absent manifest error, and such Lender will be deemed a
Potential Defaulting Lender (subject to Section 2.23(d)) upon notification of
such determination by the Administrative Agent to Borrower, the Issuing Bank,
the Swingline Lenders and the Lenders.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Effective Date.

 

“pro forma basis,” “Pro Forma Basis” or “pro forma effect” means, with respect
to any Permitted Acquisition, disposition or discontinuation, appropriate
adjustments to reflect the Consolidated EBITDA attributable to the business
being acquired, disposed of or discontinued, any synergies or reductions,
including operating expense reductions or increases, and any Indebtedness or
other liabilities incurred or repaid in connection with such Permitted
Acquisition, disposition or discontinuation, as the case may be, in each case
that (x) would be required or permitted to be included in a pro forma
calculation under Regulation S-X of the Securities Act of 1933, as amended, or
(y) are otherwise reasonably estimated by Borrower in good faith and on the
basis of reasonable assumptions to be realized within 12 months of the date of
consummation of the Permitted Acquisition, disposition or discontinuation, so
long as such adjustments and assumptions are set forth in an officer’s
certificate delivered by Borrower to the Administrative Agent with respect
thereto.  In addition, in connection with an acquisition constituting a
Permitted Acquisition or in connection with the Financing Transactions, the pro
forma Consolidated EBITDA of such business for such period shall be calculated
as set forth in the definition of “Consolidated EBITDA”; provided that if
Borrower believes, in good faith, that such financial statements are unreliable
(or if such financial statements are not available), Borrower may in lieu of
such financial statements use the most recent audited financial statements of
such business to calculate the pro forma Consolidated EBITDA of such business
(dividing such audited information by 12 and multiplying by the number of months
in the applicable pro forma period).  For purposes of calculating pro forma
interest on Indebtedness, Borrower may use such reasonable methods as it deems
in good faith appropriate.

 

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the aggregate Available Revolving Credit Commitment represented by such
Lender’s Available Revolving Credit Commitment.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.

 

31

--------------------------------------------------------------------------------


 

“Real Property” means all right, title and interest of any Loan Party or any of
its Subsidiaries in and to a parcel of real property owned, leased or operated
(including, without limitation, any leasehold estate) by any Loan Party or any
of its Subsidiaries together with, in each case, all improvements and
appurtenant fixtures, equipment, personal property, easements and other property
and rights incidental to the ownership, lease or operation thereof.

 

“Receivables” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a person pursuant to an arrangement with
another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
Borrower or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

 

“Receivables Transaction” means, with respect to Borrower and/or any of the
Subsidiaries, any transaction or series of transactions of sales, factoring or
securitizations involving Receivables pursuant to which Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
or any other Person, and may grant a corresponding security interest in, any
Receivables (whether now existing or arising in the future) of Borrower or any
Subsidiary, and any assets related thereto including collateral securing such
Receivables, contracts and all Guarantees or other obligations in respect of
such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

 

“Receivables Transaction Amount” means (a) in the case of any Receivables
securitization constituting a Receivables Transaction (but excluding any sale or
factoring of Receivables), the amount of obligations outstanding under the legal
documents entered into as part of such Receivables securitization on any date of
determination that would be characterized as principal if such Receivables
securitization were structured as a secured lending transaction rather than as a
purchase and (b) in the case of any sale or factoring of Receivables
constituting a Receivables Transaction, the cash purchase price paid by the
buyer in connection with its purchase of Receivables (including any bills of
exchange) less the amount of collections received in respect of such Receivables
and paid to such buyer, excluding any amounts applied to purchase fees or
discount or in the nature of interest, in each case as determined in good faith
and in a consistent and commercially reasonable manner by Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Amount associated
therewith shall be determined in a manner mutually acceptable to Borrower and
the Administrative Agent).

 

“Reference Date” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Refinanced Term Loans” has the meaning assigned to such term in
Section 9.08(f).

 

“Register” has the meaning given such term in Section 9.04(d).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

32

--------------------------------------------------------------------------------


 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 USC Section 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
otherwise take corrective action to address any Hazardous Material in the
Environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the Environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.08(f).

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.

 

“Requisite Lenders” means, at any time, collectively, Lenders having more than
fifty percent (50%) of the sum of (a) the aggregate amount of the Revolving
Credit Commitments or, after the Revolving Credit Maturity Date, the Revolving
Credit Exposure and (b) the aggregate outstanding amount of all Term Loan
Commitments and Term Loans; provided that the Revolving Credit Commitments,
Revolving Credit Exposure, Term Loan Commitments or Term Loans, as applicable,
of any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders at that time.

 

“Requisite Revolving Lenders” means, at any time, collectively, Lenders having
more than fifty percent (50%) of the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Maturity Date, the
Revolving Credit Exposure; provided that the Revolving Credit Commitments or
Revolving Credit Exposure, as applicable, of any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Revolving Lenders
at that time.

 

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Borrowing Request” means a Borrowing Request made in
connection with a Revolving Credit Borrowing.

 

33

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed in
each case as an amount representing the maximum principal amount of such
Revolving Lender’s commitment, as such commitment may be reduced or increased
from time to time pursuant to the provisions of this Agreement. The initial
amount of each Revolving Lender’s Revolving Credit Commitment is set forth on
Schedule 2.01 hereto, in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, or in the Incremental
Facility Amendment pursuant to which such Lender shall have assumed Incremental
Revolving Loan Commitments, as applicable.

 

“Revolving Credit Commitment Period” means (i) with respect to the Revolving
Credit Commitments, the period from and including the Effective Date to but not
including the earlier of the Business Day preceding the Revolving Credit
Maturity Date and the date of termination of the Revolving Credit Commitments
and (ii) with respect to any other Class of Revolving Credit Commitments, the
period from and including the date such Class of Revolving Credit Commitments is
established to but not including the earlier of the Business Day preceding the
maturity date set forth in the applicable Extension Amendment or, as
applicable, Incremental Facility Amendment and the date of termination of such
Class of Revolving Credit Commitments.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus (b) such Revolving
Lender’s LC Exposure at such time, plus (c) such Revolving Lender’s Commitment
Percentage of the aggregate principal amount at such time of all outstanding
Swingline Loans.

 

“Revolving Credit Extension Request” has the meaning assigned to such term in
Section 2.22(b).

 

“Revolving Credit Maturity Date” means, as applicable, (i) with respect to the
Revolving Credit Commitments assumed by the Revolving Lenders pursuant to this
Agreement as in effect on the Effective Date, June 10, 2021, and (ii) with
respect to any other Class of Revolving Credit Commitments created pursuant to
an Extension Amendment or an Incremental Facility Amendment, the maturity date
set forth therein.

 

“Revolving Lender” means (i) a Lender with a commitment to make Revolving Loans
or with any Revolving Credit Exposure in its capacity as such and (ii) a Lender
with commitments to make Extended Revolving Loans or with any Extended Revolving
Exposure (other than Revolving Credit Exposure) in its capacity as such.

 

“Revolving Loans” means (i) a loan made by a Revolving Lender to Borrower
pursuant to Section 2.01, (ii) Incremental Revolving Loans and (iii) the
Extended Revolving Loans.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably acceptable to the Collateral Agent and Borrower, by and
between the Administrative Agent, the Collateral Agent and the collateral agent
or other representative for one or more classes of

 

34

--------------------------------------------------------------------------------


 

providers of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Secured Obligations providing that, inter alia,
(i) the Liens on the Collateral securing Secured Obligations rank prior to the
Liens of an Loan Party or its Subsidiaries securing such other Indebtedness,
(ii) all amounts received in connection with any disposition of the Collateral
(whether or not permitted by the documents governing such other Indebtedness),
any enforcement action or other exercise of remedies with respect to any
Collateral or in connection with any United States or foreign bankruptcy,
liquidation or insolvency proceeding of any Loan Party or its Subsidiaries shall
first be applied to repay all Secured Obligations (whether or not allowed in any
such proceeding) prior to being applied to the obligations in respect of such
other Indebtedness and (iii) until the repayment of the Secured Obligations in
full in cash and termination of Commitments hereunder (subject to customary
limitations with respect to contingent obligations and other customary
qualifications) the Collateral Agent shall have the sole right to take
enforcement actions and otherwise exercise remedies with respect to the
Collateral.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower or any of its Subsidiaries and any Cash
Management Bank.

 

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and its Subsidiaries
under each Hedging Agreement entered into with any counterparty that is a Hedge
Bank (provided that such obligations shall exclude any Excluded Swap Obligations
(as defined in the Guarantee Agreement)) and (c) the due and punctual payment
and performance of all obligations of Borrower and its Subsidiaries (including
overdrafts and related liabilities) under each Secured Cash Management
Agreement.

 

“Secured Parties” has the meaning assigned to such term or a similar term in the
Pledge Agreements.

 

“Secured Leverage Ratio” means, at any date, the ratio of (a) Total Secured Debt
to (b) Consolidated EBITDA for the Test Period most recently ended.  For
purposes of calculating the Secured Leverage Ratio, Consolidated EBITDA shall be
calculated on a Pro Forma Basis.

 

“Securitization Subsidiary” means any special purpose Subsidiary that acquires
Receivables generated by Borrower or any of the Subsidiaries and that engages in
no operations or activities other than those related to a Permitted Receivables
Transaction.

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis or after giving pro forma effect thereto.

 

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by Borrower or any Subsidiary of Borrower that
Borrower has determined in good faith to be customary in a Permitted Receivables
Transaction.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate (expressed as a decimal) of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans.  Such reserve percentages shall include those imposed
pursuant to Regulation D under the Securities Act.  The Statutory Reserve

 

35

--------------------------------------------------------------------------------


 

Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt” means the Permitted Subordinated Indebtedness, the
Incremental Substitute Indebtedness to the extent junior in right of payment and
right of security in respect of the Collateral with respect to the Secured
Obligations and any Permitted Refinancing of any thereof.

 

“Subordinated Debt Documents” means each document governing or pursuant to which
is issued any Subordinated Debt, as the same may be in effect from time to time
in accordance with the terms hereof and thereof.

 

“Subordination Provisions” has the meaning assigned to such term in
Section 7.01(l).

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (iii) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP.  Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of
Borrower; provided that that no employee benefit plan, including the ESOP, shall
be considered a Subsidiary of Borrower.

 

“Subsidiary Loan Party” means each of Borrower’s Subsidiaries that guarantees
the Secured Obligations pursuant to the Guarantee Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.

 

“Swingline Exposure” means, at any time, in respect of a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by that Swingline Lender
outstanding at such time.  The Swingline Exposure of any Revolving Lender (other
than in its capacity, as the case may be, as lender of Swingline Loans) at any
time shall be its Commitment Percentage of the total Swingline Exposure at such
time.

 

“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder, and any other Revolving Lender that agrees to act in such
capacity and is approved by the Administrative Agent at the request of Borrower
(such approval not to be unreasonably withheld or delayed).

 

“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).

 

“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).

 

36

--------------------------------------------------------------------------------


 

“Taking” means any taking of all or any portion of the Property of Borrower or
any of its Subsidiaries in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special (other than by reason of the
temporary requisition or use of all or any portion of the Property of Borrower
or any Subsidiaries by any Governmental Authority).

 

“Taxes” has the meaning assigned to such term in Section 2.16.

 

“Tax Refund” has the meaning assigned to such term in Section 2.16.

 

“Term Lender” has the meaning assigned to such term in Section 2.01(a).

 

“Term Loan Borrowing” means a Borrowing comprised of Term Loans.

 

“Term Loan Borrowing Request” means a Borrowing Request made by Borrower in
connection with a Term Loan Borrowing.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as the same may be reduced or
increased from time to time pursuant to the provisions of this Agreement.  The
initial amount of each Lender’s Term Loan Commitment shall be set forth on
Schedule 2.01, in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Term Loan Commitment or in the Incremental Facility
Amendment pursuant to which such Lender shall have assumed Term Loan
Commitments, as applicable.  The aggregate amount of the Term Lenders’ Term Loan
Commitments as of the Effective Date was $700,000,000 (subject to reduction in
accordance with clause (i) of Section 2.01(a)).

 

“Term Loan Commitment Termination Date” means the earlier of (a) June 10, 2016,
if the Term Loan(s) have not been made on or prior to such date, or if such date
is not a Business Day, the immediately preceding Business Day; and (b) the date
the Term Loan Commitment is reduced to zero.

 

“Term Loan Extension Request” has the meaning assigned to such term in
Section 2.22(a).

 

“Term Loan Maturity Date” means, as applicable, (i) with respect to the Term
Loans, June 10, 2021, and (ii) with respect to any other Class of Term Loans
created pursuant to an Extension Amendment, the maturity date set forth therein.

 

“Term Loans” means (i) the Term Loans made pursuant to clause (i) of
Section 2.01(a), (ii) the Incremental Term Loans and (iii) the Extended Term
Loans.

 

“Terminated Lender” has the meaning assigned to such term in Section 2.20.

 

“Test Period” means (i) for the Financial Covenant, the four consecutive
complete Fiscal Quarters of Borrower with the last of such four Fiscal Quarters
ending as of each date listed in such Section and (ii) for all other provisions
in this Agreement, the four consecutive complete Fiscal Quarters of Borrower
ended as of the time indicated in the relevant provision.  Compliance with such
covenant shall be tested, as of the end of each Test Period, on the date on
which the financial statements pursuant to Section 5.01(a) or (b) have been, or
should have been, delivered for the applicable fiscal period.

 

“Third-Party Payor Programs” means all third-party payor programs in which
Borrower and its Subsidiaries currently or in the future may participate,
including, without limitation, Medicare,

 

37

--------------------------------------------------------------------------------


 

Medicaid, Blue Cross and/or Blue Shield, Managed Care Plans, other private
insurance programs and employee assistance programs.

 

“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.  For purposes of calculating the Total Leverage Ratio,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments at such time.

 

“Total Revolving Credit Exposure” means, at any time, the aggregate amount of
the Revolving Credit Exposures at such time.

 

“Total Secured Debt” means, at a particular date, the aggregate stated balance
sheet amount of all outstanding Indebtedness (excluding Letters of Credit) of
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP (excluding Indebtedness under performance or surety bonds, except to
the extent of any unreimbursed drawings thereunder) that is secured by Liens on
any property or asset of Borrower or its Subsidiaries at such time.

 

“Transferee” has the meaning assigned to such term in Section 2.16.

 

“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” means the Adjusted LIBO
Rate and the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(d).

 

“Unrefunded Swingline Loans” has the meaning assigned to such term in
Section 2.04(c).

 

“Warrants” has the meaning assigned to such term in Section 6.07(xi).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

 

“Wholly Owned Domestic Subsidiary” means, with respect to any Person at any
date, a Domestic Subsidiary of such Person of which securities or other
ownership representing 100% of the Equity Interests (other than (a) directors’
qualifying shares and (b) nominal shares issued to foreign nationals to the
extent required by any applicable Requirement of Law) are, as of such date,
owned, controlled or held by such Person or one or more Wholly Owned Domestic
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Domestic Subsidiaries of such Person.

 

38

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.            Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

 

SECTION 1.03.            Terms Generally.

 

(a)           The definitions in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document means such document
as amended, restated, supplemented or otherwise modified from time to time.

 

(b)           Except as otherwise expressly provided herein (including as
provided below), all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
would result in a change in the method of calculation of the financial covenant,
standards or terms in this Agreement, then Borrower, the Administrative Agent
and the Lenders agree to enter into negotiations in good faith in order to
promptly amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by Borrower, the Administrative
Agent and the Requisite Lenders, (i) the financial covenant, standards and terms
in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred and (ii) Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  “Accounting Changes” refers to
changes after the date hereof in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

(c)           If any payment under this Agreement or any other Loan Document
shall be due on any day that is not a Business Day, the date for payment shall
be extended to the next succeeding Business Day, and in the case of any payment
accruing interest, interest thereon shall be paid for the period of such
extension.

 

39

--------------------------------------------------------------------------------


 

SECTION 1.04.            Limited Condition Transactions. Notwithstanding
anything in this Agreement or any Loan Document to the contrary, when
calculating any applicable ratio, the amount or availability of the Incremental
Cap, the amount or availability of the Available Amount or any other basket
based on Consolidated EBITDA or total assets, or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Transaction, the date of determination of such ratio, the
amount or availability of the Incremental Cap, the amount or availability of the
Available Amount or any other basket based on Consolidated EBITDA or total
assets, and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of Borrower (Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCT Test Date”) and if, after such ratios and other
provisions are measured on a pro forma basis after giving effect to such Limited
Condition Transaction and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCT Test Date, Borrower could have taken such action
on the relevant LCT Test Date in compliance with such ratios and provisions,
such provisions shall be deemed to have been complied with. For the avoidance of
doubt, (x) if any of such ratios are exceeded as a result of fluctuations in
such ratio (including due to fluctuations in Consolidated EBITDA of Borrower and
its Subsidiaries) at or prior to the consummation of the relevant Limited
Condition Transaction, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Transaction is permitted hereunder and
(y) such ratios and other provisions shall not be tested at the time of
consummation of such Limited Condition Transaction or related Specified
Transactions. If Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.            Credit Commitments.

 

(a)           Subject to the terms and conditions hereof:

 

(i)         Each Term Lender severally agrees to make a loan (a “Term Loan”) in
Dollars to Borrower on the Effective Date in an amount equal to the portion of
such Lender’s Term Loan

 

40

--------------------------------------------------------------------------------


 

Commitment as requested by Borrower to be made on such date and in accordance
with the limitations described in this clause (i).  Amounts prepaid or repaid in
respect of Term Loans may not be reborrowed.

 

(ii)        Each Revolving Lender severally agrees to make loans (each a
“Revolving Loan”) to Borrower in Dollars, at any time and from time to time on
or after the Effective Date until the earlier of the Business Day preceding the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Revolving Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment.

 

During the applicable Revolving Credit Commitment Period, Borrower may use the
Revolving Credit Commitments by borrowing, prepaying such Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof and on a pro rata basis among all Classes of Revolving Loans
as set forth in Section 2.02(a).  Notwithstanding anything to the contrary
contained in this Agreement, in no event may Revolving Loans be borrowed under
this Article II if, after giving effect thereto (and to any concurrent repayment
or prepayment of Loans), (i) the Total Revolving Credit Exposure would exceed
the Total Revolving Credit Commitment then in effect, (ii) the Revolving Credit
Exposure of any Revolving Lender would exceed such Revolving Lender’s Revolving
Credit Commitment or (iii) the Revolving Credit Exposure of any Revolving Lender
with respect to any particular Class of Revolving Loans would exceed such
Revolving Lender’s Revolving Credit Commitment with respect to such Class.

 

(b)           The Revolving Loans and Term Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by Borrower and notified to the Administrative Agent in accordance
with Sections 2.02 and 2.03.

 

(c)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

SECTION 2.02.            Procedure for Borrowing.

 

(a)           Borrower may borrow under the Revolving Credit Commitments (for
the avoidance of doubt, all Borrowings prior to a Revolving Credit Maturity Date
shall be made, and deemed to be made, ratably among all Classes of Revolving
Loans then in existence under this Agreement) or the Term Loan Commitments (in
each case subject to the limitations in Section 2.01(a)) by Borrower giving the
Administrative Agent notice substantially in the form of Exhibit B (each, a
“Borrowing Request”), which notice must be received by the Administrative Agent
prior to (a) 11:00 a.m., New York City time, on the third Business Day prior to
the requested Borrowing Date, in the case of a Eurodollar Borrowing, or
(b) 12:00 noon, New York City time, on the Business Day prior to the requested
Borrowing Date, in the case of an ABR Borrowing.  Each Borrowing Request shall
specify (i) whether the requested Borrowing is to be a Revolving Credit
Borrowing or a Term Loan Borrowing, (ii) the amount to be borrowed, (iii) the
requested Borrowing Date (which must be a Business Day and, in the case of a
Term Loan Borrowing, which must be the Effective Date), (iv) whether the
Borrowing is to be of Eurodollar Loans or ABR Loans, (v) if the Borrowing is to
be of Eurodollar Loans, the length of the initial Interest Period therefor, and
(vi) the location and number of Borrower’s account to which funds are to be
disbursed,

 

41

--------------------------------------------------------------------------------


 

which shall comply with the requirements of this Agreement.  If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be an
ABR Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

(b)           Each Borrowing shall be in a minimum aggregate principal amount of
(i) in the case of a Term Loan Borrowing, $5,000,000 or an integral multiple of
$100,000 in excess thereof or (ii) in the case of a Revolving Credit Borrowing,
$1,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate amount of the then Available Revolving Credit Commitments.

 

(c)           Upon timely receipt of a Term Loan Borrowing Request, the
Administrative Agent shall promptly notify each Term Lender of the aggregate
amount of such Term Loan Borrowing and of the amount of such Term Lender’s pro
rata portion thereof, which shall be based on the Term Lender’s respective Term
Loan Commitments. Each Term Lender shall make the amount of its pro rata portion
of such Term Loan Borrowing available to the Administrative Agent for the
account of Borrower at the New York office of the Administrative Agent specified
in Section 9.01 prior to 10:00 a.m., New York City time, on the Effective Date
in Dollars immediately available to the Administrative Agent.  Amounts so
received by the Administrative Agent shall promptly be made available to
Borrower by the Administrative Agent crediting the account of Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders and in like funds as received by the
Administrative Agent.

 

(d)           Upon timely receipt of a Revolving Credit Borrowing Request, the
Administrative Agent shall promptly notify each Revolving Lender of the
aggregate amount of such Revolving Credit Borrowing and of the amount of such
Revolving Lender’s pro rata portion thereof, which shall be based on their
respective Available Revolving Credit Commitments.  Each Revolving Lender will
make the amount of its pro rata portion of such Revolving Credit Borrowing
available to the Administrative Agent for the account of Borrower at the New
York office of the Administrative Agent specified in Section 9.01 prior to
12:00 noon, New York City time, on the Borrowing Date requested by Borrower in
Dollars immediately available to the Administrative Agent.  Amounts so received
by the Administrative Agent shall promptly be made available to Borrower  by the
Administrative Agent crediting the account of Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent; provided that if on the Borrowing Date of any Revolving
Loans, any Swingline Loans or LC Disbursements shall be then outstanding, the
proceeds of such Revolving Loans shall first be applied to pay in full such
Swingline Loans or LC Disbursements, with any remaining proceeds to be made
available to Borrower as provided above; and provided, further, that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

 

SECTION 2.03.            Conversion and Continuation Options for Loans.

 

(a)           Borrower may elect from time to time to convert (i) Eurodollar
Loans to ABR Loans by Borrower giving the Administrative Agent prior written
notice of such election not later than 11:00 a.m., New York City time, on the
Business Day prior to a requested conversion or (ii) ABR Loans to Eurodollar
Loans by Borrower giving the Administrative Agent prior written notice of such
election not later than 11:00 a.m., New York City time, three Business Days
prior to a requested conversion; provided that if any such conversion of
Eurodollar Loans is made other than on the last day of an Interest Period with
respect thereto, Borrower shall pay any amounts due to the Lenders pursuant to
Section 2.17 as a result of such conversion.  Any such notice of conversion to
Eurodollar Loans shall specify the length

 

42

--------------------------------------------------------------------------------


 

of the initial Interest Period or Interest Periods therefor.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each Term Lender
or each Revolving Lender, as applicable.  All or any part of the outstanding
Eurodollar Loans or ABR Loans may be converted as provided herein; provided that
(i) no Loan may be converted into a Eurodollar Loan when any Default has
occurred and is continuing, and (ii) no Loan may be converted into a Eurodollar
Loan after the date that is one month prior to the applicable Revolving Credit
Maturity Date or the applicable Term Loan Maturity Date, as applicable.

 

(b)           Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by Borrower giving
prior notice to the Administrative Agent, not later than 11:00 a.m., New York
City time, three Business Days prior to a requested continuation setting forth
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan may be continued as such (i) when any Default has
occurred and is continuing or (ii) after the date that is one month prior to the
applicable Revolving Credit Maturity Date or the applicable Term Loan Maturity
Date, as applicable; and provided, further, that if Borrower shall fail to give
any required notice as described above in this Section 2.03 or if such
continuation is not permitted pursuant to the preceding proviso, then such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period (in which case the Administrative Agent shall notify
Borrower of such conversion).

 

(c)           In connection with any Eurodollar Loans, there shall be no more
than 20 Interest Periods outstanding at any time, of which Term Loans shall have
no more than 10 Interest Periods.

 

(d)           This Section 2.03 shall not apply to Swingline Loans.

 

SECTION 2.04.            Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
agrees to make swingline loans (each, a “Swingline Loan” and collectively, the
“Swingline Loans”) to Borrower from time to time during the applicable Revolving
Credit Commitment Period until the applicable Revolving Credit Maturity Date in
accordance with the procedures set forth in this Section 2.04; provided that
(i) the aggregate principal amount of all Swingline Loans shall not exceed
$50,000,000 (the “Swingline Sublimit”) at any one time outstanding, (ii) the
principal amount of any borrowing of Swingline Loans may not exceed the
aggregate amount of the then Available Revolving Credit Commitments immediately
prior to such borrowing or result in the Total Revolving Credit Exposure then
outstanding exceeding the Total Revolving Credit Commitments then in effect, and
(iii) in no event may Swingline Loans be borrowed hereunder if a Default shall
have occurred and be continuing.  Amounts borrowed under this Section 2.04 may
be repaid and, up to but excluding the applicable Revolving Credit Maturity
Date, reborrowed.  All Swingline Loans shall at all times be ABR Loans. 
Borrower shall give the Administrative Agent notice of any Swingline Loan
requested hereunder (which notice must be received by the Administrative Agent
prior to 11:00 a.m., New York City time, on the requested Borrowing Date)
specifying the amount to be borrowed and the requested Borrowing Date.  Upon
receipt of such notice, the Administrative Agent shall promptly notify the
Swingline Lender of the aggregate amount of such borrowing.  Not later than
2:00 p.m., New York City time, on the Borrowing Date specified in such notice
the Swingline Lender shall make such Swingline Loan available to the
Administrative Agent for the account of Borrower at the New York office of the
Administrative Agent specified in Section 9.01 in Dollars immediately available
to the Administrative Agent.  Amounts so received by the Administrative Agent
shall promptly be made available to Borrower by the Administrative Agent
crediting the account of Borrower on the books of such office with the amount
made available to the Administrative Agent by the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) and in like
funds as received by the Administrative

 

43

--------------------------------------------------------------------------------


 

Agent.  Each Borrowing pursuant to this Section 2.04 shall be in a minimum
principal amount of $500,000 or an integral multiple of $100,000 in excess
thereof.

 

(b)           Notwithstanding the occurrence of any Default or noncompliance
with the conditions precedent set forth in Article IV or the minimum borrowing
amounts specified in Section 2.02, if any Swingline Loan shall remain
outstanding at 10:00 a.m., New York City time, on the seventh Business Day
following the Borrowing Date thereof and if by such time on such seventh
Business Day the Administrative Agent shall have received neither (i) a notice
of borrowing delivered by Borrower pursuant to Section 2.02 requesting that
Revolving Loans be made pursuant to Section 2.01 on the immediately succeeding
Business Day in an amount at least equal to the aggregate principal amount of
such Swingline Loan nor (ii) any other notice satisfactory to the Administrative
Agent indicating Borrower’s intent to repay such Swingline Loan on the
immediately succeeding Business Day with funds obtained from other sources, the
Administrative Agent shall be deemed to have received a notice from Borrower
pursuant to Section 2.02 requesting that ABR Revolving Loans be made pursuant to
Section 2.01 on such immediately succeeding Business Day in an amount equal to
the amount of such Swingline Loan, and the procedures set forth in Section 2.02
shall be followed in making such ABR Revolving Loans; provided that for the
purposes of determining each Lender’s Pro Rata Percentage with respect to such
Borrowing, the Swingline Loan to be repaid with the proceeds of such Borrowing
shall be deemed to not be outstanding.  The proceeds of such ABR Revolving Loans
shall be applied to repay such Swingline Loan.

 

(c)           If, for any reason, ABR Revolving Loans may not be, or are not,
made pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan
as required by such paragraph, effective on the date such ABR Revolving Loans
would otherwise have been made, each Revolving Lender severally, unconditionally
and irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such Swingline Loan (an
“Unrefunded Swingline Loan”) in an amount equal to the amount of the ABR
Revolving Loan which would otherwise have been made pursuant to paragraph (b) of
this Section 2.04.  Each Revolving Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participations shall be distributed by
the Administrative Agent to the Swingline Lender.  All payments by the Revolving
Lenders in respect of Unrefunded Swingline Loans and participations therein
shall be made in accordance with Section 2.13.

 

(d)           Notwithstanding the foregoing, a Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Lender shall have notified the
Swingline Lender in writing prior to the time such Swingline Loan was made, that
such Default has occurred and that such Lender will not acquire participations
in Swingline Loans made while such Default is continuing.

 

SECTION 2.05.            Optional and Mandatory Prepayments of Loans; Repayments
of Term Loans.

 

(a)           Borrower may at any time and from time to time prepay the Loans
(subject to compliance with the terms of Section 2.17), in whole or in part,
subject to Section 2.05(e), upon Borrower giving irrevocable written notice to
the Administrative Agent not later than 12:00 noon, New York City time, two
Business Days prior to the date of such prepayment (or, in the case of Swingline
Loans, upon Borrower giving irrevocable notice to the Administrative Agent not
later than 12:00 noon, New York City time, on the same date as such prepayment),
specifying (i) the date and amount of prepayment, and (ii) the Class of Loans to
be prepaid and whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof (including in the case of Eurodollar Loans, the Borrowing to
which such prepayment

 

44

--------------------------------------------------------------------------------


 

is to be applied and, if of a combination thereof, the amount allocable to
each).  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid; provided that
such notice may state that it is conditioned upon the effectiveness of other
credit facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the date for prepayment
specified therein) if such condition is not satisfied.  Partial prepayments of
Loans (other than Swingline Loans) shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
remaining outstanding principal amount thereof).  Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the remaining outstanding
principal amount thereof).

 

(b)           In the event and on such occasion that the Total Revolving Credit
Exposure exceeds the Total Revolving Credit Commitment, Borrower shall prepay
Revolving Credit Borrowings or Swingline Borrowings in an aggregate amount equal
to such excess.

 

(c)

 

(i)         If Borrower or any of its Subsidiaries shall incur or permit the
incurrence of any Indebtedness (including pursuant to debt securities which are
convertible into, or exchangeable or exercisable for, any Equity Interest or
Equity Right) (other than Excluded Debt Incurrences) (each, a “Debt
Incurrence”), 100% of the Net Proceeds thereof shall be applied immediately
after receipt thereof toward the prepayment of the Term Loans in accordance with
Section 2.05(e).

 

(ii)        If Borrower or any of its Subsidiaries shall receive Net Proceeds
from any Asset Sale, 100% of such Net Proceeds shall be applied on or prior to
the fifth Business Day after receipt thereof toward the prepayment of the Term
Loans in accordance with Section 2.05(e); provided that (x) the Net Proceeds
from Asset Sales permitted by Section 6.05 shall not be required to be applied
as provided herein on such date if and to the extent that (1) no Default then
exists or would arise therefrom and (2) Borrower delivers an officers’
certificate to the Administrative Agent on or prior to such fifth Business Day
stating that such Net Proceeds shall be reinvested (or committed pursuant to a
binding contract to be reinvested) in capital assets or Permitted Acquisitions
of Borrower or any Subsidiary, in each case within 365 days following the date
of receipt of such Net Proceeds (which certificate shall set forth the estimates
of the proceeds to be so expended), and (y) if all or any portion of such Net
Proceeds not so applied as provided herein is not so used within such 365-day
period (or, in the case of such commitments to reinvest, within 18 months), such
remaining portion shall be applied on the last day of such period toward the
prepayment of the Term Loans in accordance with Section 2.05(e).

 

(iii)       If Borrower or any of its Subsidiaries shall receive Net Proceeds
from insurance or condemnation recoveries in respect of any Destruction or any
proceeds or awards in respect of any Taking, 100% of such Net Proceeds shall be
applied on or prior to the tenth Business Day after receipt thereof toward the
prepayment of the Term Loans in accordance with Section 2.05(e); provided that
(x) so long as no Default then exists or would arise therefrom, such Net
Proceeds shall not be required to be so applied to the extent that Borrower has
delivered an officers’ certificate to the Administrative Agent on or prior to
such tenth Business Day stating that such Net Proceeds shall be used to (or
committed pursuant to a binding contract to be used to) (1) repair, replace or
restore any Property in respect of which such Net Proceeds were paid (or
reimburse Borrower or its Subsidiaries for the funds spent for this purpose) or
(2) fund the substitution of other

 

45

--------------------------------------------------------------------------------


 

Property used or usable in the business of Borrower or the Subsidiaries (or
reimburse Borrower or its Subsidiaries for the funds spent for this purpose), in
each case within 365 days following the date of the receipt of such Net
Proceeds, and (y) if all or any portion of such Net Proceeds not required to be
applied to the prepayment of Term Loans pursuant to the preceding proviso is not
so used or committed to be used within 365 days after the date of the receipt of
such Net Proceeds, such remaining portion shall be applied on the last day of
such period toward the prepayment of the Term Loans in accordance with
Section 2.05(e).

 

(iv)       If, for any Fiscal Year of Borrower commencing with its Fiscal Year
ending on December 31, 2017, there shall be Excess Cash Flow, the Excess Cash
Flow Percentage of such Excess Cash Flow (less the aggregate amount of all
voluntary prepayments of Term Loans from Internally Generated Funds made during
such Fiscal Year) shall be applied, not later than the earlier of (x) 100 days
after the end of such Fiscal Year or (y) 10 days after the date upon which
Borrower is required by the SEC to file its annual report on Form 10-K, toward
prepayment of the Term Loans in accordance with Section 2.05(e).

 

(d)           The Term Loans shall be repaid in consecutive quarterly
installments on the dates set forth below (each, an “Installment Payment Date”),
commencing on September 30, 2016, in an aggregate amount equal to the amount
specified below for each such Installment Payment Date.

 

Installment Payment Date

 

Installment Amount

 

September 30, 2016

 

$

4,375,000

 

December 31, 2016

 

$

4,375,000

 

March 31, 2017

 

$

4,375,000

 

June 30, 2017

 

$

4,375,000

 

September 30, 2017

 

$

4,375,000

 

December 31, 2017

 

$

4,375,000

 

March 31, 2018

 

$

4,375,000

 

June 30, 2018

 

$

4,375,000

 

September 30, 2018

 

$

4,375,000

 

December 31, 2018

 

$

4,375,000

 

March 31, 2019

 

$

4,375,000

 

June 30, 2019

 

$

4,375,000

 

September 30, 2019

 

$

8,750,000

 

December 31, 2019

 

$

8,750,000

 

March 31, 2020

 

$

8,750,000

 

June 30, 2020

 

$

8,750,000

 

September 30, 2020

 

$

8,750,000

 

December 31, 2020

 

$

8,750,000

 

March 31, 2021

 

$

8,750,000

 

Term Loan Maturity Date

 

All amounts due and payable in accordance with Section 2.07(a).

 

 

46

--------------------------------------------------------------------------------


 

Each Class of Term Loans established pursuant to Section 2.22 shall be repaid in
accordance with the terms set forth in the applicable Extension Amendment
(provided that prior to the Term Loan Maturity Date, scheduled amortization of
any Extended Term Loans shall not be greater on a ratable basis than the
scheduled amortization of the Term Loans).

 

(e)           Prepayments of Term Loans pursuant to Section 2.05(a) shall be
applied as elected by Borrower to scheduled installments of principal of such
Class of Term Loans.  Prepayments of Term Loans pursuant to
Section 2.05(c) shall be applied to scheduled installments of principal set
forth in paragraph (d) due within 24 months of such prepayment in chronological
order, and then pro rata to remaining scheduled installments of principal set
forth in paragraph (d).  Except as otherwise may be directed by Borrower, any
prepayment of Loans pursuant to this Section 2.05 shall be applied, first, to
any ABR Loans then outstanding and the balance of such prepayment, if any, to
the Eurodollar Loans then outstanding; provided that any amounts applied to Term
Loans pursuant to Section 2.05(c) which are Eurodollar Loans shall, at the
option of Borrower, be applied to prepay the Loans which are Eurodollar Loans
immediately and/or shall be deposited in the Collateral Account (as defined in
the Pledge Agreement).  Pursuant to any Extension Amendment establishing a new
Class of Term Loans, the Extending Lenders of Term Loans may agree to waive or
postpone any mandatory prepayments.  The Administrative Agent shall apply any
cash deposited in the Collateral Account to prepay the Term Loans which are
Eurodollar Loans on the last day of the Interest Period therefor (or, at the
direction of Borrower, on any earlier date) until all outstanding Term Loans
which are Eurodollar Loans have been prepaid or until all cash on deposit in the
Collateral Account (including, without limitation, interest earned thereon) with
respect to such Term Loans has been exhausted.  The Administrative Agent shall,
at the request of Borrower, invest amounts on deposit in the Collateral Account
in overnight investments acceptable to the Administrative Agent.

 

SECTION 2.06.            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account or
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Credit Commitment Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.06), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit Borrower shall be deemed to represent and
warrant that), after giving

 

47

--------------------------------------------------------------------------------


 

effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
shall not exceed $100,000,000 and (ii) the Total Revolving Credit Exposure shall
not exceed the Total Revolving Credit Commitment.  With respect to any Letter of
Credit which contains any “evergreen” automatic renewal provision, the Issuing
Bank shall be deemed to have consented to any such extension or renewal provided
that all of the requirements of this Section 2.06 are met and no Default exists.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  The Issuing Bank
will not issue any Letters of Credit on or after the Effective Date which are
due to expire by their terms on or prior to the Revolving Credit Maturity Date. 
For the avoidance of doubt, upon a later Revolving Credit Maturity Date (other
than the Final Revolving Credit Maturity Date), provided that no Default or
Event of Default shall have occurred and be continuing, the aggregate amount of
participations in Letters of Credit by Revolving Lenders in respect of the
Class of Revolving Credit Commitments terminating on such Revolving Credit
Maturity Date shall be deemed reallocated to the Revolving Lenders holding other
Classes of Revolving Credit Commitments so that the participation of the
remaining Revolving Lenders in outstanding Letters of Credit shall be in
proportion to their respective remaining Revolving Credit Commitments (provided
that such reallocation will not result in a Revolving Credit Exposure of any
Lender exceeding its Revolving Credit Commitment).

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, one Business Day after the date
that such LC Disbursement is made, if Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on the date of
such LC Disbursement, or, if such notice has not been received by Borrower prior
to such time on such date, then not later than 1:00 p.m., New York City time, on
the Business Day immediately following the day that Borrower receives such
notice; provided that Borrower may, at its sole option and subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Borrowing or Swingline Loan.  If Borrower fail to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in

 

48

--------------------------------------------------------------------------------


 

respect thereof and such Revolving Lender’s Commitment Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Commitment Percentage of the payment then due from
Borrower, in the same manner as provided in Section 2.02 with respect to Loans
made by such Revolving Lender (and Section 2.02 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder.  Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC

 

49

--------------------------------------------------------------------------------


 

Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that if Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.06, then Section 2.08(c) shall apply.  Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.07 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among Borrower, the Administrative
Agent, and the successor Issuing Bank.  The Administrative Agent shall notify
the Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.10(b).  From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)            Existing Letters of Credit.  Borrower, the Administrative Agent,
the Revolving Lenders and the Issuing Bank hereby acknowledge that on and as of
the Effective Date the Existing Letters of Credit shall irrevocably be deemed to
be Letters of Credit issued under this Agreement and all the provisions of this
Agreement shall apply to the Existing Letters of Credit as being Letters of
Credit issued under this Agreement by the relevant Issuing Bank, the whole
without novation of all of the obligations of Borrower to each relevant Issuing
Bank in respect of said Existing Letters of Credit.

 

SECTION 2.07.            Repayment of Loans; Evidence of Debt.

 

(a)           Borrower hereby irrevocably unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender, the then
unpaid principal amount of each Revolving Loan of such Lender on the Revolving
Credit Maturity Date, (ii) to the Administrative Agent for the account of each
Term Lender, the then unpaid principal amount of each Term Loan of such Lender
on the Term Loan Maturity Date, (iii) to the Administrative Agent for the
account of each Extending Lender, the then unpaid principal amount of each
Extended Loan of such Extending Lender on the applicable Revolving Credit
Maturity Date or Term Loan Maturity Date, as the case may be and (iv) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made (or such earlier
date, and to the extent that, each such Loan becomes due and payable pursuant to
Section 2.05 or Article VII, as applicable); provided that on each date that a
Revolving Credit Borrowing is made, Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.  Borrower hereby
further

 

50

--------------------------------------------------------------------------------


 

agrees to pay interest in immediately available funds at the applicable office
of the Administrative Agent (as specified in Section 2.13(a)) on the unpaid
principal amount of the Revolving Loans, Swingline Loans and Term Loans made to
them from time to time from the date hereof until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 2.08.  All payments
required hereunder shall be made in Dollars.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
Section 9.04(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from Borrower to each Lender hereunder in respect of each such Loan
and (iii) the amount of any sum received by the Administrative Agent hereunder
from Borrower in respect of each such Loan and each Lender’s share thereof.

 

(d)           The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant
to paragraph (e) of this Section 2.07 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Lender or the Administrative Agent to maintain such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of Borrower to repay (with applicable interest) the Loans
made to Borrower by such Lender in accordance with the terms of this Agreement.

 

(e)           The Loans of each Class made by each Lender to Borrower shall, if
requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced by a single Note duly executed on behalf of
Borrower, in substantially the form attached hereto as Exhibit F-1 or F-2, as
applicable, with the blanks appropriately filled, payable to such Lender or its
registered assigns.

 

SECTION 2.08.          Interest Rates and Payment Dates.

 

(a)           Each Eurodollar Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) for each day during
each Interest Period with respect thereto at a rate per annum equal to:

 

(i)       in the case of a Eurodollar Revolving Loan, (A) the Adjusted LIBO Rate
determined for such Interest Period, plus (B) the Applicable Rate; or

 

(ii)      in the case of a Eurodollar Term Loan, (A) the Adjusted LIBO Rate
determined for such Interest Period plus (B) the Applicable Rate.

 

(b)           Each ABR Loan (including each Swingline Loan) shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, or over a year of 360 days when the Alternate
Base Rate is determined by reference to clause (c) of the definition of
“Alternate Base Rate”) at a rate per annum equal to the Alternate Base Rate plus
the Applicable Rate.

 

51

--------------------------------------------------------------------------------


 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any Commitment Fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity
thereof or by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.08 plus 2.00% per annum or (y) in the case of any overdue interest,
Commitment Fee or other amount, the rate described in Section 2.08(b) applicable
to an ABR Revolving Loan plus 2.00% per annum, in each case from the date of
such nonpayment to (but excluding) the date on which such amount is paid in full
(after as well as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment Date
and on each applicable Term Loan Maturity Date and Revolving Credit Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.08 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.  Interest in respect of each
Loan shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

SECTION 2.09.            Computation of Interest.  Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on Borrower and the Lenders in the
absence of manifest error.

 

SECTION 2.10.            Fees.

 

(a)           Borrower agrees to pay a commitment fee (a “Commitment Fee”) to
each Revolving Lender, ratably in proportion to their Revolving Credit
Commitments, for which payment shall be made in arrears through the
Administrative Agent on the last day of each March, June, September and
December after the Effective Date, and on the applicable Commitment Fee
Termination Date (as defined below).  The Commitment Fee due to each Revolving
Lender with respect to each Class of Revolving Credit Commitments shall accrue
for a period commencing on the Effective Date (in the case of Revolving Credit
Commitments) or the applicable Extension Date (in the case of all other Classes
of Revolving Credit Commitments) and shall cease to accrue on the date (the
“Commitment Fee Termination Date”) that is (i) in the case of Commitment Fees
payable to Revolving Lenders, the later of (x) the date on which the Revolving
Credit Commitment of such Revolving Lender shall be terminated as provided
herein and (y) the first Business Day after the end of the Revolving Credit
Commitment Period and (ii) in the case of Commitment Fees payable to all
Revolving Lenders holding any other Class of Revolving Credit Commitment, the
later of (x) the date on which such Revolving Credit Commitment shall be
terminated as provided herein and (y) the Business Day after the end of the
applicable Revolving Credit Commitment Period.  The Commitment Fee accrued to
each Revolving Lender shall equal the Commitment Fee Percentage multiplied by
such Lender’s Commitment Fee Average Daily Amount (as defined below) for the
applicable Fiscal Quarter (or shorter period commencing on the Effective Date
and ending with the applicable Commitment Fee Termination Date).  A Revolving
Lender’s “Commitment Fee Average Daily Amount” with respect to a calculation
period shall equal the average daily amount during such period calculated using
the daily amount of such Revolving Lender’s Revolving Credit Commitment less
such Revolving Lender’s Revolving Credit Exposure (excluding clause (c) of the
definition thereof for purposes of determining the Commitment Fee Average Daily
Amount only) for any applicable days during such Revolving Lender’s Revolving
Credit Commitment Period.  All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

 

52

--------------------------------------------------------------------------------


 

(b)           Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
weighted average Applicable Rate for Eurodollar Revolving Loans (with such
weighted average based on the allocation of such Revolving Lender’s Revolving
Credit Commitments across the various Classes of Revolving Credit Commitments)
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Credit Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at a rate to be agreed between
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Credit Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees (collectively, “LC Fees”) accrued through and including the
last day of March, June, September and December of each calendar year during the
Revolving Credit Commitment Period shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that (x) all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after such date shall be payable on demand and (y) all such participation fees
accruing to any Revolving Lender shall be payable on the date on which the
Revolving Credit Commitments of such Revolving Lender terminate and any such
fees accruing after such date shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand therefor.  All participation fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c)           Borrower agrees to pay to the Administrative Agent the
administrative fee set forth in the Agency Fee Letter (the “Agent Fees”).

 

(d)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution.  Once paid, none of the
Fees shall be refundable.

 

(e)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any  fees accruing during such period pursuant to Section 2.10
(a) (without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees), provided that (a) to the extent that all or a portion of the LC
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.23(b), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (b) to the extent that all or
any portion of such LC Exposure or Swingline Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the Issuing
Bank and the Administrative Agent, as applicable (and the pro rata payment
provisions of Section 2.13 will automatically be deemed adjusted to reflect the
provisions of this Section).

 

SECTION 2.11.            Termination, Reduction or Adjustment of Commitments.

 

(a)           Subject to Section 2.06, unless previously terminated, the
Revolving Credit Commitments of any Class shall automatically terminate on the
Revolving Credit Maturity Date applicable to such Class.

 

53

--------------------------------------------------------------------------------


 

(b)           Borrower shall have the right, upon one Business Day’s notice to
the Administrative Agent, to terminate or, from time to time, reduce the amount
of the Revolving Credit Commitments; provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any repayments of the Loans made on the effective date
thereof, the Total Revolving Credit Exposure then outstanding would exceed the
Total Revolving Credit Commitment then in effect.

 

(c)           Borrower agrees to pay to the Administrative Agent for the account
of the applicable Revolving Lenders or Term Lenders, as the case may be, on each
date of termination or reduction of the Revolving Credit Commitments or Term
Loan Commitments, as the case may be, the Commitment Fee on the amount of the
Revolving Credit Commitments or Term Loan Commitments, as the case may be, so
terminated or reduced accrued to the date of such termination or reduction.

 

(d)           Unless otherwise agreed to by the Swingline Lender, each reduction
in the Revolving Credit Commitments shall reduce the Swingline Commitment by an
equal percentage.  For the avoidance of doubt, provided that no Default or Event
of Default shall have occurred and be continuing, (i) participations in
Swingline Loans held by Lenders in their capacity as such, shall be permanently
reduced to zero on the Revolving Credit Maturity Date and (ii) upon a later
Revolving Credit Maturity Date (other than the final Revolving Credit Maturity
Date), participations in Swingline Loans held by the Revolving Lenders of the
Class of Revolving Credit Commitments terminating on such Revolving Credit
Maturity Date shall be permanently reduced to zero on the applicable Revolving
Credit Maturity Date and shall be reallocated to the Revolving Lenders holding
Revolving Credit Commitments of other Classes so that the participation of the
remaining Revolving Lenders shall be in proportion to their respective remaining
Revolving Credit Commitments (provided that such reallocation will not result in
the Revolving Credit Exposure of any Lender exceeding its Revolving Credit
Commitment).

 

SECTION 2.12.            Inability to Determine Interest Rate; Unavailability of
Deposits; Inadequacy of Interest Rate.  If prior to 11:00 a.m., London time, two
Business Days before the first day of any Interest Period, including an initial
Interest Period, for a requested Eurodollar Borrowing:

 

(i)       the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon Borrower) that, by reason of
circumstances affecting the relevant market generally, adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Eurodollar
Borrowing for such Interest Period, or

 

(ii)      the Administrative Agent shall have received notice from a majority in
interest of the Lenders of the applicable Class that the Adjusted LIBO Rate
determined or to be determined for such Interest Period for such Eurodollar
Borrowing will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to Borrower and the Lenders by 12:00 noon, New York City time, on the same day. 
The Administrative Agent shall give telecopy or telephonic notice to Borrower
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as an ABR Loans, as the case may be.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.13.            Pro Rata Treatment and Payments.

 

(a)           Each reduction of the Revolving Credit Commitments of the
Revolving Lenders shall be made pro rata according to the amounts of such
Revolving Lenders’ Commitment Percentages.  Each payment (including each
prepayment) by Borrower on account of principal of and interest on Loans which
are ABR Loans shall be made pro rata according to the respective outstanding
principal amounts of such ABR Loans then held by the Lenders of the applicable
Class.  Each payment (including each prepayment) by Borrower on account of
principal of and interest on Loans which are Eurodollar Loans designated by
Borrower to be applied to a particular Eurodollar Borrowing shall be made pro
rata according to the respective outstanding principal amounts of such Loans
then held by the Lenders of the applicable Class.  Each payment (including each
prepayment) by Borrower on account of principal of and interest on Swingline
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Swingline Loans or participating interests therein, as the case
may be, then held by the relevant Lenders.  Except as otherwise expressly
provided herein, all payments (including prepayments) to be made by Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 noon,
New York time, on the due date thereof to the Administrative Agent, for the
account of the Lenders of the applicable Class, at the Administrative Agent’s
New York office specified in Section 9.01 in the currency in which the
applicable obligation is denominated and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto in the same currency as received and promptly upon receipt in like funds
as received.  If any payment hereunder (other than payments on Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension) unless the result of such extension would be to extend such
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day.

 

(b)           Subject to Section 2.12, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Section 2.13(b) shall be conclusive in the absence of manifest error.  If such
Lender’s share of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Revolving Loans hereunder, on
demand, from Borrower, but without prejudice to any right or claim that Borrower
may have against such Lender.

 

(c)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then

 

55

--------------------------------------------------------------------------------


 

due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

SECTION 2.14.            Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law, or in the
interpretation or application thereof, after the date hereof, shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert ABR Loans to Eurodollar
Loans shall forthwith be suspended until such time as the making or maintaining
of Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to ABR Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.

 

SECTION 2.15.            Requirements of Law.

 

(a)           If a Change of Law (other than any Change of Law relating to Taxes
indemnified pursuant to Section 2.16, Excluded Taxes or Taxes specifically
excluded from indemnification under Section 2.16(e)) shall have the effect of
increasing the cost to such Lender or the Issuing Bank for agreeing to make or
making, funding or maintaining any Eurodollar Loans or participating in, issuing
or maintaining any Letter of Credit, then Borrower shall from time to time, pay
to the Administrative Agent for the account of such Lender or the Issuing Bank
additional amounts sufficient to compensate such Lender or the Issuing Bank for
such increased cost.  A certificate setting forth in reasonable detail the
applicable change in law and the calculation of the amount of such increased
cost, submitted to Borrower and the Administrative Agent by such Lender or the
Issuing Bank, shall be conclusive and binding for all purposes, absent manifest
error.  Such Lender or the Issuing Bank, as applicable, shall promptly notify
the Administrative Agent and Borrower in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Lender or the Issuing Bank,
as applicable, for such increased cost or reduced amount.  Such additional
amounts shall be payable directly to such Lender or the Issuing Bank, as
applicable, within ten (10) Business Days of the receipt by Borrower of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on Borrower.

 

(b)           If a Change of Law affects or would affect the amount of capital
or liquidity required or expected to be maintained by any Lender or the Issuing
Bank (or a holding company controlling such Lender or the Issuing Bank) and such
Lender or the Issuing Bank determines (in its sole and absolute discretion) that
the rate of return on its capital (or the capital of its holding company, as the
case may be) as a consequence of its Commitment or the Loans made by it or its
participations in Swingline Loans or any issuance, participation or maintenance
of Letters of Credit is reduced to a level below that which such Lender or the
Issuing Bank (or its holding company) could have achieved but for the occurrence
of any such circumstance, then, in any such case upon notice from time to time
by such Lender or the Issuing Bank to Borrower, Borrower shall, within ten
(10) Business Days after receipt of the statement referred to below, pay
directly to such Lender or the Issuing Bank, as the case may be, additional
amounts sufficient to compensate such Lender or the Issuing Bank (or its holding
company) for such reduction in rate of return.  A statement of such Lender or
the Issuing Bank as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on Borrower.  In determining such amount, such
Lender or the Issuing Bank may use any method of averaging and attribution that
it (in its sole and absolute discretion) shall deem applicable.

 

56

--------------------------------------------------------------------------------


 

(c)           In the event that the Issuing Bank or any Lender determines that
any event or circumstance that will lead to a claim under this Section 2.15 has
occurred or will occur, the Issuing Bank or such Lender will use its
commercially reasonable efforts to so notify Borrower; provided that any failure
to provide such notice shall in no way impair the rights of the Issuing Bank or
such Lender to demand and receive compensation under this Section 2.15, but
without prejudice to any claims of Borrower for compensation for actual damages
sustained as a result of any failure to observe this undertaking.

 

(d)           Notwithstanding anything to the contrary in this Section 2.15,
Borrower shall not be required to compensate any entity pursuant to this
Section 2.15 for any amounts incurred more than six months prior to the date
that such entity notifies Borrower of such entity’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.

 

SECTION 2.16.            Taxes.

 

(a)           Subject to Section 2.16(e), all payments by or on behalf of any
Loan Party of principal of, and interest on, the Loans and all other amounts
payable under any Loan Document shall, unless required by applicable law,
rule or regulation, be made free and clear of and without deduction for any
present or future taxes, levies, imposts, deductions, assessments, fees, duties,
withholding or other charges of any nature whatsoever imposed by any taxing
authority on the Administrative Agent, the Issuing Bank or any Lender (or any
assignee of such Lender or the Issuing Bank, as the case may be, or a
Participant or a change in designation of the lending office of a Lender or the
Issuing Bank, as the case may be (a “Transferee”)), other than Excluded Taxes
(such non-excluded items, and any related interest, penalties and additions to
tax being called “Taxes”).  In the event that any withholding or deduction from
any payment to be made by or on behalf of the Loan Parties hereunder or under
any other Loan Document is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then, except as otherwise provided in this
Section 2.16 or in Section 9.04(f)(iii):

 

(i)       the applicable withholding agent shall pay directly to the relevant
authority the full amount required to be so withheld or deducted;

 

(ii)      the applicable withholding agent (if it is not the Administrative
Agent) shall as promptly as practicable forward to the Administrative Agent the
original or a certified copy of an official receipt, or other documentation
reasonably satisfactory to the Administrative Agent evidencing such payment to
such authority; and

 

(iii)     the applicable Loan Party shall pay to the Administrative Agent for
the account of the Lenders or the Issuing Bank, as the case may be, such
additional amount or amounts as are necessary to ensure that after all required
withholdings or deductions have been made (including withholdings or deductions
applicable to additional sums payable under this Section 2.16) the net amount
actually received by each Lender or the Issuing Bank, as the case may be, will
equal the full amount such Lender or the Issuing Bank, as the case may be, would
have received had no such withholding or deduction been required.

 

(b)           Borrower shall timely pay any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document (“Other Taxes”) to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

57

--------------------------------------------------------------------------------


 

(c)           Except as otherwise provided in this Section 2.16 or in
Section 9.04(f)(iii), if any Taxes are directly asserted against the
Administrative Agent, the Issuing Bank or any Lender or Transferee with respect
to any payment received by the Administrative Agent, the Issuing Bank or such
Lender or Transferee hereunder, the Administrative Agent, the Issuing Bank or
such Lender or Transferee may pay such Taxes whether or not correctly or legally
asserted, and such party shall promptly notify Borrower; provided that any
failure to provide such notice shall in no way impair the rights of the Issuing
Bank or any Lender or Transferee to demand and receive compensation under this
Section 2.16, but without prejudice to any claims of Borrower for failure to
observe this undertaking and Borrower shall pay such additional amounts
(including any penalties (to the extent not imposed as a result of the
Administrative Agent’s, Issuing Bank’s, Lender’s or Transferee’s, as the case
may be, gross negligence or willful misconduct), interest, additions to tax or
expenses) as shall be necessary in order that the net amount received by such
Person after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Person would have received had such Taxes
not been asserted.

 

If Borrower fails to pay any Taxes or Other Taxes when due to the appropriate
taxing authority pursuant to this Section 2.16, or fails to remit to the
Administrative Agent, for the account of the Issuing Bank, the respective
Lenders or Transferees, any payment required by Section 2.16(c) or any required
receipts or other required documentary evidence, Borrower shall indemnify the
Issuing Bank, Lenders and Transferees for any incremental Taxes, interest,
penalties (to the extent not imposed as a result of an Issuing Bank’s Lender’s
or Transferee’s gross negligence or willful misconduct) or other costs
(including reasonable attorneys’ fees and expenses) that may become payable by
the Issuing Bank, any Lender or Transferee as a result of any such failure.  For
purposes of this Section 2.16, a distribution hereunder of funds received from
Borrower by the Administrative Agent to or for the account of the Issuing Bank,
any Lender or Transferee shall be deemed a payment by Borrower.

 

Payments required by this Section 2.16(c) shall be made within 20 days after the
date the Administrative Agent, Issuing Bank, Lender or Transferee, as the case
may be, makes written demand to Borrower, which written demand shall set forth,
in reasonable detail, the manner in which such payment shall have been
determined and which, absent manifest error, shall be final, binding and
conclusive for all purposes.

 

(d)           (i) Any Lender or Issuing Bank that is entitled to an exemption
from or reduction of withholding tax with respect to any payments made under any
Loan Document shall deliver to Borrower and the Administrative Agent, at the
time or times reasonably requested by Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender or
Issuing Bank, if reasonably requested by Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such Lender or
Issuing Bank is subject to backup withholding or information reporting
requirements.

 

(ii)      Without limiting the generality of the foregoing,

 

(A)          each Lender or Issuing Bank that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver
to Borrower and the Administrative Agent on or prior to the date on which it
becomes a U.S. Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding tax;

 

58

--------------------------------------------------------------------------------


 

(B)          each Lender or Issuing Bank that is not a U.S. Lender (a “Foreign
Lender”) shall deliver to Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, executed originals of IRS
Form W-8BEN-E or IRS Form W-8BEN (or any successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax;

 

(ii)        executed originals of IRS Form W-8ECI (or any successor form);

 

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit N-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN (or any successor form), as applicable; or

 

(iv)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E or IRS form W-8BEN (or any successor form), as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-4 on behalf of such Lender’s direct
and/or indirect partners;

 

(C)          any Foreign Lender shall deliver to Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall deliver to Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as

 

59

--------------------------------------------------------------------------------


 

may be necessary for Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender or Issuing Bank has
complied with such Lender or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct or withhold from such payment.  Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender or Issuing Bank agrees that if any documentation such Lender or
Issuing Bank previously delivered pursuant to this Section 2.16(d)  expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

Each Lender or Issuing Bank hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
Section 2.16(d).

 

Notwithstanding anything to the contrary, nothing in this Section 2.16(d) shall
require any Lender or Issuing Bank to deliver any documentation that such Lender
or Issuing Bank is not legally eligible to deliver.

 

(e)           Borrower shall not be required to indemnify or to pay any
additional amounts to the Administrative Agent, the Issuing Bank, any Lender or
Transferee with respect to any Taxes or other amounts pursuant to this
Section 2.16 to the extent that (i) in the case of any U.S. federal withholding
Taxes, any obligation to withhold, deduct or pay amounts with respect to such
Tax was in effect and would apply to amounts payable on the date the Issuing
Bank, such Lender or Transferee became a party to this Agreement, changed its
lending office, or otherwise becomes a Transferee with respect to the interest
or participation in the Loan or other obligation in question, except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding tax
pursuant to Section 2.16(a); provided that this subclause (i) shall not apply to
any Tax imposed on a Lender in connection with an interest or participation in
any Loan or other obligation that such Lender was required to acquire pursuant
to Section 2.19, (ii) any Issuing Bank, Lender or Transferee fails to comply in
full with the provisions of Section 2.16(d), or (iii) such Tax is a U.S. federal
withholding tax imposed pursuant to FATCA.

 

(f)            In the event that the Issuing Bank or any Lender or Transferee
determines that a change in the factual circumstances of such Issuing Bank,
Lender or Transferee or in such party’s entitlement to benefits under an
applicable tax treaty that will lead to a claim by it under this Section 2.16
has occurred or will occur, the Issuing Bank or such Lender or Transferee will
use its commercially reasonable efforts to notify Borrower as promptly as
practicable; provided that any failure to provide such notice shall in no way
impair the rights of the Issuing Bank or any Lender or Transferee to demand and
receive compensation under this Section 2.16, but without prejudice to any
claims of Borrower for failure to observe this undertaking.

 

(g)           If Borrower determines that a reasonable basis exists for
contesting a Tax, the Issuing Bank, Lender or Transferee, as the case may be,
shall use reasonable efforts to cooperate with Borrower as Borrower may
reasonably request in challenging such Tax.  Each Lender, Transferee, and
Issuing Bank agrees to use reasonable efforts to cooperate with Borrower as
Borrower may reasonably request to minimize any amount payable by Borrower
pursuant to this Section 2.16.  Borrower shall indemnify and hold each Issuing
Bank, Lender and Transferee harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by Borrower pursuant to this
Section 2.16(g).

 

60

--------------------------------------------------------------------------------


 

Nothing in this Section 2.16(g) shall obligate the Issuing Bank or a Lender or
Transferee to take any action that such Person, in its sole judgment, determines
may result in a material detriment to such Person.

 

(h)           If any Lender, Transferee, Issuing Bank or Administrative Agent
determines in its sole discretion exercised in good faith that it has received a
refund of, any Tax or Other Tax for which it received additional amounts or
indemnity payments from Borrower pursuant to this Section 2.16 (a “Tax Refund”),
such Person shall reimburse Borrower for the amount determined by such Person to
be the Tax Refund (but only to the extent of indemnity payments made, or
additional amounts paid, by any Loan Party under this Section 2.16 with respect
to the Taxes or the Other Taxes giving rise to such Tax Refund), after reduction
for any out-of-pocket expenses and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such Tax Refund),
obtained by such Person as a consequence of such Tax Refund; provided, however,
that the Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties (to the extent not imposed as a result of the Administrative
Agent’s, Issuing Bank’s, Lender’s or Transferee’s, as the case may be, gross
negligence or willful misconduct), additions to tax, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender within a reasonable time (not to exceed 20 days) after receipt of
written notice that the Administrative Agent or such Lender is required to repay
such Tax Refund to such Governmental Authority.  Notwithstanding anything to the
contrary, in no event will any Lender, Transferee, Issuing Bank or
Administrative Agent be required to pay any amount to any Loan Party the payment
of which would place such Lender, Transferee, Issuing Bank or Administrative
Agent in a less favorable net after-tax position than such Lender,
Transferee, Issuing Bank or Administrative Agent would have been in if the Tax
or Other Tax giving rise to the underlying additional amounts or indemnification
payments had never been imposed.

 

(i)            Nothing contained in this Section 2.16 shall obligate any Person
to make available its tax returns or any other information relating to its taxes
that it deems to be confidential.

 

SECTION 2.17.            Indemnity.  In the event any Lender shall incur any
loss or expense (including any loss (other than lost profit) or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to make, continue or maintain any portion of the principal amount
of any Loan as, or to convert any portion of the principal amount of any Loan
into, a Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to
an ABR Loan or repayment or prepayment of the principal amount of any Eurodollar
Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or
2.20 or otherwise, or any failure to borrow or convert any Eurodollar Loan after
notice thereof shall have been given hereunder, whether by reason of any failure
to satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to Borrower (with a copy to the Administrative Agent),
Borrower shall, within ten (10) Business Days of the receipt by Borrower
thereof, pay directly to such Lender such amount as shall (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on Borrower.

 

SECTION 2.18.            Change of Lending Office.  Each Lender (or Transferee)
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14, 2.15 or 2.16 with respect to such Lender (or Transferee), it
shall, if requested by Borrower, use its commercially reasonable efforts
(subject to overall policy considerations of such Lender (or Transferee)) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its respective lending offices to suffer no economic, legal or
regulatory disadvantage; and

 

61

--------------------------------------------------------------------------------


 

provided, further, that nothing in this Section 2.18 shall affect or postpone
any of the obligations of Borrower or the rights of any Lender (or Transferee)
pursuant to Sections 2.14, 2.15 and 2.16.

 

SECTION 2.19.            Sharing of Setoffs.  Each Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against Borrower or, or pursuant to a secured claim under Section 506 of
Title 11 of the United States Code or other security or interest arising from,
or in lieu of, such secured claim received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loans or
participations in LC Disbursements which at the time shall be due and payable as
a result of which the unpaid principal portion of its Loans and participations
in LC Disbursements which at the time shall be due and payable shall be
proportionately less than the unpaid principal portion of such Loans and
participations in LC Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such Loans and participations in LC Disbursements of such other Lender, so that
the aggregate unpaid principal amount of such Loans and participations in LC
Disbursements held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all such Loans and participations in LC
Disbursements as prior to such exercise of banker’s lien, setoff or counterclaim
or other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.19 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest provided, further that
the provisions of this Section 2.19 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any assignee or participant other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.19 shall apply).  Borrower expressly consents to the foregoing
arrangements and agree that any Lender holding a participation in a Loan or an
LC Disbursement deemed to have been so purchased may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all moneys
owing by Borrower to such Lender by reason thereof as fully as if such Lender
were a direct creditor directly to Borrower in the amount of such participation.

 

SECTION 2.20.            Assignment of Commitments Under Certain Circumstances. 
If (a) any Lender shall have delivered a notice or certificate pursuant to
Section 2.14 or 2.15, or Borrower shall be required to make additional payments
to any Lender under Section 2.16 (a “Terminated Lender”), Borrower shall have
the right, but not the obligation, at its own expense, upon notice from Borrower
to such Terminated Lender and the Administrative Agent, to replace such
Terminated Lender with an assignee (in accordance with and subject to the
restrictions contained in Section 9.04) approved by the Administrative Agent
(which approval shall not be unreasonably withheld or delayed), and such
Terminated Lender hereby agrees to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
its interests, rights and obligations under this Agreement to such assignee;
provided, however, that no Terminated Lender shall be obligated to make any such
assignment unless (i) such assignment shall not conflict with any law or any
rule, regulation or order of any Governmental Authority and (ii) such assignee
or Borrower shall pay to the affected Terminated Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Terminated Lender and
participations in LC Disbursements and Swingline Loans held by such Terminated
Lender and all commitment fees and other fees owed to such Terminated Lender
hereunder and all other amounts accrued for such Terminated Lender’s account or
owed to it hereunder (including, without limitation, any Commitment Fees).

 

62

--------------------------------------------------------------------------------


 

SECTION 2.21.            Increase in Commitments.

 

(a)           So long as (x) no Default exists or would exist after giving
effect to the making of the Incremental Term Loans or Incremental Revolving
Loans referred to below and the use of proceeds therefrom and (y) after giving
effect to the making of the Incremental Term Loans or Incremental Revolving
Loans referred to below, and the use of proceeds therefrom, Borrower would be in
compliance with the Financial Covenant on a pro forma basis on such date and for
the most recent fiscal quarter for which financial statements have been
delivered in accordance with Section 5.01 after giving effect on a pro forma
basis to any related adjustment events, including any acquisitions or
dispositions after the beginning of the relevant calculation period but prior to
or simultaneous with the borrowing of such Incremental Term Loans or Incremental
Revolving Loans, then upon written notice to the Administrative Agent, Borrower
may from time to time request (i) additional Term Loans (the “Incremental Term
Loans” and the related commitments, the “Incremental Term Loan Commitments”)
and/or (ii) additional revolving loans or, prior to the Revolving Credit
Maturity Date, an increase to the existing Revolving Loans (the “Incremental
Revolving Loans” (together with the Incremental Term Loans, the “Incremental
Loans”) and, together with the related commitments, the “Incremental Revolving
Loan Commitments” and, together with the Incremental Term Loan Commitments, the
“Incremental Commitments”) up to an aggregate principal amount (other than
Replacement Term Loans) not to exceed the sum of (A) $800,000,000 and (B) an
amount such that, after giving pro forma effect to such Incremental Loans (and,
with respect to any Incremental Revolving Loan Commitments, the full utilization
of all such Incremental Revolving Loan Commitment), Borrower’s Secured Leverage
Ratio would not exceed 3.50:1.00 less (C) the aggregate principal amount of
Incremental Substitute Indebtedness incurred by Borrower and its Subsidiaries
(such amount, the “Incremental Cap”); provided that (i) any Incremental Term
Loans shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof and (ii) any Incremental Revolving Loan Commitments
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof; provided, further, that any existing Lender
approached to provide all or a portion of the Incremental Term Loans and related
commitments or Incremental Revolving Loans and related commitments may elect or
decline, in its sole discretion, to provide such loans and commitments.  The
Incremental Term Loans (A) shall rank pari passu in right of payment and right
of security in respect of the Collateral with the Term Loans and (B) other than
amortization, pricing and maturity date, shall have the same terms as such Term
Loans existing immediately prior to the effectiveness of the amendment creating
such Incremental Term Loans; provided that (x) the Incremental Term Loans shall
not have a final maturity date earlier than the Term Loan Maturity Date and the
Incremental Term Loans established pursuant to an Extension Amendment shall not
have a final maturity date earlier than the Term Loan Maturity Date applicable
to such Class of Term Loans, (y) the Incremental Term Loans shall not have a
Weighted Average Life to Maturity that is shorter than the then-remaining
Weighted Average Life to Maturity of the Term Loans and the Incremental Term
Loans established pursuant to an Extension Amendment shall not have a Weighted
Life to Maturity that is shorter than the then-remaining Weighted Average Life
to Maturity Applicable to such Class of Term Loans and (z) amortization of
Incremental Term Loans shall not be greater than pro rata across the life of the
Incremental Term Loans.  Any Term Lender or additional bank or financial
institution electing to make available an Incremental Term Loan Commitment (an
“Incremental Term Lender”) shall become a Lender or make its Incremental Term
Loan Commitment available, as the case may be, under this Agreement, pursuant to
an amendment (an “Incremental Facility Amendment”) to this Agreement giving
effect to the modifications permitted by this Section 2.21 and, as appropriate,
the other Loan Documents, executed by the Loan Parties, each Incremental Term
Lender and the Administrative Agent, and to any other documentation, in each
case on terms and documentation satisfactory to the Administrative Agent and the
Lead Arrangers.  The Incremental Revolving Loans (A) shall rank pari passu in
right of payment and right of security in respect of the Collateral with the
applicable Revolving Loans and (B) other than, in the case of additional
revolving loans, pricing and maturity date, shall have the same terms as
Revolving Loans; provided that the Incremental

 

63

--------------------------------------------------------------------------------


 

Revolving Loans shall not have a final maturity date earlier than the Revolving
Credit Maturity Date and the Incremental Revolving Loans established pursuant to
an Extension Amendment shall not have a final maturity date earlier than the
Revolving Credit Maturity Date of the applicable Class of Revolving Loans.  Any
Revolving Lender or additional bank or financial institution electing to make
available an Incremental Revolving Commitment (an “Incremental Revolving
Lender”) shall become a Lender or make its Incremental Revolving Commitment
available, as the case may be, under this Agreement, pursuant to an Incremental
Facility Amendment to this Agreement giving effect to the modifications
permitted by this Section 2.21 and, as appropriate, the other Loan Documents,
executed by the Loan Parties, each Incremental Revolving Lender and the
Administrative Agent, and to any other documentation, in each case on terms and
documentation satisfactory to the Administrative Agent and the Lead Arrangers. 
An Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.21.  In addition, unless otherwise specifically
provided herein, all references in the Loan Documents to Term Loans, Revolving
Loans, or such other Class of Term Loans or Revolving Loans created pursuant to
an Extension Amendment or Incremental Facility Amendment shall be deemed, unless
the context otherwise requires, to include references to Term Loans, Revolving
Loans or such other Class of Term Loans or Revolving Loans established pursuant
to an Extension Amendment or Incremental Facility Amendment, respectively, made
pursuant to Incremental Term Loan Commitments and Incremental Revolving Loan
Commitments, made pursuant to this Agreement.

 

(b)           If any Incremental Term Loan Commitments or Incremental Revolving
Loan Commitments are made in accordance with this Section 2.21, the
Administrative Agent and Borrower shall determine the effective date (each, an
“Incremental Facility Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify Borrower and the
Lenders of the final allocation of such increase and the Incremental Facility
Effective Date.  As a condition precedent to such increase, Borrower shall
deliver to the Administrative Agent a certificate of Borrower dated as of the
Incremental Facility Effective Date signed by a Financial Officer of Borrower
(i) certifying and attaching (A) the resolutions adopted by Borrower approving
or consenting to such increase and (B) a certificate demonstrating pro forma
compliance with the Financial Covenant as set forth in Section 2.21(a) and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties set forth in Article III and the other Loan
Documents shall be true and correct in all material respects on and as of the
Incremental Facility Effective Date (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), and (B) no
Default shall have occurred and be continuing.

 

(c)           To the extent the Incremental Commitments being increased on the
relevant Incremental Facility Effective Date are increases to existing Revolving
Credit Commitments, then each Revolving Lender that is acquiring an Incremental
Revolving Commitment on the Incremental Facility Effective Date shall make
Revolving Loans, the proceeds of which will be used to prepay the Revolving
Loans of the other Revolving Lenders immediately prior to such Incremental
Facility Effective Date, so that, after giving effect thereto, the Revolving
Loans outstanding are held by the Revolving Lenders pro rata based on their
Revolving Credit Commitments after giving effect to such Incremental Revolving
Commitments.  If there is a new borrowing of Revolving Loans on such Incremental
Facility Effective Date, the Revolving Lenders after giving effect to such
Incremental Revolving Commitments shall make such Revolving Loans in accordance
with Section 2.02.

 

(d)           Borrower shall use the proceeds of any Incremental Term Loans and
Incremental Revolving Loans for general corporate purposes (including to finance
Permitted Acquisitions).

 

64

--------------------------------------------------------------------------------


 

(e)           This Section 2.21 shall supersede any provisions in Section 9.08
to the contrary.

 

SECTION 2.22.            Extension of Loans and Commitments.

 

(a)           Borrower may, at any time and from time to time after the
Effective Date, request that all or a portion of the Term Loans of any Class (an
“Existing Term Loan Class”) be converted to another Class of Term Loans in order
to extend the scheduled final maturity date thereof (any such Term Loans which
have been so converted, “Extended Term Loans”), which new Class of Term Loans
(A) shall rank pari passu in right of payment and right of security in respect
of the Collateral with the Term Loans from which they are to be converted,
(B) other than amortization (to the extent consistent with Section 2.05(d)),
pricing and maturity date, shall have the same terms as the Term Loans from
which they are to be converted and (C) shall be established in a manner
otherwise consistent with this Section 2.22; provided (y)(A) the Applicable
Rates with respect to the Extended Term Loans may be higher or lower than the
Applicable Rates for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Loans in addition to or in lieu of any increased Applicable Rate contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment; and (z) the optional and mandatory prepayment rights of the
Extended Term Loans shall be subject to the provisions set forth in Sections
2.05(c) and (e) (it being understood that each Lender providing Extended Term
Loans, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.13). 
In order to establish any Extended Term Loans, Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established.  No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Term Loan Extension Request.  Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class from which they were converted.  There shall be no more
than four Classes, in the aggregate, of Term Loans outstanding at any time.

 

(b)           Borrower may, at any time and from time to time after the
Effective Date, request that all or a portion of the Revolving Credit
Commitments of any Class (an “Existing Revolving Credit Class” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be converted to another
Class of Revolving Credit Commitments in order to extend the termination date
thereof (any such Revolving Credit Commitments which have been so converted,
“Extended Revolving Credit Commitments” and any related Revolving Loans,
“Extended Revolving Loans”),which new Class of Revolving Loans (A) shall rank
pari passu in right of payment and right of security in respect of the
Collateral with the Revolving Loans from which they are converted, (B) other
than pricing and maturity date, shall have the same terms as the Revolving Loans
from which they are to be converted and (C) shall be established in a manner
otherwise consistent with this Section 2.22; provided (y) (A) the Applicable
Rates with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Rates for the Revolving Loans of such Existing Revolving Credit
Class and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any increased
Applicable Rates contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment and (z) the Commitment Fee
Percentage with respect to the Extended Revolving Credit Commitments may be
higher or lower than the Commitment Fee Percentage for the Revolving Credit
Commitments of such Existing Revolving Credit Class.  In order to establish any
Extended Revolving Credit Commitments, Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Revolving Credit Class) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established.  No Lender shall have any obligation to
agree to have any of its Revolving

 

65

--------------------------------------------------------------------------------


 

Credit Commitments of any Existing Revolving Credit Class converted into
Extended Revolving Credit Commitments pursuant to any Revolving Credit Extension
Request.  Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of Revolving Credit Commitments from
the Existing Revolving Credit Class from which they were converted.  There shall
be no more than four Classes, in the aggregate, of Revolving Credit Commitments
outstanding at any time.  No extension of any Revolving Credit Commitments
pursuant to an Extension Amendment and/or as part of an Extension Series need be
contingent upon or subject to an extension of any Term Loans in connection
therewith or otherwise.  If, on any Extension Date, any Revolving Credit Loans
of any Extending Lender are outstanding under the applicable Existing Revolving
Credit Class, such Revolving Credit Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Loans (and related
participations) and Existing Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Extended Revolving Credit Commitments
bear to its remaining Revolving Credit Commitments of the Existing Revolving
Credit Class.

 

(c)           Borrower shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which Lenders under the Existing
Class are requested to respond.  Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Term Loans or Revolving Credit Commitments of the
Existing Class subject to such Extension Request converted into Extended
Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Credit Commitments of the Existing
Class which it has elected to convert into Extended Loans/Commitments.  If a
Lender fails to notify the Administrative Agent in a timely manner pursuant to
the Extension Requests, such Lender shall be deemed not to have elected to
extend its Extended Loans/Commitments.  In the event that the aggregate amount
of Term Loans or Revolving Credit Commitments of the Existing Class subject to
Extension Elections exceeds the amount of Extended Loans/Commitments requested
pursuant to the Extension Request, Term Loans or Revolving Credit Commitments
subject to such Extension Elections shall be converted to Extended
Loans/Commitments on a substantially pro rata basis based on the amount of Term
Loans or Revolving Credit Commitments included in such Extension Elections.

 

(d)           Extended Loans/Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which shall be
substantially in the form of Exhibit L or Exhibit M to this Agreement, as
applicable, with such modifications thereto as Borrower and the Administrative
Agent may deem appropriate).  Each Extension Amendment shall be executed by
Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby) and, in the case of an Extension
Amendment relating to Revolving Loans, the Swingline Lender and Issuing Bank. 
An Extension Amendment may, subject to Sections 2.22(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and Borrower, to effect the provisions of this
Section 2.22.

 

(e)           In addition to any conditions precedent set forth in any
applicable Extension Amendment, no Extension Amendment shall be effective
unless, (i) no Default or Event of Default shall have occurred and be continuing
at the time of such extension or after giving effect thereto and (ii) after
giving effect to such extension, Borrower shall be in compliance on a Pro Forma
Basis with the Financial Covenant recomputed as of the date of the last ended
Test Period.

 

66

--------------------------------------------------------------------------------


 

SECTION 2.23.            Defaulting Lenders.

 

(a)           Notwithstanding any provisions of this Agreement to the contrary,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, if any Letter of Credit or Swingline Loan is at
the time outstanding, the Issuing Bank and the Administrative Agent, as the case
may be, may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been fully reallocated pursuant to Section 2.23(b)), by notice
to Borrower and such Defaulting Lender or Potential Defaulting Lender through
the Administrative Agent, require Borrower to Cash Collateralize the obligations
of Borrower to the Issuing Bank and the Administrative Agent in respect of such
Letter of Credit or Swingline Loan in amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or such Potential Defaulting Lender to be applied pro rata in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.

 

(b)           If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding LC Exposure and any outstanding Swingline Exposure of such
Defaulting Lender:

 

(i)       the LC Exposure and the Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below and provided that no
Event of Default shall have occurred and be continuing, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure, total Swingline Exposure and total LC
Exposure may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim Borrower, the
Administrative Agent, the Issuing Bank or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)      to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (1) above or otherwise,
Borrower will, not later than five (5) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lenders, as the case may be), (a) Cash Collateralize the obligations of Borrower
to the Issuing Bank and the Swingline Lenders in respect of such LC Exposure or
Swingline Exposure, as the case may be, in an amount at least equal to the
aggregate amount of the unreallocated portion of such LC Exposure or Swingline
Exposure, or (b) in the case of such Swingline Exposure, prepay (subject to
Section 2.23(b)(iii) below) and/or Cash Collateralize in full the unreallocated
portion thereof, or (c) make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swingline Lenders, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(iii)     any amount paid by Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.20(d)) the termination of the Commitments and payment in
full of all obligations of Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent

 

67

--------------------------------------------------------------------------------


 

permitted by law, to the making of payments from time to time in the following
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lenders (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of Borrower hereunder, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(c)           In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender,
each of the Issuing Bank and the Swingline Lenders is hereby authorized by
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to Section 2.02(a) in such amounts and in such times as may be required
to (i) reimburse an outstanding LC Disbursement, (ii) repay an outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of Borrower in
respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender or Potential Defaulting Lender in respect of such
Letter of Credit or Swingline Loan.

 

(d)           If Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lenders agree in writing in their discretion that a Lender is no
longer a Defaulting Lender or a Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.23(b)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure, LC Exposure
and Swingline Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.

 

(e)           Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than five (5) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.23(b)(iii) will apply to all amounts
thereafter paid by Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts), provided that such termination

 

68

--------------------------------------------------------------------------------


 

will not be deemed to be a waiver or release of any claim Borrower, the
Administrative Agent, the Issuing Bank or any Lender may have against such
Defaulting Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents on
the Effective Date, the Loan Parties, jointly and severally, make the
representations and warranties set forth in this Article III (after giving
effect to the Financing Transactions) and upon the occurrence of each Credit
Event thereafter:

 

SECTION 3.01.            Organization, etc.  Each Loan Party (a) other than any
Immaterial Subsidiary, is a corporation or other form of legal entity, and each
of its Subsidiaries is a corporation, partnership or other form of legal entity,
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, (b) has
all requisite corporate or other power and authority to enter into and perform
its obligations under this Agreement and each other Loan Document to which it is
a party, (c) is duly qualified to do business and is in good standing as a
foreign corporation or foreign partnership (or comparable foreign qualification,
if applicable, in the case of any other form of legal entity), as the case may
be, in each jurisdiction where the nature of its business requires such
qualification, except where the failure to so could not reasonably be expected
to have a Material Adverse Effect, and (d) has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its obligations under this Agreement and each other Loan
Document to which it is a party and to own or hold under lease its Property and
to conduct its business substantially as currently conducted by it, except where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02.            Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof, the issuance of the Letters of Credit hereunder and
consummation of the Financing Transactions are within each Loan Party’s
corporate, partnership or comparable powers, as the case may be, have been duly
authorized by all necessary corporate, partnership or comparable and, if
required, stockholder action, as the case may be, and do not

 

(a)           contravene the Organic Documents of any Loan Party or any of its
respective Subsidiaries;

 

(b)           contravene any law, statute, rule or regulation binding on or
affecting any Loan Party or any of its respective Subsidiaries that would have
or could reasonably be expected to have a Material Adverse Effect;

 

(c)           violate or result in a default or event of default or an
acceleration of any rights or benefits under any indenture, agreement or other
instrument binding upon any Loan Party or any of its respective Subsidiaries
that would have or could reasonably be expected to have a Material Adverse
Effect; or

 

(d)           result in, or require the creation or imposition of, any Lien on
any assets of any Loan Party or any of its respective Subsidiaries that would
have or could reasonably be expected to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

SECTION 3.03.            Government Approval, Regulation, etc.  No consent,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or other Person is required for
the due execution, delivery or performance by Borrower or any other Loan Party
of this Agreement or any other Loan Document, the borrowing of the Loans, the
use of the proceeds thereof and the issuance, renewal or extension of Letters of
Credit hereunder, nor for the consummation of the Financing Transactions, except
(a) such as have in all material respects been obtained or made (or waived) and
are in full force and effect, (b) such where the failure to obtain or make would
not and could not reasonably be expected to have a Material Adverse Effect and
(c) filings necessary to perfect Liens under the Pledge Agreements.  No Loan
Party or any of its respective Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.04.            Validity, etc.  This Agreement has been duly executed
and delivered by each Loan Party and constitutes, and each other Loan Document
to which any Loan Party is to be a party will, on the due execution and delivery
thereof and assuming the due execution and delivery of this Agreement by each of
the other parties hereto, constitute, the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its respective terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

SECTION 3.05.            Financial Information

 

(a)           The consolidated balance sheets of Borrower and its Subsidiaries
as of December 31, 2013, 2014 and 2015 and the related statements of income,
retained earnings and cash flows of Borrower and its Subsidiaries for the fiscal
years then ended, reported on by Ernst & Young LLP, independent public
accountants, copies of which have been furnished to the Administrative Agent and
each Lender, have been prepared in accordance with GAAP consistently applied,
and present fairly in all material respects the consolidated financial condition
of Borrower and its Subsidiaries as of the dates thereof and the results of
their operations and cash flows for the periods then ended.

 

(b)           The unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of March 31, 2016 and the related consolidated statements of
income, retained earnings and cash flows for the three-month periods ended on
March 31, 2016 and 2015 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their financial condition for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)           Except as provided for or disclosed in (i) the financial
statements described in paragraphs (a) and (b) and (ii) any Form 10-Q of
Borrower for any Financial Quarter subsequent to December 31, 2015 as filed with
the SEC or any other filing with the SEC publicly available before the Effective
Date and (iii) the Indebtedness incurred under this Agreement, as of the
Effective Date neither Borrower nor any of its Subsidiaries has any material
third party Indebtedness, contingent liabilities, long-term commitments or
unrealized losses (excluding, in each case, current obligations or losses
incurred in the ordinary course of business).

 

SECTION 3.06.            No Material Adverse Effect.  Since December 31, 2015,
no event or circumstance has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

SECTION 3.07.            Litigation.  There is no pending or, to the knowledge
of the Loan Parties, threatened litigation, action or proceeding affecting
Borrower or any of its Subsidiaries, or any of

 

70

--------------------------------------------------------------------------------


 

their respective businesses, assets, results of operations or financial
condition, or the ability of the parties to consummate the transactions
contemplated hereby, which, in the case of Borrower and its Subsidiaries, would
have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby.

 

SECTION 3.08.            Compliance with Laws and Agreements; OFAC Rules and
Regulations; Patriot Act; FCPA.

 

(a)           None of the Loan Parties has violated, is in violation of or has
been given written notice of any violation of any laws (other than Environmental
Laws, which are the subject of Section 3.13), regulations and orders of any
Governmental Authority applicable to it or its property (including any laws
relating to terrorism, money laundering, embargoed persons or the Patriot Act)
or any indentures, agreements and other instruments binding upon it or its
property, except for any violations which do not have a Material Adverse
Effect.  No Default has occurred and is continuing.

 

(b)           No Loan Party or any or its respective Subsidiaries is in
violation of any of the foreign assets control regulations of the Office of
Foreign Assets Control (“OFAC”) of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  No Loan Party or any of its respective Subsidiaries or
Affiliates nor, to the knowledge of any Loan Party, any of its directors,
officers, employees or affiliates, is in violation of and shall not violate any
of the country or list based economic and trade sanctions administered and
enforced by OFAC or any other relevant sanctions authority.

 

(c)           Each Loan Party and any of its respective Subsidiaries and, to the
knowledge of each Loan Party, each of its directors, officers, employees or
affiliates, is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. 
§§ 78dd-1, et seq. (“FCPA”), and any other anti-corruption laws thereto
applicable to such Loan Party and its respective Subsidiaries.  No Loan Party or
any of its respective Subsidiaries nor, to the knowledge of any Loan Party, any
of its directors, officers, employees or affiliates, has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Loan Party or any of its
respective Subsidiary or to any other Person, in violation of FCPA or in
violation of any other applicable anti-corruption laws.

 

SECTION 3.09.            Subsidiaries.  Schedule 3.09 sets forth the name of,
and the direct or indirect ownership interest of Borrower in, each Subsidiary of
Borrower and identifies each Subsidiary that is a Loan Party, in each case as of
the Effective Date.

 

SECTION 3.10.            Ownership of Properties.  Each of Borrower and its
Subsidiaries has good and marketable title to (or other similar title in
jurisdictions outside the United States of America), or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed to use, all its material properties and assets, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and except where the failure to have such title in the
aggregate could not reasonably be expected to have a Material Adverse Effect. 
All of Borrower’s and its Subsidiaries’ interests in such material properties
and assets are free and clear of Liens, other than Permitted Liens.

 

SECTION 3.11.            Taxes.  Each of Borrower and its Subsidiaries has
timely filed all federal, foreign and all other material income tax returns and
reports required by law to have been filed by it

 

71

--------------------------------------------------------------------------------


 

and has timely paid all material taxes and governmental charges due whether or
not shown on any return, except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books to the extent required by and in
accordance with GAAP.  Each of Borrower and its Subsidiaries has made adequate
provision for all material taxes not yet due and payable to the extent required
by and in accordance with GAAP.  Each of Borrower and its Subsidiaries is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries has ever
been a party to any understanding or arrangement constituting a “tax shelter”
within the meaning of Section 6662(d)(2)(C)(iii) of the Code or within the
meaning of Section 6111(c) or Section 6111(d) of the Code as in effect
immediately prior to the enactment of the American Jobs Creation of 2004, or has
ever “participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 3.12.            Pension and Welfare Plans.  No ERISA Event has occurred
or is reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect.  Borrower and its Subsidiaries and their ERISA
Affiliates are in compliance in all respects with the presently applicable
provisions of ERISA and the Code with respect to each Employee Benefit Plan
except for failures to so comply which could not reasonably be expected to have
a Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Accounting Standards Codification No. 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Pension Plans by an amount
that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.13.            Environmental Warranties.

 

(a)           Except as set forth on Schedule 3.13(a), all facilities and
Property owned, leased or operated by Borrower or any of its Subsidiaries, and
all operations conducted thereon, are in compliance with all Environmental Laws,
except for such noncompliance that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as set forth on Schedule 3.13(b), there are no pending or
threatened (in writing):

 

(i)       Environmental Claims received by Borrower or any of its Subsidiaries,
or

 

(ii)      claims, complaints, notices or inquiries received by Borrower or any
of its Subsidiaries regarding Environmental Liability,

 

in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(c)           Except as set forth on Schedule 3.13(c), there have been no
Releases of Hazardous Materials at, on, under or from any property now or, to
any Loan Party’s knowledge, previously owned, leased or operated by Borrower or
any of its Subsidiaries that, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)           Borrower and its Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which Borrower and

 

72

--------------------------------------------------------------------------------


 

its Subsidiaries are not in compliance, or are not in effect, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(e)           No property now or, to any Loan Party’s knowledge, previously
owned, leased or operated by Borrower or any of its Subsidiaries is listed or
proposed (with respect to owned property only) for listing on the National
Priorities List pursuant to CERCLA, or on any similar state list of sites
requiring investigation or clean-up.

 

(f)            There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge, previously owned,
leased or operated by Borrower or any of its Subsidiaries from which there has
been a Release of any Hazardous Material or which has not been maintained in
compliance with applicable Environmental Law, in either case which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

(g)           Neither Borrower nor any of its Subsidiaries has arranged for
disposal or treatment, or arranged for transport for disposal or treatment, of
any Hazardous Material to any location which is listed or proposed for listing
on the National Priorities List pursuant to CERCLA or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which would reasonably be expected to lead to any Environmental
Claim against Borrower or such Subsidiary, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(h)           No Liens have been recorded pursuant to any Environmental Law with
respect to any property or other assets currently owned or leased by Borrower or
its Subsidiaries.

 

(i)            Neither Borrower nor any of its Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has any of
the Loan Parties or any of their respective Subsidiaries assumed by contract,
agreement or operation of law any obligation under Environmental Law, the cost
of which, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.14.            Regulations U and X.  The Loans, the use of the
proceeds thereof, this Agreement and the transactions contemplated hereby will
not result in a violation of or be inconsistent with any provision of
Regulation U or Regulation X.  No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying “margin stock” (within the meaning of Regulation U issued by the
FRB), or extending credit for the purpose of purchasing or carrying “margin
stock”.

 

SECTION 3.15.            Disclosure; Accuracy of Information.

 

(a)           Neither this Agreement nor any other document, certificate or
statement in writing furnished to the Administrative Agent or any Lender by or
on behalf of any Loan Party in connection herewith (including, without
limitation, the Information Memorandum) as of the date thereof and taken as a
whole contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein and
therein not materially misleading, in light of the circumstances under which
they were made; provided that to the extent this or any such document,
certificate or statement (including, without limitation, the Information
Memorandum) was based upon or constitutes a forecast, projection, other
forward-looking information or pro formas, the Loan Parties represent only that
they acted in good faith and utilized reasonable assumptions and due care in the
preparation of such document, certificate or statement.

 

73

--------------------------------------------------------------------------------


 

(b)           It is understood and agreed by the Agents and the Lenders that the
foregoing documents, certificates, to the extent based upon or constituting
forecasts, projections, estimates, other forward looking information, pro
formas, or otherwise relating to future or hypothetical events, are not to be
viewed as fact, that no assurance is given that the results forecasted in such
documents, certificates and statements will be achieved and that actual results
during the period or periods covered by such documents, certificates and
statements are subject to significant uncertainties and contingencies (many of
which are out of the control of Borrower) and may differ from the projected
results set forth therein and that the difference may be material.

 

SECTION 3.16.            Insurance.  Set forth on Schedule 3.16 is a summary of
all policies of insurance and/or programs of self-insurance maintained by
Borrower and each of its Subsidiaries as of the Effective Date with respect to
its properties material to the business of Borrower and its Subsidiaries.  Such
policies of insurance and/or programs of self-insurance satisfy the requirements
of Section 5.04.

 

SECTION 3.17.            Labor Matters.  Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) there are no strikes, lockouts or slowdowns against Borrower or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened; (b) the
hours worked by and payments made to employees of Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters; and
(c) all payments due from Borrower or any Subsidiary, or for which any claim may
be made against Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Borrower or such Subsidiary.

 

SECTION 3.18.            Solvency.  Immediately following the making of each
Loan and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of Borrower and its consolidated Subsidiaries,
taken as a whole, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of Borrower and its consolidated Subsidiaries, taken as a whole,
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) Borrower and its consolidated Subsidiaries, taken as a whole, will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) Borrower and its
consolidated Subsidiaries, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

SECTION 3.19.            Securities.  The Equity Interests of Borrower’s
Subsidiaries have been duly authorized, issued and delivered and are fully paid,
nonassessable and free of preemptive rights that have not been waived.  The
Equity Interests of each Subsidiary held, directly or indirectly, by Borrower,
are owned, directly or indirectly, by Borrower free and clear of all Liens
(other than Liens permitted under clauses (i), (iv), (x) or (xvi) of
Section 6.02).  There are not, as of the Effective Date, any existing options,
warrants, calls, subscriptions, convertible or exchangeable securities, rights,
agreements, commitments or arrangements for any Person to acquire any Equity
Interests of Borrower’s Subsidiaries or any other securities convertible into,
exchangeable for or evidencing the right to subscribe for any such Equity
Interests, except as set forth on Schedule 3.19 or as disclosed in the financial
statements delivered pursuant to Sections 5.01(a) and (b).

 

74

--------------------------------------------------------------------------------


 

SECTION 3.20.            Indebtedness To Remain Outstanding.

 

(a)           Set forth on Schedule 3.20(a) hereto is a list and description of
all Indebtedness of the Loan Parties and their Subsidiaries (other than the
Loans and Indebtedness permitted pursuant to clauses (iii), (iv), (vi), (viii),
(ix), (x) and (xv) of Section 6.01) that will be outstanding immediately after
the Effective Date (collectively, the “Indebtedness to Remain Outstanding”).

 

(b)           Set forth on Schedule 3.20(b) hereto is a list and description of
all Liens of the Loan Parties and their Subsidiaries securing Indebtedness
(other than the Obligations), to the extent such Liens are evidenced by a UCC
financing statement that will be outstanding immediately after the Effective
Date.

 

SECTION 3.21.            Pledge Agreements.  The Pledge Agreement is effective
to create in favor of the Collateral Agent for its benefit and the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral and, when (a) stock certificates and instruments, accompanied by
stock powers and instruments of transfer undated and endorsed in blank,
representing Collateral are delivered to the Collateral Agent and (b) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 3.21 hereto, the Pledge Agreement shall constitute a fully
perfected security interest in, all right, title and interest of the pledgor in
such Collateral, in each case, subject to no Liens other than Liens permitted
under clauses (i), (iv), (x) or (xvi) of Section 6.02.

 

SECTION 3.22.            Licenses; Accreditations.  As of the Effective Date,
all the Hospitals are listed on Schedule 3.22.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Loan Party and each of its Subsidiaries has all necessary
licenses, permits, franchises, certificates of need, rights to participate in,
or the benefit of valid agreements to participate in Medicare, Medicaid and
other material Third-Party Payor Programs and other rights necessary for the
conduct of its business and for the intended use of its properties and assets to
the extent necessary to ensure no material interruption in cash flow.  No less
than 75% of the Hospitals are accredited by The Joint Commission.  Each Hospital
is licensed as a hospital by such other Accreditation Bodies having jurisdiction
over it.  Except as in the aggregate could not reasonably be expected to affect
25% or more of all Hospitals and could not reasonably be expected to result in a
Material Adverse Effect, there are no deficiencies in any services provided at
any Hospital that would prevent the extension of any accreditation by The Joint
Commission or other applicable Accreditation Body as an acute care hospital. 
With respect to such Hospitals eligible for accreditation by The Joint
Commission, other than Bluegrass Community Hospital, the Loan Parties are taking
all reasonable steps necessary or advisable to obtain such accreditation and, in
any event, within twelve months after the loss or failure to obtain such
accreditation.  Except as in the aggregate could not be reasonably expected to
have a Material Adverse Effect:  (a) there are no rate appeals currently pending
before any Governmental Authority with respect to any Hospital; (b) there are no
recoupment claims made or contests pending or threatened as a result of any
audits by any Third-Party Payor Programs and no open or unsettled cost reports
for which any Loan Party is financially responsible or has not been indemnified
with respect to any Hospital; and (c) there are no material claims or assertions
made in any utilization review that any of the practices or procedures used at
any Hospital are improper or inappropriate.

 

SECTION 3.23.            EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

75

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.            Effective Date.  The obligations of the Lenders to make
Loans, and the obligation of each Issuing Bank to issue Letters of Credit, in
each case, on the Effective Date are subject, at the time of the making of such
Loans or the issuance of such Letters of Credit, to satisfaction of the
following conditions on or prior to the Effective Date:

 

(a)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of an executed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received (i) counterparts of
the Guarantee Agreement signed on behalf of each Subsidiary party thereto and
(ii) counterparts of the Indemnity, Subrogation and Contribution Agreement
signed on behalf of each Loan Party.

 

(c)           The Administrative Agent shall have received from Borrower a
Closing Certificate, dated the Effective Date and signed on behalf of Borrower
by a Financial Officer of Borrower.

 

(d)           The Administrative Agent shall have received, subject to
Section 5.16, such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Financing Transactions and
any other legal matters relating to the Loan Parties, the Loan Documents or the
Financing Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

(e)           The Administrative Agent shall have received from White & Case
LLP, counsel to Borrower, an opinion addressed to each Agent and the Lenders and
dated the Effective Date substantially in the form of Exhibit J covering
Borrower and each other Loan Party organized in the state of Delaware.

 

(f)            All corporate and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Loan Documents to occur on or prior to the Effective Date shall be
in form and substance reasonably satisfactory to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate proceedings, governmental
approvals, good standing certificates and bring down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities.

 

(g)           The representations and warranties set forth in Article III and in
the other Loan Documents that are made as of the Effective Date shall be true
and correct with the same effect as if then made.

 

(h)           At the time of and immediately after the Borrowings and issuances
of Letters of Credit to be made on the Effective Date and the consummation of
the Financing Transactions, no Default shall have occurred and be continuing.

 

76

--------------------------------------------------------------------------------


 

(i)            The Administrative Agent shall have received a certificate of the
Chief Financial Officer of Borrower substantially in the form of Exhibit K
confirming the solvency of Borrower and its Subsidiaries on a consolidated basis
after giving effect to the Financing Transactions.

 

(j)            The Administrative Agent shall have received satisfactory
evidence that the Existing Credit Agreement shall have been repaid in full (or
satisfactory arrangements made for such repayment) and the commitments
thereunder shall have been permanently terminated, and all related guarantees
and security interests shall have been terminated (or provisions reasonably
satisfactory to the Administrative Agent shall have been made for their
termination).

 

(k)           There shall be no litigation, administrative or regulatory
proceeding that could reasonably be expected to have a Material Adverse Effect
on the ability of the parties to consummate the transactions contemplated
hereby.  The amount and nature of any regulatory-based, environmental, employee,
health and safety liabilities to which Borrower and its Subsidiaries may be
subject after giving effect to the Financing Transactions (other than those
liabilities of general applicability to persons in the business in which
Borrower is engaged) shall not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(l)            The Administrative Agent and the Lead Arrangers shall have
received all Fees payable to the Administrative Agent, the Lead Arrangers or any
Lender on or prior to the Effective Date under the Agency Fee Letter and the
Engagement Letter and all other amounts due and payable pursuant to the Loan
Documents on or prior to the Effective Date, including reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP) required to be reimbursed or paid
by Borrower hereunder or under any other Loan Document.

 

(m)          The Administrative Agent shall have received counterparts of the
Pledge Agreement signed by each Loan Party, in each case, together with the
following in form and substance satisfactory to the Administrative Agent:

 

(A)          except as contemplated in Section 5.16, certificates representing
all Pledged Securities, together with executed and undated stock powers and/or
assignments in blank;

 

(B)          instruments representing all intercompany Indebtedness owed to any
Loan Party in excess of $10,000,000 in the aggregate (which for the avoidance of
doubt shall not include any intercompany Indebtedness from intercompany cash
management agreements), together with executed and undated instruments of
assignment endorsed in blank;

 

(C)          appropriate financing statements or comparable documents authorized
by (and executed by, to the extent applicable) the appropriate entities in
proper form for filing under the provisions of the UCC and applicable domestic
or local laws, rules or regulations in each of the offices where such filing is
necessary or appropriate, in the Collateral Agent’s sole discretion, to grant to
the Collateral Agent a perfected first priority Lien on such Collateral;

 

(D)          UCC search reports listing all effective financing statements or
comparable documents which name any Loan Party as debtor and which are filed in
those jurisdictions in which, any Loan Party is organized and the jurisdictions
in which any applicable Loan Party’s principal place of business is located in
the United States, together

 

77

--------------------------------------------------------------------------------


 

with copies of such existing financing statements, none of which shall encumber
the Collateral and which shall evidence no Liens other than Permitted Liens; and

 

(E)           evidence that all other actions reasonably necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interest
created by the Pledge Agreements have been taken.

 

(n)           The Administrative Agent shall have received subordination
agreements in form and substance satisfactory to it covering all intercompany
notes not subordinated by their terms in form and substance satisfactory to the
Administrative Agent or other obligations owed by a Loan Party to any Non-Loan
Party.

 

(o)           The Administrative Agent shall have received evidence and be
satisfied that the insurance required by Section 5.04 and the Pledge Agreements
is in effect in form and substance satisfactory to the Administrative Agent.

 

(p)           No later than three (3) Business Days in advance of the Effective
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested with respect to any Loan Party in writing by
any Lender at least ten (10) days in advance of the Effective Date, which
documentation or other information is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

SECTION 4.02.            Conditions to Each Credit Event.  The agreement of each
Lender to make any Loan and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit (each such event, a “Credit Event”) (excluding
continuations and conversions of Loans) requested to be made by it on any date
is subject to the satisfaction of the following conditions:

 

(a)           The Administrative Agent shall have received a notice of such
Credit Event as required by Section 2.02 or 2.03, as applicable.

 

(b)           The representations and warranties set forth in Article III and
the other Loan Documents shall be true and correct with the same effect as if
then made (unless expressly stated to relate to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).

 

(c)           At the time of and immediately after such Credit Event, no Default
shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.

 

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit, and the Swingline Lender
will not be required to make any Swingline Loan, unless the Issuing Bank or the
Swingline Lender, as the case may be, is satisfied that any exposure that would
result therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders, by Cash Collateralization or back stopped by letters of
credit or a combination thereof on terms reasonably satisfactory to the Issuing
Bank or Swingline Lender, as applicable.

 

78

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees with the Lenders that on and after
the Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document (other than contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed:

 

SECTION 5.01.            Financial Information, Reports, Notices, etc.  Borrower
shall furnish, or shall cause to be furnished, to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees hereby to so
deliver) copies of the following financial statements, reports, notices and
information:

 

(a)           within the earlier of (i) five Business Days following the date
such information is required to be filed with the SEC and (ii) 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Borrower,
a consolidated unaudited balance sheet of Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated unaudited statements of earnings
and cash flow of Borrower and its Subsidiaries for such Fiscal Quarter and for
the same period in the prior Fiscal Year and for the period commencing at the
end of the prior Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of Borrower (it being understood and agreed
that the delivery of Borrower’s Form 10-Q for such Fiscal Quarter as filed with
the SEC, if certified as required in this clause (a), shall satisfy such
requirements), together with a certificate from a Financial Officer of Borrower
substantially in the form of Exhibit D (a “Compliance Certificate”) containing a
computation in reasonable detail of, and showing compliance with, the Financial
Covenant as of the end of the period to which such Compliance Certificate
relates and to the effect that, in making the examination necessary for the
signing of such certificate or otherwise, such Financial Officer has not become
aware of any Default that has occurred and is continuing, or, if such Financial
Officer has become aware of such Default, describing in reasonable detail such
Default and the steps, if any, being taken to cure, remedy or waive it;

 

(b)           within the earlier of (i) five Business Days following the date
such information is required to be filed with the SEC and (ii) 90 days after the
end of each Fiscal Year of Borrower, a copy of the annual audit report for such
Fiscal Year for Borrower and its Subsidiaries, including therein a consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such Fiscal Year
and consolidated statements of earnings and cash flow of Borrower and its
Subsidiaries for such Fiscal Year, in each case certified (without any
Impermissible Qualification) in a manner acceptable to the Administrative Agent
by one of the “big four” independent accounting firms or any other independent
public accountants of recognized national standing (it being understood and
agreed that the delivery of Borrower’s Form 10-K for such Fiscal Year as filed
with the SEC, if certified as required in this clause (b), shall satisfy such
requirements), together with a Compliance Certificate containing a computation
in reasonable detail of, and showing compliance with, the financial ratio
contained in the Financial Covenant as of the end of the period to which such
Compliance Certificate relates and to the effect that, in making the examination
necessary for the signing of such certificate or otherwise, such Financial
Officer has not become aware of any Default that has occurred and is continuing,
or, if such Financial Officer has become aware of such

 

79

--------------------------------------------------------------------------------


 

Default, describing in reasonable detail such Default and the steps, if any,
being taken to cure, remedy or waive it;

 

(c)           no later than March 31 of each Fiscal Year, a detailed
consolidated budget for Borrower and its Subsidiaries by Fiscal Quarter for such
Fiscal Year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for each
Fiscal Quarter during such Fiscal Year;

 

(d)           promptly upon receipt thereof, a copy of any “management letter”
submitted to Borrower by its independent certified public accountants;

 

(e)           as promptly as possible and in any event within three Business
Days after becoming aware of the occurrence of any Default, a statement of a
Financial Officer of Borrower describing in reasonable detail such Default and
the action which Borrower has taken and proposes to take with respect thereto;

 

(f)            promptly and in any event within five Business Days after
(i) becoming aware of any adverse development with respect to any litigation,
action or proceeding that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) the commencement of any
litigation, action or proceeding that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or that purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, notice thereof
and copies of all documentation relating thereto;

 

(g)           promptly after the sending or filing thereof, copies of all
reports which Borrower sends to any of its security holders, and all reports,
registration statements (other than on Form S-8 or any successor form) or other
materials (including affidavits with respect to reports) which Borrower or any
of its Subsidiaries or any of their officers files with the SEC or any
securities exchange or quotation system (provided that any such report on
Form 8-K which is filed with and available on the SEC’s EDGAR system shall be
deemed delivered to each Lender and the Administrative Agent at the time of
filing thereof);

 

(h)           promptly, after becoming aware of any ERISA Event that could,
alone or together with any other ERISA Events that have occurred, reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof, what action the Loan Party or ERISA Affiliate have taken, are
taking or propose to take with respect thereto, and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor, PBGC
or Multiemployer Plan sponsor with respect thereto;

 

(i)            promptly after becoming aware thereof, notice of any other
development that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; and

 

(j)            such other information respecting the condition or operations,
financial or otherwise, of Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.

 

Financial statements required to be delivered pursuant to this Section 5.01
shall be deemed to have been delivered on the date on which Borrower provides
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly provide to the Lenders) that such financial statements are included in
its annual report on Form 10-K or Form 10-Q, as the case may be, as filed with
the SEC, and such report

 

80

--------------------------------------------------------------------------------


 

has been posted on the SEC website on the Internet at sec.gov/edaux/searches.htm
(or any successor website) and accessible by the Lenders without charge.

 

SECTION 5.02.            Compliance with Laws, etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply in all respects with all
applicable laws, rules, regulations and orders (including, without limitation,
all Environmental Laws, ERISA, OFAC and other applicable anti-sanctions laws,
FCPA and the Patriot Act, each as amended), except where such noncompliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (except with respect to OFAC and other applicable
anti-sanctions laws), such compliance to include, subject to the foregoing
(without limitation):

 

(a)           the maintenance and preservation of such Loan Party’s and its
Subsidiaries’ existence and their qualification as a foreign corporation or
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity); provided that no Loan Party (other than the
Borrower) or any of its Subsidiaries shall be required to preserve any such
existence or qualification if such Loan Party determines in good faith that the
preservation thereof is no longer needed in the normal conduct of the business
of such Loan Party or Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to such Loan Party or Subsidiary, and

 

(b)           the payment, before the same become delinquent, of all material
taxes, assessments and governmental charges imposed upon them or upon their
property except as permitted under Section 5.14.

 

SECTION 5.03.            Maintenance of Properties.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain, preserve, protect and keep
its properties and assets, to the extent reasonably necessary to the normal
conduct of the business of that Loan Party or its Subsidiaries, in good repair,
working order and condition, ordinary wear and tear excepted, and make necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times except where failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided that nothing in this Section 5.03 shall prevent any Loan Party or any
of its Subsidiaries from discontinuing the operation and maintenance of any of
its properties or any of those of its Subsidiaries if the preservation thereof
is no longer, in the good faith and reasonable commercial judgment of such Loan
Party, needed in the normal conduct of its or their business and that the loss
thereof is not disadvantageous in any material respect to such that Loan Party
or its Subsidiary.

 

SECTION 5.04.            Insurance.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain or cause to be maintained insurance or
self-insurance, which shall include coverage provided by a financially sound and
responsible insurance company or an Insurance Subsidiary with respect to their
properties, to the extent reasonably necessary, taken as a whole, to the normal
conduct of the business of Borrower and its Subsidiaries, against such
casualties and contingencies and of such types and in such amounts with such
deductibles (which may include self-insurance trusts) as is customary in the
case of similar businesses of comparable size operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering any and all claims, medical
professional liability, contractual liability and druggists’ liability, (iii) 
business interruption insurance and (iv) workers’ compensation insurance as may
be required by any Requirement of Law), and shall, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of Borrower setting forth the nature and
extent of all insurance or self-insurance maintained by the Loan Parties and
their Subsidiaries in accordance with this Section 5.04.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.05.            Books and Records; Visitation Rights.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, keep books and records which
accurately reflect its business affairs in all material respects and material
transactions and permit the Administrative Agent or its authorized
representatives, at reasonable times during business hours and intervals and
upon reasonable notice, to visit all of its offices, to discuss its financial
matters with its officers and, in the presence of an Authorized Officer (or his
or her designee) independent public accountant, and, upon the reasonable request
of the Administrative Agent or a Lender, to examine (and, at the expense of
Borrower, photocopy extracts from) any of its books or other corporate or
partnership records (in each case excluding non-financial trade secret or other
information, patient medical records and other material to the extent
confidential under applicable laws); provided that with respect to any visit,
discussion or examination, prior to the occurrence and continuation of an Event
of Default, only one such visit, discussion and examination shall be made by the
Administrative Agent (and its representatives) at Borrower’s expense.

 

SECTION 5.06.            Environmental Covenant.  Each Loan Party shall, and
shall cause each of its Subsidiaries to:

 

(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws except for such noncompliance which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, keep all Environmental Permits in effect and remain in compliance
therewith and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except for any Environmental Permits not in effect or for
any noncompliance that would not reasonably be expected to have a Material
Adverse Effect;

 

(b)           promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

 

(c)           in the event of the presence of any Hazardous Material on, at,
under or emanating from any Property owned, leased or operated by any Loan Party
which is in violation of any Environmental Law or which could reasonably be
expected to have Environmental Liability which violation or Environmental
Liability, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, each applicable Loan Party and its Subsidiaries,
upon discovery thereof, shall take all necessary steps to initiate and
expeditiously complete all response, corrective and other action to mitigate and
eliminate any such adverse effect in accordance with and to the extent required
by applicable Environmental Laws, and shall keep the Administrative Agent
informed of their actions; and

 

(e)           provide such information and certifications that the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 5.06.

 

SECTION 5.07.            Information Regarding Collateral.

 

(a)           Each Loan Party shall furnish to the Administrative Agent prompt
written notice of any change (i) in such Loan Party’s legal name, (ii) in any
Loan Party’s identity or corporate structure or Federal Taxpayer Identification
Number or (iii) in any Loan Party’s jurisdiction of organization.  Each Loan
Party agrees not to effect or permit any change referred to in the preceding
sentence unless (i) it shall have given the Administrative Agent prior written
notice and (ii) all filings shall have been made under the UCC or otherwise that
are required in order for the Collateral Agent for the benefit of the Secured
Parties to continue at all times following such change to have a valid, legal
and perfected security interest in all the Collateral.

 

82

--------------------------------------------------------------------------------


 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to paragraph (b) of
Section 5.01, Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer confirming that there has been no change in the
Collateral since the Effective Date or the date of the most recent certificate
delivered pursuant to this Section 5.07 (except as shall have previously been
disclosed to the Administrative Agent in accordance herewith) and
(ii) certifying that all UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office to the extent
necessary to protect and perfect the security interests under the Pledge
Agreements for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

SECTION 5.08.            Existence; Conduct of Business.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence (it being understood that the Borrower shall maintain its
jurisdiction of organization in the United States) and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
necessary to the normal conduct of the business of Borrower and its
Subsidiaries, taken as a whole, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that no
Loan Party or any of its Subsidiaries shall be required to maintain any such
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names if such Loan Party determines in good faith that the
preservation thereof is no longer needed in the normal conduct of the business
of such Loan Party or Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to such Loan Party or Subsidiary;
provided, further, that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.09.            Performance of Obligations.  Each Loan Party shall, and
shall cause its Subsidiaries to, perform all of its obligations under the terms
of each mortgage, indenture, security agreement, other debt instrument and
material contract by which it is bound or to which it is a party to the extent
that failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.10.            Pledge of Additional Collateral.  Within 30 days (or
such longer time period as may be acceptable to the Collateral Agent) after the
acquisition of assets of the type that would have constituted Collateral on the
Effective Date pursuant to the Pledge Agreements (the “Additional Collateral”),
each appropriate Loan Party shall, and shall cause its Subsidiaries to, take all
necessary action (if any), including the filing of appropriate financing
statements under the provisions of the UCC, applicable domestic or local laws,
rules or regulations in each of the offices where such filing is necessary or
appropriate, or entering into or amending the Guarantee Agreement and the Pledge
Agreement, or in the case of the Equity Interests of a “first tier” Non-U.S.
Subsidiary (other than any Insurance Subsidiary), entering into a Pledge
Agreement providing for the relevant Loan Party or Subsidiary to create an
enforceable and perfected security interest in 65% of the Equity Interests in
such Subsidiary, to grant to the Collateral Agent for its benefit and the
benefit of the Secured Parties a perfected first priority Lien in such
Collateral pursuant to and to the full extent required by the Pledge Agreement
and this Agreement (including, without limitation, satisfaction of the
conditions set forth in paragraphs (m), (n) and (o) of Section 4.01 and, upon
the reasonable request of the Collateral Agent, an opinion of counsel with
respect thereto as set forth in paragraph (e) of Section 4.01).

 

SECTION 5.11.            Further Assurances.  Each Loan Party shall, and shall
cause its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and

 

83

--------------------------------------------------------------------------------


 

take all such further actions of the type required by this Article V and each
Pledge Agreement (including the filing and recording of financing statements and
other documents and the delivery of appropriate opinions of counsel), which may
be required under any applicable law, or which the Administrative Agent may
reasonably request, to carry out the terms and conditions of the Loan Document
or to grant, preserve, protect or perfect the Liens created by the Pledge
Agreements or the validity or priority of any such Lien, all at the expense of
the Loan Parties.  The Loan Parties also agree to provide to the Administrative
Agent, from time to time upon request (but, except during the continuance of an
Event of Default, not more than once a year), evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Pledge Agreements.

 

SECTION 5.12.            Use of Proceeds.  Borrower covenants and agrees that
(i) the proceeds of the Term Loan Borrowings and Revolving Credit Borrowings
made on the Effective Date shall be used by Borrower to refinance in full the
Existing Credit Agreement and to pay related fees and expenses related thereto
and (ii) the proceeds of all Revolving Credit Borrowings made after the
Effective Date shall be used for general corporate purposes (including financing
Permitted Acquisitions).  No Borrowing or Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will violate the FCPA or any
applicable anti-corruption Law or OFAC laws or regulations or other applicable
sanctions laws or regulations including, without limitation, result in a
violation of any such OFAC or other sanctions law or regulations by any party to
this Agreement.

 

SECTION 5.13.            Payment of Taxes.  Each Loan Party shall, and shall
cause its Subsidiaries to, timely pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any Properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful claims which, if unpaid,
might become a Lien or charge upon any Properties of such Loan Party or
Subsidiary or cause a failure or forfeiture of title thereto; provided that
neither such Loan Party nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings, which proceedings have the effect of preventing
the forfeiture or sale of the Property or asset that may become subject to such
Lien, if it has maintained adequate reserves with respect thereto in accordance
with and to the extent required under GAAP.  Each Loan Party shall, and shall
cause its Subsidiaries to, timely file all material tax returns required to be
filed by it.

 

SECTION 5.14.    Guarantees.  In the event that (i) any Wholly Owned Domestic
Subsidiary existing on the Effective Date has not previously executed the
Guarantee Agreement, (ii) any Subsidiary that Guarantees the Existing Senior
Notes or future Material Indebtedness of Borrower and has not previously
executed the Guarantee Agreement or (iii) any Person becomes a direct or
indirect Wholly Owned Domestic Subsidiary after the Effective Date (and remains
a Wholly Owned Domestic Subsidiary as of the Designation End Date), Borrower
shall, within thirty (30) days (or such longer time period as may be acceptable
to the Collateral Agent) (the last day of such period, the “Designation End
Date”), cause such Subsidiary to execute and deliver to the Administrative Agent
a counterpart of the Guarantee Agreement and deliver to the Collateral Agent a
counterpart of the applicable Pledge Agreements and to take all such further
actions and execute all such further documents and instruments (including
actions, documents and certificates comparable to those described in
Section 4.01(m)) as may be necessary under applicable law to create in favor of
the Collateral Agent, for the benefit of itself and of the Secured Parties, a
valid and perfected first priority Lien on all of the Property and assets of
such Subsidiary described in the applicable forms of the Pledge Agreements. 
Notwithstanding the foregoing (or anything in any other Loan Document to the
contrary), Borrower may request from time to time that a Subsidiary Loan Party,
other than one required to be a Subsidiary Loan Party pursuant to clause (ii) of
this Section 5.14 (unless such Subsidiary is released from its guarantee
obligations with respect to the Existing Senior Notes and/or Material
Indebtedness prior to or simultaneous with the release hereunder), be released
from

 

84

--------------------------------------------------------------------------------


 

its obligations under the Guarantee Agreement and the applicable Pledge
Agreement (and upon such request the Administrative Agent and Collateral Agent
shall promptly execute such documentation evidencing such release as may be
reasonably requested by Borrower and the Lenders hereby authorize each Agent to
do so) or, at any time prior to such Subsidiary becoming a party to the
Guarantee Agreement and the applicable Pledge Agreement, Borrower may designate
such Subsidiary, other than one required to be a Subsidiary Loan Party pursuant
to clause (ii) of this Section 5.14 (unless such Subsidiary is released from its
guarantee obligations with respect to the Existing Senior Notes and/or Material
Indebtedness prior to or simultaneous with the release hereunder), as a Non-Loan
Party, so long as, in either case, after giving effect to such request or
designation, as applicable, Wholly Owned Domestic Subsidiaries that are not
Subsidiary Loan Parties, in the aggregate, do not exceed 10% of Consolidated
Total Assets immediately prior to the date of such request or designation
(calculated as of the last day of the then most recently ended fiscal quarter);
and, if such release is in connection with an asset sale, such asset sale is
permitted pursuant to Section 6.05 and the Net Proceeds thereof are applied as
and to the extent required pursuant to Section 2.05(c)(ii).

 

SECTION 5.15.            Subordination of Intercompany Loans.  Each Loan Party
covenants and agrees that (a) any existing and future debt obligation of any
Loan Party to any Non-Loan Party (other than any Insurance Subsidiary) shall be
subordinated to the Secured Obligations to at least the same extent as the
intercompany notes and subordinated agreements delivered pursuant to
Section 4.01(n), and (b) any existing and future debt obligation of any Non-Loan
Party (other than any Insurance Subsidiary) to any Loan Party that individually
or in the aggregate exceeds $10,000,000 shall be evidenced by an intercompany
note in form and substance reasonably satisfactory to the Administrative Agent
and made subject to the Pledge Agreements to the extent required hereby and
thereby.  For the avoidance of doubt, for purposes of this Section 5.15 only,
intercompany liabilities arising solely under unsecured and non-Guaranteed
intercompany cash management agreements shall not be deemed debt obligations.

 

SECTION 5.16.    Post-Closing Covenants.  The Borrower shall, and shall cause
each Subsidiary to, comply with the terms and conditions set forth on Schedule
5.16.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees with the Lenders that on and after
the Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document (other than contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed:

 

SECTION 6.01.            Indebtedness; Certain Equity Securities.

 

(a)           The Loan Parties shall not, and shall not permit any of their
Subsidiaries to, create, incur, assume or permit to exist (including by way of
Guarantee) any Indebtedness or enter into any Hedging Agreement, except:

 

(i)       Indebtedness incurred and outstanding under the Loan Documents
(including, without limitation, under any Incremental Facility Amendment or
Extension Amendment) and any refinancing of any portion thereof using the
proceeds of Indebtedness qualifying as a Permitted Refinancing;

 

85

--------------------------------------------------------------------------------


 

(ii)      Indebtedness to Remain Outstanding and any Permitted Refinancing
thereof;

 

(iii)     (x) Indebtedness of any Loan Party owed to any other Loan Party or to
any Non-Loan Party, (y) Indebtedness of any Non-Loan Party owed to any other
Non-Loan Party, and (z) Indebtedness of any Non-Loan Party owed to any Loan
Party and Guarantees then outstanding pursuant to clause (iv)(z) below, in each
case in compliance with Section 6.04(ix), (xiv), (xv) or (xix);

 

(iv)     (x) Guarantees by any Loan Party of Indebtedness of any other Loan
Party, (y) Guarantees by any Non-Loan Party of Indebtedness of any Loan Party or
any other Non-Loan Party, and (z) Guarantees by any Loan Party of Indebtedness
of any Non-Loan Party in compliance with Section 6.04(ix), (xiv), (xv) or (xix),
to the extent such Indebtedness was permitted to be incurred hereunder, and if
such Indebtedness is subordinated in right of payment to the Secured Obligations
under the Loan Documents, such Guarantee is at least as subordinated in right of
payment to the Secured Obligations;

 

(v)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

(vi)      Indebtedness of Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased Weighted Average Life
to Maturity thereof; provided that (A) such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed the greater of $500,000,000 and 8.0% of
Consolidated Total Assets at the time of incurrnece as of the last day of the
most recent Fiscal Quarter or, as applicable, Fiscal Year for which financial
statements have been delivered in accordance with Section 5.01;

 

(vii)    Hedging Agreements entered into in the ordinary course of business and
not for speculative purposes;

 

(viii)   Indebtedness owed to (including obligations in respect of letters of
credit for the benefit of) any Person, including any Insurance Subsidiary,
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance (including medical malpractice,
other professional and general liability insurance) to Borrower or any
Subsidiary pursuant to reimbursement or indemnification obligations to such
Person;

 

(ix)     Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations and trade-related letters of credit, in
each case provided in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business;

 

(x)      Indebtedness arising from agreements of Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Subsidiary, other than

 

86

--------------------------------------------------------------------------------


 

Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

 

(xi)     Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of Borrower in connection with a Permitted Acquisition, but only if
such Indebtedness was not created or incurred in contemplation of such Person
becoming a Subsidiary; provided that (x) no Default shall have occurred or be
continuing or would result therefrom and (y) after giving effect to the
incurrence of such Indebtedness (and any other Indebtedness incurred since the
last day of the immediately preceding Test Period) on a pro forma basis as if
such acquisition was consummated and such indebtedness was incurred on the first
day of the immediately preceding Test Period (but tested as if the applicable
ratio were the ratio for the next succeeding Test Period), Borrower would be in
compliance with the Financial Covenant, and any Permitted Refinancing of any
such Indebtedness;

 

(xii)    unsecured Indebtedness; provided that on the date of incurrence
thereof, (x) no Default shall have occurred or be continuing or would result
therefrom and (y) after giving effect to the incurrence of such Indebtedness
(and any other Indebtedness incurred since the last day of the immediately
preceding Test Period) on a pro forma basis as if such Indebtedness was incurred
on the first day of the immediately preceding Test Period (but tested as if the
applicable ratio were the ratio for the next succeeding Test Period), Borrower’s
Total Leverage Ratio would be at least 0.25:1.00 less than the maximum permitted
Total Leverage Ratio under the then applicable Financial Covenant, and any
Permitted Refinancing of any such unsecured Indebtedness; provided further that
any such unsecured Indebtedness at Non-Loan Parties shall not exceed in an
aggregate principal amount $250,000,000 at the time of incurrence.

 

(xiii)   Indebtedness pursuant to any Permitted Receivables Transaction;

 

(xiv)  Incremental Substitute Indebtedness;

 

(xv)   Indebtedness in respect of Secured Cash Management Agreements and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with cash management and deposit
accounts incurred in the ordinary course of business;

 

(xvi)  Indebtedness of a Loan Party or Non-Loan Party borrowed from a NMTC
Special Purpose Entity in connection with the New Markets Tax Credit program,
the funds for which were loaned to the NMTC Special Purpose Entity by the
Company or a Loan Party;

 

(xvii) Indebtedness of a Non-Loan Party incurred to finance Capital Expenditures
or in connection with the cash management or similar operations of any Non-Loan
Party to finance working capital needs of the Non-Loan Parties; and

 

(xviii) other Indebtedness of any Loan Party; provided that the aggregate
principal amount of Indebtedness permitted by this clause (xviii) shall not
exceed the greater of $200,000,000 and 3.0% of Consolidated Total Assets at the
time of incurrence as of the last day of the most recent Fiscal Quarter or, as
applicable, Fiscal Year for which financial statements have been delivered in
accordance with Section 5.01; provided, further that on the date of incurrence
thereof, no Default shall have occurred or be continuing as a result therefrom.

 

87

--------------------------------------------------------------------------------


 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01.

 

(b)           The Loan Parties shall not, and shall not permit any of its
Subsidiaries to issue any Preferred Stock or other preferred Equity Interest
which (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise before the then applicable Term Loan Maturity Date,
(ii) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or Preferred Stock or any other
preferred Equity Interest described in this paragraph.

 

SECTION 6.02.            Liens.  The Loan Parties shall not, and shall not
permit any of their Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on any Property or asset now owned or
hereafter acquired by them, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except the following
(herein collectively referred to as “Permitted Liens”):

 

(i)       Liens in favor of the Collateral Agent on behalf of the Secured
Parties;

 

(ii)      Liens to secure the performance of statutory obligations, surety or
appeal bonds or performance bonds, landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, attorney’s or other like liens, in any
case incurred in the ordinary course of business and with respect to amounts not
yet delinquent beyond 90 days or being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor to the extent required under GAAP;

 

(iii)     Liens existing on the Effective Date and identified on
Schedule 3.20(b);

 

(iv)     Liens for taxes, assessments or governmental charges or claims or other
like statutory Liens, in any case incurred in the ordinary course of business,
that do not secure Indebtedness for borrowed money and (A) that are not yet
delinquent or (B) that are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor to the extent required under GAAP;

 

(v)      Liens to secure Indebtedness (including Capital Lease Obligations) of
the type described in Section 6.01(a)(vi) covering only the assets acquired or
improved with such Indebtedness;

 

(vi)     Liens which secure obligations under Indebtedness owed to a Loan Party
and incurred pursuant to Section 6.01(a)(iii) or Guarantees owed to a Loan Party
and incurred pursuant to Section 6.01(a)(iv);

 

(vii)    Liens securing Indebtedness incurred to refinance Indebtedness secured
by the Liens of the type described in clauses (iii) and (v) of this
Section 6.02; provided that any such Lien shall not extend to or cover any
assets not securing the Indebtedness so refinanced;

 

(viii)   (A) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value of the real property affected thereby or the
occupation, use and enjoyment in the ordinary course of business of Borrower and
any Subsidiary at such real

 

88

--------------------------------------------------------------------------------


 

property and (B) with respect to leasehold interests in real property,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
such leased property encumbering the landlord’s or owner’s interest in such
leased property;

 

(ix)     Liens in the form of pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which
Borrower or any Subsidiary is a party, in each case, made in the ordinary course
of business for amounts (A) not yet due and payable or (B) being contested in
good faith by appropriate proceedings; provided that a reserve or other
appropriate provision, if any, as is required by GAAP shall have been made
therefor;

 

(x)      Liens resulting from operation of law with respect to any judgments,
awards or orders to the extent that such judgments, awards or orders do not
cause or constitute a Default under this Agreement;

 

(xi)     Liens in the form of licenses, leases or subleases granted or created
by Borrower or any Subsidiary, which licenses, leases or subleases do not
interfere, individually or in the aggregate, in any material respect with the
business of Borrower or such Subsidiary or individually or in the aggregate
materially impair the use (for its intended purpose) or the value of the
property subject thereto; provided that any such Lien shall not extend to or
cover any assets of Borrower or any Subsidiary that is not the subject of any
such license, lease or sublease;

 

(xii)    Liens on fixtures or personal property held by or granted to landlords
pursuant to leases to the extent that such Liens are not yet due and payable;

 

(xiii)   pledges or deposits in connection with workers’ compensation,
unemployment insurance or other social security legislation or in connection
with self-retention or self-insurance including with respect to general
liability, medical malpractice, professional liability, or property liability;

 

(xiv)  other Liens that secure Indebtedness in an aggregate principal amount not
to exceed the greater of $200,000,000 and 3.0% of Consolidated Total Assets at
the time of incurrence as of the last day of the most recent Fiscal Quarter or,
as applicable, Fiscal Year for which financial statements have been delivered in
accordance with Section 5.01 of such Indebtedness secured by such Liens;

 

(xv) Liens pursuant to Permitted Receivables Transactions incurred in accordance
with Section 6.01(a)(xiii), including Liens on the assets of any Securitization
Subsidiary created pursuant to any such Permitted Receivables Transaction and
Liens incurred by Borrower and the Subsidiaries on Receivables to secure
obligations owing by them in respect of any such Permitted Receivables
Transaction;

 

(xvi)  Liens on the Collateral securing any Permitted Refinancing permitted by
Section 6.01(a)(i) or any Indebtedness permitted by Section 6.01(a)(xiv) so long
as the holders of such Indebtedness, or a trustee or agent acting on their
behalf, are parties to the Second Lien Intercreditor Agreement or the First Lien
Intercreditor Agreement;

 

(xvii) Liens that secure Indebtedness permitted by Section 6.01(a)(xi), (xv), or
(xvii); provided that with respect to Liens securing Indebtedness permitted by
Section 6.01(a)(xi), (A) such Lien was not created in contemplation of such
Permitted Acquisition and (B) such Lien does

 

89

--------------------------------------------------------------------------------


 

not encumber any property other than property encumbered at the time of such
Permitted Acquisition.

 

(xviii) Liens that secure Hedging Agreements permitted by Section 6.01(a)(vii);
and

 

(xix)  other Liens that secure Indebtedness; provided that at the time of the
granting thereof and after giving pro forma effect to the incurrence of such
Indebtedness, (x) Borrower’s Secured Leverage Ratio is less than 3.50:1.00 and
(y) the holders of such Indebtedness, or a trustee or agent acting on their
behalf, are parties to the Second Lien Intercreditor Agreement or the First Lien
Intercreditor Agreement.

 

In addition to the foregoing limitations, in no event shall any Lien (other than
Liens under clauses (ii), (iv) and (x) of this Section 6.02 so long as the
holder of such Lien has not commenced the exercise of remedies and clauses
(xvi) and (xix)) be permitted to exist, directly or indirectly, on any
Collateral other than Liens in favor of the Collateral Agent on behalf of the
Secured Parties.

 

SECTION 6.03.          Fundamental Changes; Line of Business.

 

(a)           The Loan Parties shall not, and shall not permit any of their
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with them, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any wholly-owned
Subsidiary may merge into Borrower in a transaction in which Borrower is the
surviving corporation, (ii) any wholly-owned Subsidiary may merge with or
consolidate into any wholly-owned Subsidiary in a transaction in which the
surviving entity is a Subsidiary and (if any party to such merger is a
Subsidiary Loan Party) is a Subsidiary Loan Party (if it would be required to be
so pursuant to Section 5.14), (iii) any Permitted Acquisition may be consummated
so long as the surviving person is Borrower or a Subsidiary Loan Party (if it
would be required to be so pursuant to Section 5.14); provided that in
connection with the foregoing, the appropriate Loan Parties shall take all
actions necessary or reasonably requested by the Collateral Agent to maintain
the perfection of or perfect, as the case may be, protect and preserve the Liens
on the Collateral granted to the Collateral Agent pursuant to the Pledge
Agreements and otherwise comply with the provisions of Sections 5.11, 5.12 and
5.14, in each case on the terms set forth therein and to the extent applicable
and (iv) any Non-Loan Party may merge with or consolidate into any other
Non-Loan Party.

 

(b)           Notwithstanding the provisions of clause (a), any Loan Party may
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Loan Party (provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Pledge Agreements and otherwise comply with the
provisions of Sections 5.11 and 5.12, in each case on the terms set forth
therein and to the extent applicable), and any Non-Loan Party may dispose of
assets to any other Non-Loan Party.

 

(c)           The Loan Parties shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of the type conducted by the Loan Parties and their Subsidiaries on
the Effective Date and businesses reasonably related thereto.

 

(d)           Borrower shall not engage in any business activities or have any
properties or liabilities other than (i) its direct ownership of the Equity
Interests of its Subsidiaries, (ii) obligations under the Loan Documents and
(iii) activities and properties incidental to the foregoing clauses (i) and
(ii).

 

90

--------------------------------------------------------------------------------


 

SECTION 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions.  The Loan Parties shall not, and shall not permit any of their
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
provide other credit support for any Person or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (each of the foregoing, an “Investment”), except:

 

(i)         cash and Permitted Investments;

 

(ii)        Investments existing on the Effective Date (or in respect of which a
binding commitment to make such investment exists on the Effective Date) and set
forth on Schedule 6.04;

 

(iii)       Investments by or among any Loan Parties in any Loan Party; provided
that any such Investment held by a Loan Party shall be pledged pursuant to a
Pledge Agreement, other than Equity Interests of Borrower to be used in
connection with the exercise or conversion of Permitted Convertible Debt;

 

(iv)      Investments by Non-Loan Parties in Non-Loan Parties and Investments by
Non-Loan Parties in Loan Parties;

 

(v)       Investments constituting Indebtedness permitted by clauses (x) and
(y) of Section 6.01(a)(iii) (subject in each case to the provisions of
Section 5.17);

 

(vi)      Guarantees constituting Indebtedness permitted by clauses of (x) and
(y) Section 6.01(a)(iv);

 

(vii)     Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(viii)    loans and advances to employees of Borrower or its Subsidiaries in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) not prohibited by Sarbanes-Oxley;

 

(ix)      Investments constituting a Permitted Acquisition (or made in
connection with post-closing obligations provided for in an acquisition
agreement related thereto);

 

(x)       extensions of trade credit in the ordinary course of business;

 

(xi)      Investments directly or indirectly constituting or resulting from
guaranties of physician income, provided that any cash payment by Borrower or
any Subsidiary with respect to such Investment is treated as an expense for
accounting purposes;

 

(xii)     Investments consisting of the purchase of any of the minority Equity
Interests of any third party investor in a Subsidiary of Borrower which, to the
extent required pursuant to Section 5.14, becomes a guarantor pursuant to the
Guarantee Agreement within 30 days thereafter (or such longer time period as may
be acceptable to the Collateral Agent), unless on the date of any

 

91

--------------------------------------------------------------------------------


 

such proposed Investment or after giving effect thereto, an Event of Default
shall have occurred and be continuing;

 

(xiii)    deposits made by Borrower or any Subsidiary in connection with
self-retention or self-insurance (including with respect to general liabilities,
medical malpractice, professional liabilities, property or workers’ compensation
liabilities);

 

(xiv)    other Investments by Borrower or its Subsidiaries not to exceed the
greater of (a) $500,000,000 or (b) an amount equal to 8.0% of Consolidated Total
Assets at the time of incurrence as of the last day of the most recent Fiscal
Quarter or, as applicable, Fiscal Year for which financial statements have been
delivered in accordance with Section 5.01;

 

(xv)     Investments in joint ventures and in Subsidiaries of Borrower that are
not Loan Parties, not to exceed on the date any such Investment is made, when
taken together with all existing Investments made pursuant to this clause
(xv) during such fiscal year, Indebtedness then outstanding pursuant to
Section 6.01(a)(iii)(z) and Guarantees then outstanding pursuant to
Section 6.01(a)(iv)(z) (in each case, incurred during such fiscal year), the
greater of $100.0 million and 1.5% of Consolidated Total Assets at the time of
incurrence per fiscal year (calculated as of the last day of the most recent
Fiscal Quarter or, as applicable, Fiscal Year for which financial statements
have been delivered in accordance with Section 5.01), with unused amounts under
this clause (xv) permitted to be carried over to the following year (but not
subsequent years);

 

(xvi)    Investments consisting of cash deposits in trust to the extent part of
Approved Like-Kind Exchanges permitted by Section 6.05(x);

 

(xvii)   Investments consisting of ESOP Loans not to exceed $25,000,000 at any
time outstanding;

 

(xviii)  Investments in a convertible bond hedging transaction (a “Bond Hedge”)
comprised of over-the-counter call options purchased from one or more financial
institutions (the “Bond Hedge Counterparties”) substantially concurrently with
the issuance of Permitted Convertible Debt to be hedged thereby and relating to
a number of shares of Borrower common stock not to exceed the number of shares
of Borrower common stock underlying such Permitted Convertible Debt;

 

(xix)    Investments in Designated Non-Loan Parties, not to exceed on the date
any such Investment is made, when taken together with all existing Investments
made pursuant to this clause (xix), Indebtedness then outstanding pursuant to
Section 6.01(a)(iii)(z) and Guarantees then outstanding pursuant to
Section 6.01(a)(iv)(z), the greater of $75.0 million and 1.0% of Consolidated
Total Assets at the time of incurrence (calculated as of the last day of the
most recent Fiscal Quarter or, as applicable, Fiscal Year for which financial
statements have been delivered in accordance with Section 5.01);

 

(xx)     unlimited Investments under this clause (xx) so long as on a pro forma
basis after giving effect to such Investment, Borrower’s Total Leverage Ratio is
less than 3.50:1.00;

 

(xxi)    so long as no Event of Default shall have occurred and be continuing,
other Investments the principal aggregate amount of which at any time does not
exceed the Available Amount that is Not Otherwise Applied as of that time; and

 

92

--------------------------------------------------------------------------------


 

(xxii)   investments consisting of loans made to a NMTC Special Purpose Entity
in connection with the New Markets Tax Credit program, the funds from which are
then borrowed by a Subsidiary.

 

SECTION 6.05.          Asset Sales.  The Loan Parties shall not, and shall not
permit any of their Subsidiaries to sell, transfer, lease or otherwise dispose
of any asset (including any income or revenues (including accounts receivable)
or rights in respect thereof), including any Equity Interest owned by them, nor
will any Loan Party permit any of its Subsidiaries to issue any additional
Equity Interest in such Subsidiary, except:

 

(i)         sales of inventory or sales, transfers and dispositions of used,
surplus, obsolete, outdated, inefficient or worn out equipment and other
property in the ordinary course of business;

 

(ii)        sales, transfers and dispositions to any Loan Party;

 

(iii)       the lease or sublease of Real Property in the ordinary course of
business and not constituting a sale and leaseback transaction;

 

(iv)      sales of Permitted Investments on ordinary business terms;

 

(v)       Liens permitted by Section 6.02 and Investments permitted under
Section 6.04;

 

(vi)      sales, transfers and dispositions by any Non-Loan Party to any
Non-Loan Party;

 

(vii)     (A) leases by any Loan Party to any joint venture or other Non-Loan
Parties (on terms which, in the aggregate, are no less favorable to such Loan
Party than leases to third parties (as determined by such Loan Party in its good
faith judgment)) and (B) sales, transfers and other dispositions (other than of
capital stock of a Subsidiary) for fair market value by any Loan Party to any
joint venture or other Subsidiaries of Borrower that are not Loan Parties, in an
aggregate principal amount not to exceed $350.0 million;

 

(viii)    sales, transfers and dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business;

 

(ix)      leases in the ordinary course of business of equipment and machinery
deemed in good faith to be temporarily surplus;

 

(x)       Approved Like-Kind Exchanges;

 

(xi)      sales, transfers and dispositions of Equity Interests of Borrower in
connection with the exercise or conversion of Permitted Convertible Debt and the
Warrants;

 

(xii)     issuances of Equity Interests by any Non-Loan Party or sales,
transfers or dispositions of Equity Interests in any Non-Loan Party;

 

(xiii)    sales, transfers, dispositions and issuances of Equity Interests in
any Subsidiary Loan Party; provided that after giving effect to any such sale,
transfer, disposition or issuance (x) Borrower shall beneficially own not less
than the majority of the Equity Interests of such Loan Party and (y) Wholly
Owned Domestic Subsidiaries that are not Subsidiary Loan Parties, in the
aggregate, do not exceed 10% of Consolidated Total Assets immediately prior to
such sale, transfer,

 

93

--------------------------------------------------------------------------------


 

disposition or issuance (calculated as of the last day of the then most recently
ended fiscal quarter);

 

(xiv)    (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or litigation claims in the
ordinary course of business;

 

(xv)     sales of non-core assets acquired in connection with a Permitted
Acquisition which are designated in writing by a Responsible Officer of Borrower
to the Administrative Agent as being held for sale and not for its continued
operation; provided that such sales shall be consummated within 365 days of such
Permitted Acquisition; and

 

(xvi)    sales, transfers and dispositions of assets (other than Equity
Interests of a Subsidiary unless constituting a disposition of substantially all
such Equity Interests) not otherwise permitted under this Section 6.05; provided
that either (A) the aggregate fair market value of such assets sold, transferred
or otherwise disposed of in any single transaction or a series of related
transactions is less than $75,000,000 or (B) the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (xvi)(B) shall not, in the aggregate, exceed the greater of $850,000,000
and 13.5% of Consolidated Total Assets at the time of incurrence in the
aggregate since the Effective Date (calculated as of the last day of the most
recent Fiscal Quarter or, as applicable, Fiscal Year for which financial
statements have been delivered in accordance with Section 5.01); provided,
further, that all such sales, transfers and other dispositions permitted by this
clause shall be made for fair value and for at least 75% cash consideration;
provided that, for purposes of this clause (xvi), the following shall be deemed
cash consideration: (A) any liabilities (as shown on Borrower’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Loan
Parties and their Subsidiaries, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer or disposition and for
which the Loan Parties and all of their Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
any Loan Party or the applicable Subsidiary from such transferee that are
converted by such Loan Party or its applicable Subsidiary into cash within 180
days following the closing of the applicable sale, transfer or disposition and
(C) Designated Non-cash Consideration in an aggregate amount not to exceed
$100.0 million.

 

SECTION 6.06.          Sale and Leaseback Transactions.  The Loan Parties shall
not, and shall not permit any of their Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby they shall sell or transfer any
Property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property that they intend to use for substantially the same purpose or purposes
as the Property sold or transferred unless (i) the sale of such Property is
permitted by Section 6.05 and (ii) any Lien arising in connection with the use
of such Property by any Loan Party or a Subsidiary is permitted by Section 6.02.

 

SECTION 6.07.          Restricted Payments.  The Loan Parties shall not, and
shall not permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

 

(i)         Subsidiaries of Borrower may declare and pay (x) dividends ratably
with respect to their Equity Interests or, if not ratably, then in accordance
with the priorities set forth in the respective organizational documents for, or
agreements among holders of the Equity Interests in,

 

94

--------------------------------------------------------------------------------


 

such Subsidiaries or (y) additional shares of the same class of shares as the
dividend being paid to the extent such payment complies with Section 6.01(b);

 

(ii)        Borrower may pay dividends consisting solely of shares of its common
stock or additional shares of the same class of shares as the dividend being
paid;

 

(iii)       so long as no Default shall have occurred and be continuing,
Borrower may purchase, redeem or acquire any of its Equity Interests or Equity
Rights from any of its or its Subsidiaries’ present or former officers,
employees, directors, members of management, managers or consultants (or any
immediate family member thereof) upon the death, disability or termination of
employment of such person, so long as the aggregate principal amount of payments
under this clause (iii) shall not exceed $50,000,000 in the aggregate since the
Effective Date;

 

(iv)      Borrower may net shares under employee benefit plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employers’ and directors’ federal, state and income tax liabilities (if
any) related thereto;

 

(v)       Restricted Payments consisting of Permitted Refinancings permitted
pursuant to Section 6.01(a)(ii);

 

(vi)      Restricted Payments to the extent permitted pursuant to
Section 6.10(b);

 

(vii)     the redemption, repurchase, acquisition or retirement of Equity
Interest of any Subsidiary to the extent permitted pursuant to
Section 6.04(iii), (iv), (xii) or (xv);

 

(viii)    so long as no Default or Event of Default shall have occurred and be
continuing, Restricted Payments the aggregate amount of which does not exceed at
any time the Available Amount that is Not Otherwise Applied as of such time;

 

(ix)      the issuance and sale to the Bond Hedge Counterparties, substantially
concurrently with the issuance of any related Permitted Convertible Debt, of
warrants (“Warrants”) relating to a number of shares of Borrower common stock
not to exceed the number of shares of Borrower common stock underlying such
Permitted Convertible Debt; provided, that the exercise or settlement of the
Warrants shall be satisfied solely in shares of Borrower common stock (or the
type consideration received by holders of Borrower common stock in any merger,
amalgamation, consolidation, binding share exchange, reclassification,
recapitalization, takeover, tender offer, nationalization or insolvency in which
common stock of Borrower is converted into, is exchanged for or constitutes the
right to receive cash, securities other than common stock of Borrower or other
property);

 

(x)       the performance by Borrower of its obligations under the Warrants
(including, but not limited to, settlement thereof as contemplated by clause
(xi) above); and

 

(xi)      Restricted Payments not otherwise permitted by this Section 6.07
(together with prepayments pursuant to Section 6.10(b)(iii)) in an aggregate
principal amount not to exceed $350,000,000 (which amount shall be unlimited if
the Total Leverage Ratio is less than 3.50:1.00 as of the most recent Fiscal
Quarter or Fiscal Year, as applicable, for which financial statements and the
related Compliance Certificate required to be delivered pursuant to
Section 5.01(a) or Section 5.01(b) have been received by the Administrative
Agent).

 

95

--------------------------------------------------------------------------------


 

SECTION 6.08.          Transactions with Affiliates.  The Loan Parties shall
not, and shall not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of their Affiliates, unless such transactions are in the ordinary course of such
Person’s business and are at prices and on terms and conditions not less
favorable to the Loan Party or such Subsidiary than could be obtained at the
time in comparable arm’s-length transactions from unrelated third parties,
except:

 

(i)         transactions between or among the Loan Parties not involving any
other Affiliate, and transactions among Subsidiaries not involving any Loan
Party;

 

(ii)        any Restricted Payment permitted by Section 6.07;

 

(iii)       fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of Borrower or any Subsidiary as determined in good faith by the board
of directors of Borrower; and

 

(iv)      loans and advances to employees of any Loan Party permitted by
Section 6.04(viii).

 

SECTION 6.09.          Restrictive Agreements.  The Loan Parties shall not, and
shall not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Loan Party to create, incur or
permit to exist any Lien upon any of its Property or assets securing any of the
Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any class of its Equity Interests or the
ability of any wholly-owned Subsidiary to make or repay loans or advances to
Borrower or any other Subsidiary or to Guarantee Indebtedness of Borrower or any
other Subsidiary or to transfer property to Borrower or any of its Subsidiaries;
provided that the foregoing shall not apply to:

 

(i)         conditions imposed by law or by any Loan Document;

 

(ii)        clause (a) shall not apply to assets encumbered by Permitted Liens
as long as such restriction applies only to the asset encumbered by such
Permitted Lien;

 

(iii)       restrictions and conditions existing on the Effective Date not
otherwise excepted from this Section 6.09 and identified on Schedule 6.09 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition);

 

(iv)      restrictions contained in any Subordinated Debt Document so long as
permitted pursuant to the definition of “Permitted Subordinated Indebtedness”
or, as applicable, “Incremental Substitute Indebtedness”;

 

(v)       any agreement in effect at the time any Person becomes a Subsidiary of
Borrower; provided that such agreement was not entered into in connection with,
or in contemplation of, such Person becoming a Subsidiary;

 

(vi)      customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary (or the assets of a Subsidiary) pending such sale so
long as such restrictions and conditions apply only to the Subsidiary that is to
be sold or whose assets are to be sold and such sale is otherwise permitted
hereunder;

 

96

--------------------------------------------------------------------------------


 

(vii)     clause (a) shall not apply to Indebtedness of Non-Loan Parties
permitted by Section 6.01(a)(iii) so long as such Indebtedness does not restrict
any Lien securing any of the Secured Obligations hereunder or under the Loan
Documents;

 

(viii)    clause (b) shall not apply to Indebtedness of Non-Loan Parties
permitted by Section 6.01(a)(iii) which restrictions only apply to such Non-Loan
Parties and such encumbrances or restrictions will not materially affect
Borrower’s ability to make any principal or interest payment on the Loans;

 

(ix)      clause (a) shall not apply to customary provisions in leases and
service contracts in the ordinary course of business between Borrower or any of
its Subsidiaries, on the one hand, and their customers, on the other hand, and
other contracts restricting the assignment thereof;

 

(x)       clause (b) shall not apply to provisions with respect to the payment
of dividends or other distributions by Non-Loan Parties or other non-wholly
owned Subsidiaries of the Borrower set forth in the respective organizational
documents for, or agreements among holders of the Equity Interests in, such
Non-Loan Parties or other non-wholly owned Subsidiaries;

 

(xi)      restrictions with respect to Insurance Subsidiaries or with respect to
the shares thereof, in each case in connection with the operation of any
Insurance Subsidiary; and

 

(xii)     customary restrictions contained in any Permitted Refinancing or any
other Indebtedness permitted to be incurred under Section 6.01 so long as in
each case such Indebtedness does not restrict any Lien securing any of the
Secured Obligations hereunder or under the Loan Documents.

 

SECTION 6.10.          Amendments or Waivers of Certain Documents; Prepayments
of Certain Indebtedness.

 

(a)           The Loan Parties shall not, and shall not permit any Subsidiary to
amend or otherwise change or waive (i) any subordination provision (or any
definition related to any subordination provision) of any Permitted Subordinated
Indebtedness unless, after giving effect thereto, such Indebtedness would
constitute Permitted Subordinated Indebtedness, (ii) any subordination provision
(or any definition related to any subordination provision), if any, of any
Incremental Substitute Indebtedness unless, after giving effect thereto, such
Indebtedness would constitute Incremental Substitute Indebtedness that is
Permitted Subordinated Indebtedness and such amendment, change or waiver was in
compliance with the applicable intercreditor agreement (if any) or (iii) the
terms (other than those described in the preceding clauses (i) and (ii)) of any
Subordinated Debt Document governing any Material Indebtedness in a manner
materially adverse to the Lenders under the Loan Documents.

 

(b)           The Loan Parties shall not, and shall not permit any Subsidiary
to, make (or give any notice or offer in respect of) any voluntary or optional
payment or mandatory prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
Subordinated Debt, in each case other than (i) pursuant to any customary
registered exchange offer therefor after a private placement thereof, any
Permitted Refinancing or any exchange of Equity Interests of Borrower for any
such Indebtedness, (ii) so long as no Default or Event of Default shall have
occurred and be continuing, prepayments, redemptions, acquisitions or exchanges
the aggregate amount of which does not exceed at any time the Available Amount
that is Not Otherwise Applied as of such time or (iii) prepayments, redemptions,
acquisitions or exchanges (together with Restricted Payments pursuant to
Section 6.07(xi)) in an aggregate principal amount not to

 

97

--------------------------------------------------------------------------------


 

exceed $350,000,000 (which amount shall be unlimited if the Total Leverage Ratio
is less than 3.50:1.00 as of the most recent Fiscal Quarter or Fiscal Year, as
applicable, for which financial statements and the related Compliance
Certificate required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) have been received by the Administrative Agent).

 

SECTION 6.11.          No Other “Designated Senior Indebtedness”.  The Loan
Parties shall not designate, or permit the designation of, any Indebtedness
(other than under or as permitted to rank pari passu with the Secured
Obligations pursuant to, this Agreement or the other Loan Documents) as
“Designated Senior Indebtedness” (or any equivalent term) under any Subordinated
Debt Documents.

 

SECTION 6.12.          Total Leverage Ratio.  The Loan Parties shall not permit
the Total Leverage Ratio for any Test Period ending on a date set forth below to
exceed the ratio set forth opposite such date:

 

Date

 

Ratio

September 30, 2016

 

5.00:1.00

December 31, 2016

 

5.00:1.00

March 31, 2017

 

5.00:1.00

June 30, 2017

 

5.00:1.00

September 30, 2017

 

5.00:1.00

December 31, 2017

 

5.00:1.00

March 31, 2018

 

5.00:1.00

June 30, 2018

 

5.00:1.00

September 30, 2018

 

4.50:1.00

December 31, 2018

 

4.50:1.00

March 31, 2019

 

4.50:1.00

June 30, 2019

 

4.50:1.00

September 30, 2019

 

4.50:1.00

December 31, 2019

 

4.50:1.00

March 31, 2020

 

4.50:1.00

June 30, 2020

 

4.50:1.00

September 30, 2020

 

4.50:1.00

December 31, 2020

 

4.50:1.00

March 31, 2021

 

4.50:1.00

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.          Listing of Events of Default.  Each of the following
events or occurrences described in this Section 7.01 shall constitute (i) an
“Event of Default”, if any Loans, LC Disbursements or Letters of Credit or other
Secured Obligations are outstanding, and (ii) an “Event of Termination”,

 

98

--------------------------------------------------------------------------------


 

if no Loans, LC Disbursements or Letters of Credit or other Secured Obligations
are outstanding:

 

(a)           Borrower shall default

 

(i)           in the payment when due of any principal of any Loan, (including,
without limitation, on any Installment Payment Date) or any reimbursement
obligation in respect of any LC Disbursement,

 

(ii)          in the payment when due of any interest on any Loan and such
default shall continue unremedied for a period of five Business Days, or

 

(iii)         in the payment when due of any Fee described in Section 2.10 or of
any other previously invoiced amount (other than an amount described in
clauses (i) and (ii)) payable under this Agreement or any other Loan Document
and such default shall continue unremedied for a period of five Business Days;

 

(b)           Any representation or warranty of any Loan Party made or deemed to
be made hereunder or in any other Loan Document or contained in any written
document required to be delivered pursuant to any Loan Document furnished by or
on behalf of any Loan Party to any Agent, the Issuing Bank or any Lender is or
shall be incorrect in any material respect when made or deemed made;

 

(c)           Borrower shall default in the due performance and observance of
any of its obligations under Section 5.01(e), Section 5.12, clause (a) of
Section 5.02 (with respect to the maintenance and preservation of Borrower’s
corporate existence) or Article VI;

 

(d)           Any Loan Party shall default in the due performance and observance
of any agreement (other than those specified in paragraphs (a) through
(c) above) contained herein or in any other Loan Document and such default shall
not have been remedied or cured within 30 days after the receipt by Borrower of
written notice from the Administrative Agent of such default;

 

(e)           A default shall occur

 

(i)            in the payment when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any Material Indebtedness, or

 

(ii)           in the performance or observance of any obligation or condition
with respect to any Material Indebtedness if the effect of such default referred
to in this clause (ii) is to accelerate the maturity of any such Material
Indebtedness or to enable or permit (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity;

 

(f)            Any final judgment or final order (or combination of final
judgments and final orders) for the payment of money in an amount at any time
equal to or in excess of $100,000,000 individually or in the aggregate (net of
any amount (x) covered by insurance by a reputable independent third-party
insurer which has not denied liability or (y) covered by a third-party indemnity
from a solvent third party financially capable of making such payments which has
not denied liability) shall be rendered against Borrower or any of its
Subsidiaries and

 

99

--------------------------------------------------------------------------------


 

(i)         enforcement proceedings shall have been commenced against Borrower
or any of its Subsidiaries or any of their respective assets by any creditor
upon such judgment or order and not stayed, or

 

(ii)        such judgment shall not have been satisfied, stayed, vacated,
bonded, pending appeal or discharged within 60 days of entry;

 

(g)           An ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(h)           Any Change in Control shall occur;

 

(i)            Any Loan Party or any of their Subsidiaries (other than an
Immaterial Subsidiary) shall

 

(i)         become insolvent or generally fail to pay debts as they become due,

 

(ii)        apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any Loan Party or any of such
Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors,

 

(iii)       in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for any Loan Party or any of such Subsidiaries or for a substantial
part of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within 60 days; provided that
any Loan Party and each such Subsidiary hereby expressly authorizes the
Administrative Agent, the Collateral Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents,

 

(iv)       permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Loan Party or any such Subsidiary and, if any such
case or proceeding is not commenced by any Loan Party or such Subsidiary, such
case or proceeding shall be consented to or acquiesced in by any Loan Party such
Subsidiary or shall result in the entry of an order for relief or shall remain
for 60 days undismissed and unstayed; provided that any Loan Party and each such
Subsidiary hereby expressly authorizes the Administrative Agent, the Collateral
Agent and each Lender to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents, or

 

(v)        take any corporate or partnership action (or comparable action, in
the case of any other form of legal entity) authorizing, or in furtherance of,
any of the foregoing;

 

(j)            At any time after its execution and delivery by any Loan Party,
the obligations of such Loan Party under its Guarantee Agreement shall cease to
be in full force and effect for reason other than in accordance with its terms
or any Loan Party shall repudiate in writing its obligations

 

100

--------------------------------------------------------------------------------


 

thereunder other than as a result of the discharge of any such Loan Party
thereunder in accordance with the terms thereof;

 

(k)           Any Lien purported to be created under any Pledge Agreements shall
fail or cease to be (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof or any other termination of such
Pledge Agreements in accordance with the terms thereof), or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any
substantial portion of any Collateral, with the priority required by the
applicable Pledge Agreement; and

 

(l)            The subordination provisions relating to any Permitted
Subordinated Indebtedness or Permitted Refinancing thereof (the “Subordination
Provisions”) shall fail in any material respect to be enforceable by the
Administrative Agent or the Lenders (which have not effectively waived the
benefits thereof) in accordance with the terms thereof or Borrower or any
Subsidiary Loan Party shall disavow or contest in writing any of the
Subordination Provisions.

 

SECTION 7.02.          Action if Bankruptcy.  If any Event of Default described
in Section 7.01(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Secured Obligations shall automatically be and
become immediately due and payable, without notice or demand, all of which are
hereby waived by Borrower and the Borrower shall Cash Collateralize all undrawn
Letters of Credit then outstanding.

 

SECTION 7.03.          Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in Section 7.01(i)) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Requisite Lenders, shall by
written notice to Borrower and each Lender declare all or any portion of the
outstanding principal amount of the Loans and other Secured Obligations to be
due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Secured
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment
and/or, as the case may be, all of which are hereby expressly waived, the
Commitments shall terminate and the Issuing Bank may require Borrower to Cash
Collateralize all undrawn Letters of Credit then outstanding.

 

SECTION 7.04.          Action if Event of Termination.  Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to Borrower and the Lenders (except if an Event of
Termination described in Section 7.01(i) shall have occurred, in which case the
Commitments if not theretofore terminated shall, without notice of any kind,
automatically terminate) declare their Commitments terminated, and upon such
declaration the Lenders shall have no further obligation to make any Loans
hereunder.  Upon such termination of the Commitments, all accrued fees and
expenses under the Loan Documents shall be immediately due and payable.

 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01.          The Agents.  Citibank, N.A. is hereby appointed to act as
Administrative Agent and Collateral Agent on behalf of the Lenders and Citibank,
N.A. accepts such appointments.  Each of the Lenders and each assignee of any
such Lender hereby irrevocably authorizes the Administrative Agent and the
Collateral Agent to take such actions on behalf of such Lender or assignee and
to exercise such powers as are specifically delegated to such Agent by the terms
and provisions hereof and of the

 

101

--------------------------------------------------------------------------------


 

other Loan Documents, together with such actions and powers as are reasonably
incidental thereto; provided that the Administrative Agent will not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law.  The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans, all payments and all other amounts due
to the Lenders hereunder, and to promptly distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to Borrower of any Default specified in this Agreement of which it has
actual knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by Borrower pursuant to this Agreement as received by it.

 

None of the Agents nor any of their Related Parties shall be liable to the
Lenders as such for any action taken or omitted to be taken by any of them
except to the extent finally judicially determined to have resulted from its or
his or her own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants or agreements contained in any Loan Document.  The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Documents or other instruments or agreements.  Each Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Requisite Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders.  Each Agent shall, in the absence of actual
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper person or persons.  No Agent or its Related Parties shall
have any responsibility to the Loan Parties on account of the failure of or
delay in performance or breach by any Lender of any of its obligations hereunder
or to any Lender on account of the failure of or delay in performance or breach
by any other Lender or the Loan Parties of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith.  Each Agent may execute any and all duties hereunder by or through
any of its Related Parties or any sub-agent appointed by it and shall be
entitled to rely upon the advice of legal counsel selected by it with respect to
all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

 

The Lenders hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
any Loan Document unless it shall be requested in writing to do so by the
Requisite Lenders.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying the Lenders, the Issuing
Bank and Borrower.  Upon any such resignation, the Requisite Lenders shall have
the right to appoint a successor.  If no successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank; provided that if the retiring Agent shall notify Borrower, the
Lenders and the Issuing Bank that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective

 

102

--------------------------------------------------------------------------------


 

in accordance with such notice and (a) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in case of any collateral security held by the retiring Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and each Issuing Bank directly, until such time as the
Requisite Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of any appointment as an Agent hereunder by such a
successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as an Agent.

 

With respect to the Loans made by it hereunder, each Agent in its individual
capacity and not as an Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent, and such Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent.

 

Anything herein to the contrary notwithstanding, if at any time the Requisite
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Requisite Lenders
(determined after giving effect to Section 9.08) may by notice to Borrower and
such Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder.  Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Requisite Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

No Person that obtains the benefits of any Collateral pursuant to a Hedging
Agreement and/or Secured Cash Management Agreement shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision hereof, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements or Hedging
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Person.

 

So long as any Lender is a Defaulting Lender, such Lender will not be a Cash
Management Bank or Hedge Bank with respect to any Secured Cash Management
Agreement or Hedging Agreement entered into while such Lender was a Defaulting
Lender.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions

 

103

--------------------------------------------------------------------------------


 

in taking or not taking action under or based upon this Agreement or any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.

 

Notwithstanding anything to the contrary in this Agreement, none of CGMI BANA,
Barclays, GS, and JPM, as Joint Lead Arrangers, Citi as Syndication Agent nor
Citi, BANA, Barclays, GS, and JPM, as Co-Documentation Agents, in such
respective capacities, shall have any obligations, duties or responsibilities,
or shall incur any liabilities, under this Agreement or any other Loan Document.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold any tax from any amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any interest, additions to tax and penalties, and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.          Notices.

 

(a)           Except as set forth in Section 9.18, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopy or electronic mail, as follows:

 

(i)         if to any Loan Party, to Borrower at LifePoint Health, Inc., 330
Seven Springs Way, Brentwood, Tennessee 37027, attention: Leif M. Murphy
(telecopy: (615) 920-8987) (email: leif.murphy@lpnt.net) with a copy to
LifePoint Health, Inc., 330 Seven Springs Way, Brentwood, Tennessee 37027,
attention: Michael S. Coggin (telecopy: (615) 920-8965), (email:
michael.coggin@lpnt.net);

 

(ii)        if to the Administrative Agent or the Issuing Bank, to it at
Citibank, N.A., Global Loans Support Services, Ops III, 1615 Brett Road, New
Castle, Delaware 19720, attention: Loan Agency Department (telecopy:  (212)
994-0961) with a copy to Citigroup Global Markets Inc., 388 Greenwich Street,
New York, New York 10013, attention: Dina Garthwaite;

 

(iii)       if to a Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire or in the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.

 

104

--------------------------------------------------------------------------------


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic mail or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.  Each Loan Party and Lender agrees to notify
the Administrative Agent in writing promptly of any change to the notice
information provided above or in Schedule 2.01 hereto.

 

(b)           Borrower shall forthwith on demand indemnify each Lender against
any loss or liability which that Lender incurs (and that Lender shall not be
liable to Borrower in any respect) as a consequence of:

 

(i)         any Person to whom any notice or communication under or in
connection with this Agreement is sent by Borrower by telecopy failing to
receive that notice or communication (unless caused by that Person’s gross
negligence or willful default); or

 

(ii)        any telecopy communication which reasonably appears to that Lender
to have been sent by Borrower having in fact been sent by a Person other than
Borrower.

 

SECTION 9.02.          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  The provisions of Sections 2.14, 2.15, 2.16, 9.05 and
9.16 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.03.          Binding Effect.  Subject to Section 4.01, this Agreement
shall become effective when it shall have been executed by Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

 

SECTION 9.04.          Successors and Assigns.

 

(a)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (including any Affiliate of the Issuing Bank that issues
any Letter of Credit).  All covenants, promises and agreements by or on behalf
of Borrower, the Agents or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns. 
Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
clause (f) below and, solely to the

 

105

--------------------------------------------------------------------------------


 

extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that:

 

(i)         except in the case of an assignment to a Lender or a Lender
Affiliate, the Administrative Agent (and, in the case of any assignment of a
Revolving Credit Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender) must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed),

 

(ii)        except (A) in the case of an assignment to a Lender or a Lender
Affiliate, (B) in connection with the initial syndication of the Commitments and
Loans, or (C) at any time that a Default has occurred and is continuing,
Borrower must give its prior written consent to any such assignment of Revolving
Credit Commitments and Revolving Loans (which consent shall not be unreasonably
withheld or delayed), provided that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof,

 

(iii)       except in the case of an assignment to a Lender or a Lender
Affiliate, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than, in the case of the Term Loans, $1,000,000 and increments of
$1,000,000 in excess thereof and, in the case of the Revolving Loans, $5,000,000
and increments of $1,000,000 in excess thereof (or (A) if the aggregate amount
of the Commitment or Loans of the assigning Lender is a lesser amount, the
entire amount of such Commitment or Loans, or (B) in any other case, such lesser
amount as Borrower and the Administrative Agent otherwise agree) (for purposes
of the minimum assignment provisions set forth in this clause (iii), multiple
concurrent assignments to a lender and its Affiliates shall be aggregated),

 

(iv)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iv) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments and Loans,

 

(v)       except in the case of the assignment to an Affiliate of such Lender or
an assignment required to be made pursuant to Section 2.20 or Section 9.08(e),
the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and

 

(vi)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five Business Days after the
execution thereof (unless otherwise determined by the Administrative Agent),
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance,

 

106

--------------------------------------------------------------------------------


 

be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment, as well as to any Fees
accrued for its account and not yet paid).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

 

Notwithstanding anything herein, no such assignment will be made to (a) any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause, (b) a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or (c) except as
otherwise provided in clause (j) below, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lenders and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:

 

(i)         such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment, and the outstanding balances of its Loans and
participations in Swingline Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance,

 

(ii)        except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Borrower or any Subsidiary or the performance or observance by Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto,

 

107

--------------------------------------------------------------------------------


 

(iii)       such assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance,

 

(iv)      such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements, if any, delivered
pursuant to Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance,

 

(v)       such assignee shall independently and without reliance upon either
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement,

 

(vi)      such assignee appoints and authorizes each Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Agent by the terms hereof, together with such powers as are
reasonably incidental thereto,

 

(vii)     such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender, and

 

(viii)    Schedule 2.01 shall be deemed to be amended to reflect the assigning
Lender thereunder and the assignee thereunder after giving effect thereto.

 

(d)           The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and related interest amounts) of the Loans and LC
Disbursements, and participations in Swingline Loans, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Except to the
extent inconsistent with Section 2.07(d) and absent manifest error, the entries
in the Register shall be conclusive and Borrower, the Agents, the Issuing Bank
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Borrower, the Issuing Bank and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of Borrower, the
Issuing Bank, the Swingline Lender and the Administrative Agent to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give reasonably prompt notice thereof to the Lenders.  No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e).

 

(f)            Each Lender may, without the consent of Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that

 

108

--------------------------------------------------------------------------------


 

(i)         such Lender’s obligations under this Agreement shall remain
unchanged,

 

(ii)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

 

(iii)       each Participant shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.14, 2.15 and 2.16 and the
provisions of Section 5.01 to the same extent as if they were Lenders and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04 (provided that no participant shall be entitled to receive any
greater amount pursuant to such Sections than the Lender would have been
entitled to receive in respect of the interest transferred unless such transfer
to such Participant is made with Borrower’s prior written consent (not to be
unreasonably withheld or delayed), and

 

(iv)      Borrower, the Agents, the Issuing Bank and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right (which each Lender agrees will not be limited by the terms of any
participation agreement or other agreement with a participant) to enforce the
Loan Documents and to approve any amendment, modification or waiver of any
provision of the Loan Documents (other than, without the consent of the
Participant, amendments, modifications or waivers described in
Section 9.08(b) that affect such Participant).

 

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.20 as though it were a Lender.

 

Each Lender that sells any participations shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower (such agency being solely for tax
purposes), maintain a register on which such Lender records the names and
addresses of each Participant and the principal amount (and related interest
amounts) attributable to each Participant from time to time (a “Participant
Register”).  The entries in a Participant Register shall be conclusive, in the
absence of manifest error, and Borrowers, the Administrative Agent and the
Lenders shall treat each person listed in the Participant Register as the
Participant for all purposes of this Agreement, notwithstanding notice to the
contrary.  No Lender shall be required to disclose all or any portion of a
Participant Register (including the identity of a Participant or any terms of a
participation) except to the extent such disclosure is required in connection
with a tax audit to demonstrate that any loans are registered debt for U.S.
federal income tax purposes.

 

(g)           Any Lender or Participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to Borrower and its Subsidiaries furnished
to such Lender by or on behalf of any of the Loan Parties; provided that, prior
to any such disclosure of information designated by Borrower as confidential,
each such assignee or Participant or proposed assignee or Participant shall
execute a confidentiality agreement in form and substance substantially the same
as the provisions of Section 9.17.

 

(h)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that (x) no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto and (y) any foreclosure or similar action shall be subject to
the provisions of Section 9.04(b) concerning assignments and shall not be
effective to transfer any rights under

 

109

--------------------------------------------------------------------------------


 

this Agreement or in any Loan, Note or other instrument evidencing the rights of
a Lender under this Agreement until the requirements of
Section 9.04(b) concerning assignments are fully satisfied.  In order to
facilitate such a pledge or assignment, Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made to Borrower by the assigning Lender
hereunder.

 

(i)            No Loan Party may assign or delegate any of its rights or duties
hereunder or under any of the other Loan Documents without the prior written
consent of the Administrative Agent and each Lender, and any attempted
assignment without such consent shall be null and void.

 

(j)            Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to Borrower in
compliance with this Section 9.04 and (y) Borrower and any Subsidiary may, from
time to time, purchase or prepay Loans, in each case, on a non-pro rata basis
through (a) Dutch auction procedures open to all applicable Lenders on a pro
rata basis in accordance with customary procedures to be agreed between Borrower
and the Administrative Agent (or other applicable agent managing such auction)
or (b) open market purchases; provided that:

 

(i)         no Default or Event of Default has occurred or is continuing or
would result therefrom;

 

(ii)        any Loans acquired by Borrower shall be retired and cancelled
promptly upon the acquisition thereof;

 

(iii)       Borrower is in compliance on a pro forma basis with the Financial
Covenant;

 

(iv)      Borrower represents and warrants as of the date of any assignment that
neither it nor any of its Subsidiaries has any material non-public information;
and

 

(v)       no Borrowing under the Revolving Credit Commitments shall be used to
fund any such assignment.

 

SECTION 9.05.          Expenses; Indemnity.

 

(a)           The Loan Parties jointly and severally agree to (promptly after
receipt of a reasonably detailed invoice therefor) pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and the Lead Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Lead Arrangers, the Agents, the Issuing
Bank or any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement (including its rights under this
Section 9.05), the other Loan Documents or the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for the Lead
Arrangers, the Agents, the Issuing Bank or any Lender; provided, however, that
the Loan Parties shall not be obligated to pay for expenses incurred by a Lender
in connection with the assignment of Loans to an

 

110

--------------------------------------------------------------------------------


 

assignee Lender (except pursuant to Section 2.20) or the sale of Loans to a
Participant pursuant to Section 9.04.

 

(b)           The Loan Parties jointly and severally agree to indemnify each
Agent, the Lead Arrangers, the Issuing Bank, each Lender, each Affiliate of any
of the foregoing Persons and each of their respective Related Parties (each such
Person, an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities, penalties and related reasonable
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee by any party hereto or any third party
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto or
thereto of their respective obligations thereunder or the consummation of the
Financing Transactions and the other transactions contemplated thereby, (ii) the
use of the proceeds of the Loans or Letters of Credit (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto and whether brought by the Borrower, its affiliates, its
equityholders or any third party, or (iv) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by Borrower or any of the Subsidiaries, or any Environmental
Liability or Environmental Claim related in any way to Borrower or the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities,
penalties or related reasonable expenses are finally judicially determined by a
court of competent jurisdiction to have arisen by reason of the Indemnitee’s
gross negligence or willful misconduct.

 

(c)           To the extent that Borrower fails to promptly pay any amount
required to be paid by them to any Agent, the Lead Arrangers, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section 9.05, each
Lender severally agrees to pay to such Agent, the Lead Arrangers, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (other than syndication expenses);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the applicable Agent, the Lead Arrangers, the Issuing Bank or the
Swingline Lender in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposures, outstanding Term Loans and unused Commitments at the
time.

 

(d)           To the extent permitted by applicable law, the Loan Parties shall
not assert, and hereby waive, any claim against any Indemnitee by any party
hereto or any third party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Financing Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender.  All amounts due under this Section 9.05 shall be payable on
written demand therefor.

 

111

--------------------------------------------------------------------------------


 

SECTION 9.06.          Right of Setoff.  If an Event of Default or Event of
Termination shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Loan Party
against any of and all the obligations of the Loan Parties now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender exercises any
such right of setoff, (x) all amounts so set off will be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.20(b) and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, the Swingline Bank and
the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
In connection with exercising its rights pursuant to the previous sentence, a
Lender may at any time use any Loan Party’s credit balances with the Lender to
purchase at the Lender’s applicable spot rate of exchange any other currency or
currencies which the Lender considers necessary to reduce or discharge any
amount due by any Loan Party to the Lender, and may apply that currency or those
currencies in or towards payment of those amounts.  The rights of each Lender
under this Section 9.06 are in addition to any other rights and remedies
(including other rights of setoff) which such Lender may have.  Each Lender
agrees promptly to notify Borrower and the Administrative Agent after making any
setoff pursuant to this Section 9.06; provided that the failure to promptly
notify the Borrower and the Administrative Agent shall not affected the validity
of any setoff made pursuant to this Section 9.06.

 

SECTION 9.07.          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

SECTION 9.08.          Waivers; Amendment.

 

(a)           No failure or delay of any Agent, the Issuing Bank or any Lender
in exercising any power or right hereunder or under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies which they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default regardless of whether an
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.  No notice or demand on Borrower or any other Loan Party in
any case shall entitle the Loan Parties to any other or further notice or demand
in similar or other circumstances.

 

(b)           Subject to Sections 9.08(c), 9.08(d) and 9.08(e), no amendment,
modification, termination or waiver of any provision of any Loan Document, or
consent to any departure by any Loan

 

112

--------------------------------------------------------------------------------


 

Party therefrom, shall in any event be effective without the written concurrence
of the Requisite Lenders and Borrower.

 

(c)           Subject to Section 9.08(e), without the written consent of each
Lender that would be directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Requisite Lenders), no amendment,
modification, termination, waiver or consent shall be effective if the effect
thereof would:

 

(i)       extend the scheduled final maturity of any Loan or Note;

 

(ii)      waive, forgive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)     extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Maturity Date;

 

(iv)     reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.08)
or any other fee payable hereunder or under any other Loan Document, it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (iv);

 

(v)      extend the time for payment of any such interest or fees;

 

(vi)     reduce or extend the time for the payment of the principal amount of
any Loan or any reimbursement obligation in respect of any Letter of Credit;

 

(vii)    amend, modify, terminate or waive any provision of Section 2.13,
9.08(b), this Section 9.08(c), Section 9.08(d) or Section 9.08(e) or Section 9
of the Pledge Agreement (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which affect the
protections to such additional extensions of credit of the type provided to the
Revolving Credit Commitments and the Term Loans on the Effective Date);

 

(viii)   amend the definition of “Requisite Lenders,” “Requisite Revolving
Lenders” or “Pro Rata Percentage”; provided that with the consent of Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Percentage” on substantially
the same basis as the Revolving Credit Commitments, Revolving Loans, Term Loan
Commitments and Term Loans are included on the Effective Date;

 

(ix)     release all or substantially all of the Collateral or all or
substantially all of the guarantors from the Guarantee of the Secured
Obligations except as expressly provided in the Loan Documents or subordinate
the Liens under any Pledge Agreements or permit any Lien on the Collateral other
than those in permitted under Section 6.02, it being understood that additional
extensions of credit under this Agreement consented to by the Requisite Lenders
may be equally and ratably secured by the Collateral with the then existing
secured obligations under the Pledge Agreements; or

 

(x)      consent to the assignment or transfer by any Loan Party of any of its
rights or obligations under any Loan Document.

 

113

--------------------------------------------------------------------------------


 

(d)           Subject to Section 9.08(e), no amendment, modification,
termination, waiver or consent with respect to any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall:

 

(i)         increase any Revolving Credit Commitment of any Lender over the
amount thereof then in effect without the written consent of such Lender;
provided that no amendment, modification, termination, waiver or consent with
respect to any condition precedent, covenant or Default shall constitute an
increase in any Revolving Credit Commitment of any Lender;

 

(ii)        amend, modify, terminate or waive any provision hereof relating to
the Swingline Sublimit or the Swingline Loans without the written consent of the
Swingline Lender;

 

(iii)     amend, modify, terminate or waive any obligation of Lenders relating
to the issuance of or purchase of participations in Letters of Credit without
the written consent of both the Administrative Agent and the Issuing Bank;

 

(iv)     amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the written consent
of such Agent;

 

(v)      amend, modify, terminate or waive any provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination to grant any consent thereunder without the written consent of
each Lender (or each Lender of such Class, as the case may be);

 

(vi)     amend, modify, terminate or waive the manner of application of any
optional or mandatory prepayments of Loans to the remaining amortization
payments of any Class of Term Loans without the written consent of Term Lenders
holding more than 50% of the applicable Class of outstanding Term Loans, if any;

 

(vii)    expressly amend, modify, supplement or waive any condition precedent in
Section 4.02 to any Revolving Credit Borrowing without the written consent of
the Requisite Revolving Lenders; or

 

(viii)   increase the maximum duration of Interest Periods hereunder without the
written consent of all Lenders.

 

(e)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement (other than as
contemplated by Section 9.08(d)(i), (ii), (v) and (vi) above), the consent of
the Requisite Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right, so long as all Non-Consenting Lenders whose individual consent is
required are treated as described in either clause (i) or (ii) below, to either
(i) replace each such Non-Consenting Lender or Lenders (or, at the option of
Borrower if the applicable Lender’s consent is required with respect to less
than all Classes of Loans (or related Commitments), to replace only the
Commitments and/or Loans of the applicable Non-Consenting Lender that gave rise
to the need to obtain such Lender’s individual consent) with one or more
assignees pursuant to, and with the effect of an assignment under, Section 2.20
so long as at the time of such replacement, each such assignee consents to the
proposed change, waiver, discharge or termination or (ii) terminate such
Non-Consenting Lender’s Commitment (if such Lender’s consent is required as a
result of its Commitment) and repay each Class of outstanding Loans of such
Lender that gave rise to the need to obtain such Lender’s consent and/or Cash
Collateralize its LC Exposure in accordance with this

 

114

--------------------------------------------------------------------------------


 

Agreement, including all accrued interest thereon and fees and all other amounts
accrued thereon through the date of repayment and remaining unpaid;
provided that, unless the Commitments that are terminated and Loans that are
repaid pursuant to the preceding clause (ii) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to the preceding
clause (ii), the Requisite Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto.  In addition, any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders (but not the Term
Lenders) or the Term Lenders (but not the Revolving Lenders) may be effected by
an agreement or agreements in writing entered into by Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 9.08 if such Class of Lenders were the
only Class of Lenders hereunder at the time.

 

(f)            In addition, notwithstanding the foregoing, this Agreement and
the other Loan Documents may be amended with the written consent of the
Administrative Agent, Borrower and the Lenders providing the Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding Term Loans
of any Class (“Refinanced Term Loans”) with a replacement term loan tranche
denominated in Dollars (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
final maturity and Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Term Loans) and (c) all other terms (other than
pricing) applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans (as determined by
Borrower in good faith), except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

 

(g)           In addition, notwithstanding anything to the contrary contained in
this Section 9.08, no amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Secured Obligations arising
under any Hedge Agreement or Secured Cash Management Agreement resulting in such
Secured Obligations being junior in right of payment to principal on the Loans
or resulting in Secured Obligations owing to any Hedge Bank or any Secured Cash
Management Agreement becoming unsecured (other than releases of Liens permitted
in accordance with the terms hereof), in each case in a manner materially
adverse to any Hedge Bank or any Cash Management Bank, shall be effective
without the written consent of such Hedge Bank or such Cash Management Bank, as
applicable.

 

SECTION 9.09.          Collateral and Guaranty Matters.

 

Each of the Lenders and the Issuing Bank irrevocably authorize the Collateral
Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon the payment in full of all
Secured Obligations, termination or expiration of the Commitments of the Lenders
to make any Loan or to issue any Letter of Credit and termination or Cash
Collateralization in accordance with the provisions of this Agreement of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any

 

115

--------------------------------------------------------------------------------


 

other Loan Document to a Person that is not a Loan Party, or (ii)  if approved,
authorized or ratified in writing in accordance with Section 9.09;

 

(b)           to release any Guarantor from its obligations under the Guarantee
Agreement and other Loan Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)           to amend the Pledge Agreement, if deemed necessary or advisable by
the Collateral Agent and Borrower, in order for the Pledge Agreement to properly
reflect the terms of any First Lien Intercreditor Agreement and/or Second Lien
Intercreditor Agreement.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 9.09.  In each case as specified in this Section 9.09,
the Collateral Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Pledge Agreement, or to release such
Guarantor from its obligations under the Loan Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

 

SECTION 9.10.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.10 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.11.          Entire Agreement.  This Agreement, the other Loan
Documents and any separate fee arrangement constitute the entire contract
between the parties relative to the subject matter hereof.  Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents; provided that any
letter agreement relating to the subject matter hereof between Borrower and a
Lender shall remain effective in accordance with its terms.  Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

SECTION 9.12.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER

 

116

--------------------------------------------------------------------------------


 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.12.

 

SECTION 9.13.          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.14.          Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

SECTION 9.15.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.16.          Jurisdiction; Consent to Service of Process.

 

(a)           The Loan Parties hereby irrevocably and unconditionally submit,
for themselves and their property, to the exclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or the other Loan Documents against the Loan Parties or their
properties in the courts of any jurisdiction.

 

(b)           The Loan Parties hereby irrevocably and unconditionally waive, to
the fullest extent they may legally and effectively do so, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court referred to in paragraph (a) of
this Section 9.16.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.17.          Confidentiality.  No Agent or Lender may disclose to any
Person any confidential, proprietary or non-public information of the Loan
Parties furnished to any Agent or the Lenders by the Loan Parties (such
information being referred to collectively herein as the “Loan Party
Information”), except that each Agent and each Lender may disclose Loan Party
Information (i) to its and

 

117

--------------------------------------------------------------------------------


 

its affiliates’ employees, officers, directors, trustees, agents, accountants,
attorneys and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Loan
Party Information and instructed to keep such Loan Party Information
confidential as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (with notice thereof to Borrower to the
extent permitted by such laws or regulations), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.17, to any pledgee referred to in
Section 9.04(h) or any assignee of or Participant in, or any prospective
assignee of or Participant in, or to any actual, prospective or indirect
contractual counterparties to any swap or derivative transaction in, any of its
rights or obligations under this Agreement, (vii) to the extent such Loan Party
Information (A) is or becomes generally available to the public on a
nonconfidential basis other than as a result of a breach of this Section 9.17 by
such Agent or such Lender, or (B) is or becomes available to such Agent or such
Lender on a nonconfidential basis from a source other than the Loan Parties,
(viii) with the consent of the Loan Parties and (ix) to ratings agencies and
market data collectors.  Nothing in this provision shall imply that any party
has waived any privilege it may have with respect to advice it has received.

 

SECTION 9.18.          Citigroup Direct Website Communications.

 

(a)           Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information material, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date thereof, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as the “Communications”), by transmitting the Communications
in an electronic/soft medium in a format acceptable to the Administrative Agent
to oploanswebadmin@citigroup.com.  In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

(b)           Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”).  Each Loan Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE

 

118

--------------------------------------------------------------------------------


 

COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO THE LOAN PARTIES, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE LOAN PARTIES’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

SECTION 9.19.          Administrative Agent and Collateral Agent as Joint
Creditor.  Each of the Loan Parties and each of the Lenders agree that each of
the Administrative Agent and the Collateral Agent shall be a joint creditor
(together with the relevant Lender) of each and every obligation of the Loan
Parties towards each of the Lenders under or in connection with the Loan
Documents, and that accordingly each of the Administrative Agent and the
Collateral Agent shall have its own independent right to demand performance by
the Loan Parties of those obligations.  However, any discharge of any such
obligation to the Administrative Agent or the Collateral Agent or the relevant
Lender shall, to the same extent, discharge the corresponding obligation owing
to the other.

 

SECTION 9.20.          Designated Senior Indebtedness.  The Obligations under
the Loan Documents shall constitute “Designated Senior Indebtedness” under any
other Subordinated Debt which contains such a concept (or similar concept) and
shall constitute “Senior Indebtedness” for purposes of the indentures governing
the Existing Senior Notes.

 

SECTION 9.21.          U.S. Patriot Act.  Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with the Patriot Act.  The Loan Parties shall, promptly following a
reasonable request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

119

--------------------------------------------------------------------------------


 

SECTION 9.22.          No Fiduciary Duty.  Each Lead Arranger, Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Agents and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.23.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

120

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

LIFEPOINT HEALTH, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Leif M. Murphy

 

 

Name:

Leif M. Murphy

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent and individually as a Lender

 

 

 

 

 

 

 

By:

/s/ Akshay Kulkami

 

 

Name:

Akshay Kulkami

 

 

Title:

Vice President

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

as Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Akshay Kulkami

 

 

Name:

Akshay Kulkami

 

 

Title:

Vice President

 

[LifePoint Health, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

 

individually as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

Name:

Vanessa Chiu

 

 

Title:

Executive Director

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

individually as a Lender

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Vice President

 

 

 

 

 

 

 

Bank of America, N.A.,

 

 

individually as a Lender

 

 

 

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

Name:

Joseph L. Corah

 

 

Title:

Director

 

[LifePoint Health, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

 

individually as a Lender

 

 

 

 

 

 

 

By:

/s/ James Weinstein

 

 

Name:

James Weinstein

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Fifth Third Bank,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Thomas Avery

 

 

Name:

Thomas Avery

 

 

Title:

Relationship Manager

 

 

 

 

 

 

 

Compass Bank,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Mark Taylor

 

 

Name:

Mark Taylor

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Regions Bank,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Miller

 

 

Name:

Joseph A. Miller

 

 

Title:

Managing Director

 

 

 

 

 

 

 

SunTrust Bank,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Jared Cohen

 

 

Name:

Jared Cohen

 

 

Title:

Vice President

 

[LifePoint Health, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Scott O’Connell

 

 

Name:

Scott O’Connell

 

 

Title:

Director

 

 

 

 

 

 

 

Wells Fargo Bank, National Association,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Kirk Tesch

 

 

Name:

Kirk Tesch

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Bank of Montreal,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Eric Oppenheimer

 

 

Name:

Eric Oppenheimer

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Healthcare Financial Solutions, LLC,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Jeffrey A. Schaal

 

 

Name:

Jeffrey A. Schaal

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

First Tennessee Bank, NA,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Audra Burris

 

 

Name:

Audra Burris

 

 

Title:

Vice President

 

[LifePoint Health, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Avenue Bank,

 

 

individually as a Lender

 

 

 

 

 

By:

/s/ Carol S. Titus

 

 

Name:

Carol S. Titus

 

 

Title:

Senior Vice President

 

[LifePoint Health, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT (the “Agreement”) dated as of June 10, 2016, among each of
the subsidiaries of Borrower (as defined below) listed on Schedule I hereto
(each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”), LIFEPOINT HEALTH, INC., a Delaware corporation (“Borrower”), and
CITIBANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined below) and collateral agent for the Secured Parties (as
defined in the Credit Agreement referred to below ) (the “Collateral Agent” and,
together with the Administrative Agent, the “Agents”).

 

Reference is made to the Credit Agreement dated as of June 10, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the financial institutions listed on
Schedule 2.01 thereto, as such Schedule may from time to time be supplemented
and amended (the “Lenders”), CITIBANK, N.A., as administrative agent for the
lenders and as syndication agent; CITIBANK, N.A., BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and J.P. MORGAN CHASE BANK, N.A., as
co-documentation agents; and CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,
and J.P. MORGAN CHASE BANK, N.A. as joint lead arrangers and joint bookrunners. 
Terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to Borrower, and the Issuing Bank has
agreed to issue and the Lenders have agreed to participate in, Letters of Credit
for the account of Borrower or for the account of any Subsidiary of the
Borrower, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement.

 

It is contemplated that, to the extent permitted by the Credit Agreement, the
Borrower and/or one or more of its Subsidiaries may enter into one or more
Hedging Agreements with one or more Hedge Banks.

 

It is contemplated that, to the extent permitted by the Credit Agreement, the
Borrower and/or one or more of its Subsidiaries may from time to time enter into
one or more Secured Cash Management Agreements with one or more Cash Management
Banks.

 

Each of the Guarantors is a direct or indirect Subsidiary of Borrower and
acknowledges that it will derive substantial benefit from (i) the making of the
Loans and the participations in the Letters of Credit by, the Lenders, (ii) the
issuance of the Letters of Credit by the Issuing Bank and (iii) the entering
into by the Borrower and/or one or more of its Subsidiaries of Hedging
Agreements and Secured Cash Management Agreements.  The obligations (1) of the
Lenders to make Loans and participate in the Letters of Credit and (2) of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Guarantors of a Guarantee Agreement in the
form hereof.  As consideration therefor and in order to induce the Lenders to
make Loans and the Issuing Bank to issue and the Lenders to participate in, the
Letters of Credit, the Guarantors are willing to execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.                Guarantee.  (a)  Each Guarantor unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
by Borrower of the Secured Obligations (as defined in the Credit Agreement)

 

1

--------------------------------------------------------------------------------


 

other than Excluded Swap Obligations.  Each Guarantor further agrees that the
Secured Obligations may be extended or renewed, in whole or in part, in each
case in accordance with the terms of the Loan Documents, without notice to or
further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any extension or renewal of any Secured Obligation.

 

(b)           Anything contained in this Agreement to the contrary
notwithstanding, each Guarantor and each Secured Party (as such term is defined
in the Credit Agreement), by its acceptance of the benefits of this Agreement,
hereby confirms that the obligations of each Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the greatest amount that would
not render such Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation or contribution among such Guarantor and other Guarantors
of obligations arising under Guarantees by such parties.

 

SECTION 2.                Secured Obligations Not Waived.  To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to the Loan Parties of any of the Secured Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.  To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (a) the failure of the
Agents or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against the Loan Parties under the provisions of
the Credit Agreement, any other Loan Document, any Hedging Agreement, any
Secured Cash Management Agreement or otherwise, (b) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any Loan Document, any Hedging Agreement, any Secured Cash
Management Agreement, any Guarantee or any other agreement, including with
respect to any other Guarantor under this Agreement, or (c) the failure to
perfect any security interest in or lien on, or the release of, any of the
security held by or on behalf of the Agents or any other Secured Party.

 

SECTION 3.                Security.  Each Guarantor authorizes the Agents and
each of the other Secured Parties to (a) take and hold Collateral security for
the payment of this Guarantee and the Secured Obligations and exchange, enforce,
waive and release any such Collateral security, (b) apply such Collateral
security and direct the order or manner of sale thereof as they in their sole
discretion may determine, in each case in accordance with the terms of the
Pledge Agreement, and (c) release or substitute any one or more endorsers, other
guarantors or other obligors of the Secured Obligations, in each case in
accordance with the terms and subject to the conditions of, the Loan Documents.

 

SECTION 4.                Guarantee of Payment.  Each Guarantor further agrees
that its Guarantee constitutes a Guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agents
or any other Secured Party to any of the Collateral security held for payment of
the Secured Obligations or to any balance of any deposit account or credit on
the books of the Agents or any other Secured Party in favor of Borrower or any
other Person.

 

SECTION 5.                No Discharge or Diminishment of Guarantee.  The
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Obligations), including any waiver, release, surrender,
alteration or compromise of any of the Secured Obligations, and shall not be
subject to any defense, setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability

 

2

--------------------------------------------------------------------------------


 

of the Secured Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Agents or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any Hedging Agreement, any Secured
Cash Management Agreement or any other agreement, by any waiver or modification
of any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Secured Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of each Guarantor as a
matter of law or equity (other than the payment in full in cash of all the
Secured Obligations).

 

SECTION 6.                Defenses of Borrower Waived.  To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense based on
or arising out of any defense of any Loan Party or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party, other than the payment in full in
cash of the Obligations.  The Agents and the other Secured Parties may, at their
election, foreclose on any Collateral security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral security in lieu of foreclosure, compromise or adjust any part of the
Secured Obligations, make any other accommodation with any Loan Party or any
other guarantor or exercise any other right or remedy available to them against
any Loan Party or any other guarantor, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been fully and finally paid in cash.  Pursuant to applicable law, each of
the Guarantors waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Loan Party or any other guarantor, as the case may be, or
any security.

 

SECTION 7.                Agreement to Pay; Subordination.  In furtherance of
the foregoing and not in limitation of any other right that the Agents or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Loan Party to pay any Secured Obligations when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Agents or such other Secured Party as
designated thereby in cash the amount of such unpaid Secured Obligations.  Upon
payment by any Guarantor of any sums to the Agents or any Secured Party as
provided above, all rights of such Guarantor against any Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinated and junior in right
of payment to the prior payment in full in cash of all the Secured Obligations. 
In addition, any indebtedness of any Loan Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of the Secured Obligations.  Until termination of this Agreement
pursuant to the terms hereof, if any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Agents to be credited against the payment of the
Secured Obligations, in accordance with the terms of the Loan Documents, any
Hedging Agreement and/or any Secured Cash Management Agreement.  For the
avoidance of doubt, notwithstanding any other provision of any Loan Document to
the contrary, no such payment received from any Guarantor that is not a
Qualified ECP Guarantor shall be applied by the Administrative Agent or any
other Secured Party to the payment of any Excluded Swap Obligations.

 

SECTION 8.                Information.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantors incurs hereunder, and agrees that none of the
Agents or the other Secured

 

3

--------------------------------------------------------------------------------


 

Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

 

SECTION 9.                Representations and Warranties.  Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
as of the Effective Date.

 

SECTION 10.             Termination (a)  The Guarantees made hereunder (i) shall
terminate when all the Obligations (other than contingent indemnification
obligations for which no claim has been made) have been paid in full and the
Lenders have no further commitment to lend under the Credit Agreement or to
issue or participate in Letters of Credit and the LC Exposure has been reduced
to zero and (ii) shall continue to be effective or be reinstated, as the case
may be, if at any time any payment in respect thereof, of any Secured Obligation
is rescinded or must otherwise be restored by any Secured Party or any Guarantor
upon the bankruptcy or reorganization of Borrower, any Guarantor or otherwise. 
In connection with the foregoing, the Agents shall execute and deliver to such
Guarantor or Guarantor’s designee, at such Guarantor’s expense, any documents or
instruments which such Guarantor shall reasonably request from time to time to
evidence such termination and release.

 

(b)           If the Equity Interests of a Guarantor are sold, transferred or
otherwise disposed of pursuant to a transaction permitted by Section 6.05 of the
Credit Agreement that results in such Guarantor ceasing to be a Subsidiary Loan
Party, or upon the effectiveness of any written consent pursuant to Section 9.08
of the Credit Agreement to the release of the Guarantee granted by such
Guarantor hereby, such Guarantor shall be, upon consummation of such sale,
transfer or other disposition or, as applicable, upon the effectiveness of such
written consent, automatically released from its obligations under this
Agreement without further action and this Guarantee shall, as to such Guarantor,
terminate and have no further force or effect (it being understood and agreed
that the sale of one or more Subsidiaries of the Borrower that own, directly or
indirectly, the majority of all the Equity Interests in any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this paragraph (b), to
the extent such sale is permitted pursuant to the terms of the Credit
Agreement).  In connection with such release, the Agents shall execute and
deliver to such Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 10(b) shall be
without recourse to or warranty by the Agents.

 

SECTION 11.             Binding Effect; Several Agreement; Successors and
Assigns.  (a)  This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Agents and a counterpart hereof shall have been executed on
behalf of the Agents, and thereafter shall be binding upon such Guarantor and
the Agents and their respective successors and assigns, and shall inure to the
benefit of such Guarantor, the Agents and the other Secured Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such attempted assignment or transfer shall be void) except as
expressly permitted by each of the other Loan Documents.

 

(b)           This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived,
released or terminated with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

(c)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor or the Agents that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

 

4

--------------------------------------------------------------------------------


 

SECTION 12.             Waivers; Amendment.  (a)  No failure or delay of the
Agents in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents hereunder and of the
other Secured Parties under the other Loan Documents, the Hedging Agreements and
the Secured Cash Management Agreements are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provisions of this Agreement, any other Loan Document, any Hedging Agreement or
any Cash Management Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other further notice or demand in similar or other
circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended,
modified or terminated except pursuant to an agreement or agreements in writing
entered into among Borrower, the Agents and the Guarantors with respect to which
such waiver, amendment, modification or termination is to apply (it being
understood that the addition or release of any Guarantor hereunder shall not
constitute a change, waiver, discharge or termination affecting any Guarantor
other than the Guarantor so added or released).

 

SECTION 13.             Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.             Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any Guarantor shall be given to it in care of Borrower.

 

SECTION 15.             Survival of Agreement; Severability.  (a)  All
covenants, agreements, representations and warranties made by any Guarantor
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement, any other Loan Document, any
Secured Hedging Agreement or any Secured Cash Management Agreement shall be
considered to have been relied upon by the Agents and the other Secured Parties
and shall survive the making by the Lenders of the Loans, the Lenders’ issuance
of and participations in Letters of Credit, the entering into by the Hedge Banks
of Hedging Agreements and the entering into by Cash Management Banks of Cash
Management Agreements, regardless of any investigation made by the Secured
Parties or on their behalf, and shall continue in full force and effect until
this Agreement shall terminate.

 

(b)           In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 16.             Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract (subject to Section 11)
and shall become effective as provided in Section 11. Delivery of an executed
signature page to this Agreement by facsimile transmission or other electronic
means shall be effective

 

5

--------------------------------------------------------------------------------


 

as delivery of a manually executed counterpart hereof.  It is understood and
agreed among the parties that this Agreement shall create separate Guarantees in
favor of each of the Term Lenders, the Revolving Lenders, the Hedge Banks and
the Cash Management Banks, and that any determination by any court with
jurisdiction that the guarantee in favor of either creditor or group of
creditors is invalid for any reason shall not in and of itself invalidate the
guarantee with respect to any other beneficiary hereunder.

 

SECTION 17.             Rules of Interpretation; Headings.  (a)  The rules of
interpretation specified in Section 1.03 of the Credit Agreement shall be
applicable to this Agreement.

 

(b)           Section headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting this Agreement.

 

SECTION 18.             Jurisdiction; Consent to Service of Process.  (a)  Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the other Loan Documents to which it is a party,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Agents or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against any Guarantor or its
properties in the courts of any jurisdiction.

 

(b)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents to which it is a party in any New York State or Federal court referred
to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 19.             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH SUCH PARTY IS A PARTY TO.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

6

--------------------------------------------------------------------------------


 

SECTION 20.             Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Secured Party (other than a Hedge Bank or a
Cash Management Bank) is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party to or for the credit
or the account of any Guarantor against any of and all the obligations of such
Guarantor now or hereafter existing under this Agreement and other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured.  In connection with
exercising its rights pursuant to the previous sentence, a Secured Party (other
than a Hedge Bank or a Cash Management Bank) may at any time use any of such
Guarantor’s credit balances with that Secured Party to purchase, at such Secured
Party’s applicable spot rate of exchange, any other currency or currencies which
that Secured Party considers necessary to reduce or discharge any amount due by
such Guarantor to that Secured Party, and may apply that currency or those
currencies in or towards payment of those amounts.  The rights of each relevant
Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.  Each
relevant Secured Party agrees promptly to notify such Guarantor and the Agents
after making any such setoff.

 

SECTION 21.             Additional Guarantors.  Pursuant and subject to
Section 5.14 of the Credit Agreement, certain Domestic Subsidiaries of Borrower
that were not in existence or not Guarantors on the date of the Credit Agreement
may be required to enter into this Agreement as Guarantors.  Upon execution and
delivery by the Collateral Agent and each such Domestic Subsidiary of an
instrument in the form of Annex I attached to the Pledge Agreement, such
Domestic Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein.  The execution and delivery
of such instrument shall not require the consent of any other Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

 

SECTION 22.             Keepwell.  Each Loan Party that is a Qualified ECP
Guarantor at the time the Guarantee or the grant of the security interest
hereunder, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 22 voidable under
Debtor Relief Laws and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been paid in
full or this Agreement or such Guarantor’s obligations hereunder have otherwise
been terminated or released in accordance with Section 10 hereof. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

As used herein, the following terms shall be defined as follows:

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act and any
regulation thereunder.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 22 of this Agreement).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to this Agreement and any other “keepwell,
support or other agreement” for the benefit of such Guarantor) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

LIFEPOINT HEALTH, INC.

 

 

 

 

 

By:

/s/ Michael S. Coggin

 

 

Name:

Michael S. Coggin

 

 

Title:

Sr. Vice President and Chief Accounting Officer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

ON BEHALF OF:

ACQUISITION BELL HOSPITAL, LLC

ADVANTAGEPOINT HEALTH ALLIANCE, LLC

ADVANTAGEPOINT HEALTH ALLIANCE — FAUQUIER, LLC

AMERICA MANAGEMENT COMPANIES, LLC

AMG-CROCKETT, LLC

AMG-HILLSIDE, LLC

AMG-LIVINGSTON, LLC

AMG-LOGAN, LLC

AMG-SOUTHERN TENNESSEE, LLC

AMG-TRINITY, LLC

ANDALUSIA PHYSICIAN PRACTICES, LLC

ASHLAND PHYSICIAN SERVICES, LLC

ASHLEY VALLEY MEDICAL CENTER, LLC

ASHLEY VALLEY PHYSICIAN PRACTICE, LLC

ATHENS PHYSICIANS PRACTICE, LLC

ATHENS REGIONAL MEDICAL CENTER, LLC

ATHENS SURGERY CENTER PARTNER, LLC

BELL JV, LLC

BELL PHYSICIAN PRACTICES, INC.

BOLIVAR PHYSICIAN PRACTICES, LLC

BOURBON COMMUNITY HOSPITAL, LLC

BOURBON PHYSICIAN PRACTICE, LLC

BRIM HOSPITALS, INC.

BUFFALO TRACE RADIATION ONCOLOGY ASSOCIATES, LLC

CARE HEALTH COMPANY, INC.

CASTLEVIEW HOSPITAL, LLC

CASTLEVIEW MEDICAL, LLC

CASTLEVIEW PHYSICIAN PRACTICE, LLC

CLARK REGIONAL PHYSICIAN PRACTICES, LLC

CLINCH PROFESSIONAL PHYSICIAN SERVICES, LLC

CLINCH VALLEY PHYSICIANS ASSOCIATES, LLC

CLINCH VALLEY MEDICAL CENTER, INC.

CLINCH VALLEY PULMONOLOGY, LLC

CLINCH VALLEY UROLOGY, LLC

COLORADO PLAINS PHYSICIAN PRACTICES, LLC

COMMUNITY HOSPITAL OF ANDALUSIA, LLC

COMMUNITY MEDICAL, LLC

COMMUNITY-BASED SERVICES, LLC

CROCKETT HOSPITAL, LLC

CROCKETT PHO, LLC

DANVILLE DIAGNOSTIC IMAGING CENTER, LLC

DANVILLE PHYSICIAN PRACTICES, LLC

DANVILLE REGIONAL MEDICAL CENTER SCHOOL OF HEALTH PROFESSIONS, LLC

DANVILLE REGIONAL MEDICAL CENTER, LLC

DLP PARTNER, LLC

DLP PARTNER CENTRAL CAROLINA, LLC

DLP PARTNER CONEMAUGH, LLC

DLP PARTNER FRYE, LLC

DLP PARTNER MARQUETTE, LLC

DLP PARTNER MEDWEST, LLC

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

DLP PARTNER TWIN COUNTY, LLC

DLP PARTNER WILSON RUTHERFORD, LLC

DODGE CITY HEALTHCARE GROUP, LLC

DODGE CITY HEALTHCARE PARTNER, INC.

FAUQUIER PARTNER, LLC

FLEMING MEDICAL CENTER, LLC

GEORGETOWN COMMUNITY HOSPITAL, LLC

GEORGETOWN REHABILITATION, LLC

HCK LOGAN MEMORIAL, LLC

HDP ANDALUSIA, LLC

HDP GEORGETOWN, LLC

HILLSIDE HOSPITAL, LLC

HISTORIC LIFEPOINT HOSPITALS, LLC

HRMC, LLC

HSCGP, LLC

HSC MANAGER, LLC

HST PHYSICIAN PRACTICE, LLC

KANSAS HEALTHCARE MANAGEMENT COMPANY, INC.

KANSAS HEALTHCARE MANAGEMENT SERVICES, LLC

KENTUCKY HOSPITAL, LLC

KENTUCKY MEDSERV, LLC

KENTUCKY MSO, LLC

KENTUCKY PHYSICIAN SERVICES, INC.

LAKE CUMBERLAND CARDIOLOGY ASSOCIATES, LLC

LAKE CUMBERLAND PHYSICIAN PRACTICES, LLC

LAKE CUMBERLAND REGIONAL HOSPITAL, LLC

LAKE CUMBERLAND REGIONAL PHYSICIAN HOSPITAL ORGANIZATION, LLC

LAKELAND COMMUNITY HOSPITAL, LLC

LAKELAND PHYSICIAN PRACTICES, LLC

LANDER VALLEY PHYSICIAN PRACTICES, LLC

LAS CRUCES CARDIOLOGY GROUP, LLC

LAS CRUCES ENDOSCOPY PARTNER, LLC

LAS CRUCES PHYSICIAN PRACTICES, LLC

LCMC MRI, LLC

LCMC PET, LLC

LHSC, LLC

LIFEPOINT ACQUISITION CORP.

LIFEPOINT BILLING SERVICES, LLC

LIFEPOINT CSLP, LLC

LIFEPOINT HOLDINGS 2, LLC

LIFEPOINT HOSPITALS HOLDINGS, LLC

LIFEPOINT MEDICAL GROUP - HILLSIDE, INC

LIFEPOINT OF KENTUCKY, LLC

LIFEPOINT OF LAKE CUMBERLAND, LLC

LIFEPOINT PSO, LLC

LIFEPOINT RC, INC.

LIFEPOINT VA HOLDINGS, INC.

LIFEPOINT WV HOLDINGS, INC.

LIVINGSTON REGIONAL HOSPITAL, LLC

LOGAN GENERAL HOSPITAL, LLC

LOGAN HEALTHCARE PARTNER, LLC

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

LOGAN MEDICAL, LLC

LOGAN MEMORIAL HOSPITAL, LLC

LOGAN PHYSICIAN PRACTICE, LLC

LOS ALAMOS PHYSICIAN PRACTICES, LLC

MARTINSVILLE PHYSICIAN PRACTICES, LLC

MEADOWVIEW PHYSICIAN PRACTICE, LLC

MEADOWVIEW REGIONAL MEDICAL CENTER, LLC

MEADOWVIEW RIGHTS, LLC

MEMORIAL HOSPITAL OF MARTINSVILLE & HENRY COUNTY AMBULATORY SURGERY CENTER, LLC

MEMORIAL PROMPT CARE, LLC

MERCY PHYSICIAN PRACTICES, LLC

MEXIA-PRINCIPAL, INC.

MINDEN PHYSICIAN PRACTICES, LLC

MY HEALTHPOINT, LLC

NASON MEDICAL CENTER, LLC

NASON PHYSICIAN PRACTICES, LLC

NORTHEASTERN NEVADA PHYSICIAN PRACTICES, LLC

NORTHWEST MEDICAL CENTER-WINFIELD, LLC

NORTON PARTNER, LLC

NWMC - WINFIELD ANESTHESIA PHYSICIANS, LLC

NWMC - WINFIELD HOSPITALIST PHYSICIANS, LLC

NWMC-WINFIELD PHYSICIAN PRACTICES, LLC

OMNIPOINT SURGICAL ASSOCIATES, LLC

OPELOUSAS IMAGING CENTER PARTNER, LLC

OPELOUSAS PET/CT IMAGING CENTER, LLC

ORTHOPEDICS OF SOUTHWEST VIRGINIA, LLC

PALESTINE-PRINCIPAL G.P., INC.

PHC HOSPITALS, LLC

PHC-AVIATION, INC.

PHC-CLEVELAND, INC.

PHC-ELKO, INC.

PHC-FORT MOHAVE, INC.

PHC-FORT MORGAN, INC.

PHC-LAKE HAVASU, INC.

PHC-LAKEWOOD, INC.

PHC-LAS CRUCES, INC.

PHC-LOS ALAMOS, INC.

PHC-LOUISIANA, INC.

PHC-MARTINSVILLE, INC.

PHC-MINDEN G.P., INC.

PHC-MORGAN LAKE, INC.

PHC-SELMA, LLC

PHC-TENNESSEE, INC.

PIEDMONT PARTNER, LLC

PINELAKE PHYSICIAN PRACTICE, LLC

PINELAKE REGIONAL HOSPITAL, LLC

POITRAS PRACTICE, LLC

PORTAGE PARTNER, LLC

PRHC-ALABAMA, LLC

PRHC-ENNIS G.P., INC.

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

PRINCIPAL HOSPITAL COMPANY OF NEVADA, INC.

PRINCIPAL KNOX, L.L.C.

PRINCIPAL-NEEDLES, INC.

PROFESSIONAL BILLING SERVICES, LLC

PROVIDENCE GROUP PRACTICES, LLC

PROVIDENCE GROUP PRACTICES II, LLC

PROVIDENCE HOLDING COMPANY, LLC

PROVIDENCE HOSPITAL, LLC

PROVIDENCE PHYSICIAN PRACTICES, LLC

PROVINCE HEALTHCARE COMPANY, LLC

R. KENDALL BROWN PRACTICE, LLC

RALEIGH GENERAL HOSPITAL, LLC

RIVER PARISHES HOSPITAL, LLC

RIVER PARISHES PARTNER, LLC

RIVER PARISHES PHYSICIAN PRACTICES, LLC

RIVERTON MEMORIAL HOSPITAL, LLC

RIVERTON ONCOLOGY PRACTICE, LLC

RIVERTON PHYSICIAN PRACTICES, LLC

RIVERVIEW MEDICAL CENTER, LLC

RIVERVIEW PHYSICIAN PRACTICES, LLC

RUSSELLVILLE HOSPITAL, LLC

RUSSELLVILLE PHYSICIAN PRACTICES, LLC

SELECT HEALTHCARE, LLC

SELMA DIAGNOSTIC IMAGING, LLC

SHARED BUSINESS SERVICES LLC

SILETCHNIK PRACTICE, LLC

SMITH COUNTY MEMORIAL HOSPITAL, LLC

SOMERSET SURGERY PARTNER, LLC

SOUTHERN TENNESSEE EMS, LLC

SOUTHERN TENNESSEE MEDICAL CENTER, LLC

SOUTHERN TENNESSEE PHO, LLC

SPRING VIEW HOSPITAL, LLC

SPRING VIEW PHYSICIAN PRACTICES, LLC

SPRINGHILL MEDICAL CENTER, LLC

SST COMMUNITY HEALTH, L.L.C.

ST. FRANCIS AFFILIATED SERVICES, LLC

ST. FRANCIS HEALTH, LLC

ST. FRANCIS PHYSICIAN PRACTICES, LLC

SUMNER PHYSICIAN PRACTICES, LLC

SUMNER REAL ESTATE HOLDINGS, LLC

SUMNER REGIONAL MEDICAL CENTER, LLC

TECHE REGIONAL PHYSICIAN PRACTICES, LLC

TEXAS SPECIALTY PHYSICIANS

THE MRI CENTER OF NORTHWEST ALABAMA, LLC

THM PHYSICIAN PRACTICE, LLC

TROUSDALE MEDICAL CENTER, LLC

TROUSDALE PHYSICIAN PRACTICES, LLC

TWO RIVERS PHYSICIAN PRACTICES, LLC

VALLEY VIEW PHYSICIAN PRACTICES, LLC

VAUGHAN PHYSICIAN PRACTICES, LLC

VILLE PLATTE MEDICAL CENTER, LLC

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

WATERTOWN PARTNER, LLC

WEST VIRGINIA MANAGEMENT SERVICES ORGANIZATION, INC.

WESTERN PLAINS PHYSICIAN PRACTICES, LLC

WESTERN PLAINS REGIONAL HOSPITAL, LLC

WOODFORD HOSPITAL, LLC

WOODS MEMORIAL HOSPITAL, LLC

WYTHE COUNTY COMMUNITY HOSPITAL, LLC

WYTHE COUNTY PHYSICIAN PRACTICES, LLC

ZONE, INCORPORATED

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

LIFEPOINT CORPORATE SERVICES GENERAL PARTNERSHIP

 

 

 

LifePoint CSLP, LLC, as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

HSCGP, LLC, as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

MEXIA PRINCIPAL HEALTHCARE LIMITED PARTNERSHIP

 

 

 

 

 

Mexia-Principal, Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Principal Hospital Company of Nevada, Inc., as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

 

PALESTINE PRINCIPAL HEALTHCARE LIMITED PARTNERSHIP

 

 

 

 

 

Palestine Principal G.P., Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Principal Hospital Company of Nevada, Inc., as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

 

PHC-ASHLAND, L.P.

 

 

 

 

 

 

PHC-Tennessee, Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Principal Hospital Company of Nevada, Inc., as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

 

PHC-MINDEN, L.P.

 

 

 

 

 

 

PHC-Minden G.P., Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

PHC-Louisiana, Inc., as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

 

PHC-MORGAN CITY, L.P.

 

 

 

 

 

 

PHC-Lakewood, Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

PHC-Morgan Lake, Inc, as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

On Behalf of:

 

PRHC-ENNIS, L.P.

 

 

 

 

 

 

PRHC-Ennis G.P., Inc., as general partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Principal Hospital Company of Nevada, Inc., as limited partner

 

 

 

 

 

/s/ Michael S. Coggin

 

Name:

Michael S. Coggin

 

Title:

Senior Vice President and Treasurer

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

/s/ Akshay Kulkami

 

 

Name:

Akshay Kulkami

 

 

Title:

Vice President

 

[Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

 

PLEDGE AGREEMENT

 

Among

 

LIFEPOINT HEALTH, INC.

 

and

 

THE SUBSIDIARIES PARTY HERETO,

 

as Pledgors,

 

and

 

CITIBANK, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of June 10, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definition of Certain Terms Used Herein

2

 

 

 

SECTION 2.

Pledge

4

 

 

 

SECTION 3.

Delivery of the Collateral

5

 

 

 

SECTION 4.

Representations and Warranties

6

 

 

 

SECTION 5.

Change of Name; Location of Collateral; Records; Inspection and Verification

7

 

 

 

SECTION 6.

Registration in Nominee Name; Denominations

8

 

 

 

SECTION 7.

Voting Rights; Dividends and Interest, etc.

8

 

 

 

SECTION 8.

Remedies upon Default

9

 

 

 

SECTION 9.

Application of Proceeds

10

 

 

 

SECTION 10.

Collateral Agent’s Calculations

12

 

 

 

SECTION 11.

Right to Initiate Judicial Proceedings

12

 

 

 

SECTION 12.

Right to Appoint a Receiver

12

 

 

 

SECTION 13.

Exercise of Powers

13

 

 

 

SECTION 14.

Remedies Not Exclusive

13

 

 

 

SECTION 15.

Waiver and Estoppel

13

 

 

 

SECTION 16.

Limitation on Collateral Agent’s Duty in Respect of Collateral

14

 

 

 

SECTION 17.

Limitation by Law

14

 

 

 

SECTION 18.

Collateral Agent Appointed Attorney-in-Fact

14

 

 

 

SECTION 19.

Establishment of Collateral Account

15

 

 

 

SECTION 20.

Waivers; Amendment

16

 

 

 

SECTION 21.

Securities Act, etc.

16

 

 

 

SECTION 22.

Registration, etc.

17

 

 

 

SECTION 23.

Termination or Release

17

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 24.

Notices

18

 

 

 

SECTION 25.

Further Assurances

18

 

 

 

SECTION 26.

Protection of Security

18

 

 

 

SECTION 27.

Taxes; Encumbrances

18

 

 

 

SECTION 28.

Compensation and Expenses

19

 

 

 

SECTION 29.

Stamp and Other Similar Taxes

19

 

 

 

SECTION 30.

Filing Fees, Excise Taxes, etc.

19

 

 

 

SECTION 31.

Indemnification

19

 

 

 

SECTION 32.

Security Interest Absolute

20

 

 

 

SECTION 33.

Binding Effect; Several Agreement; Assignment

20

 

 

 

SECTION 34.

Survival of Agreement; Severability

20

 

 

 

SECTION 35.

GOVERNING LAW

21

 

 

 

SECTION 36.

Counterparts

21

 

 

 

SECTION 37.

Rules of Interpretation

21

 

 

 

SECTION 38.

Resolution of Drafting Ambiguities

21

 

 

 

SECTION 39.

Jurisdiction; Consent to Service of Process

21

 

 

 

SECTION 40.

WAIVER OF JURY TRIAL

22

 

 

 

SECTION 41.

Additional Pledgors

22

 

 

 

SECTION 42.

Execution of Financing Statements

22

 

 

 

SECTION 43.

Tennessee Subsidiaries

22

 

 

 

SECTION 44.

First Lien Intercreditor Agreement

23

 

 

 

SCHEDULES

 

 

 

Schedule I

Guarantors

 

Schedule II

Pledged Stock and Debt Securities

 

 

 

 

ANNEXES

 

 

 

Annex I

Form of Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------


 

Annex II

Form of Perfection Certificate

 

 

iii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of June 10, 2016, among
LIFEPOINT HEALTH, INC., a Delaware corporation (“Borrower”), each Subsidiary of
Borrower listed on Schedule I hereto (collectively, together with each
Subsidiary that becomes a party hereto as a guarantor pursuant to Section 41 of
this Agreement, the “Guarantors” and, together with Borrower, the “Pledgors”)
and CITIBANK, N.A., as collateral agent (in such capacity, and together with any
successors in such capacity, the “Collateral Agent”) for the Secured Parties.

 

R E C I T A L S

 

A.            Borrower and CITIBANK, N.A., as administrative agent (in such
capacity, and together with any successors in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined), CITIBANK, N.A., BANK OF
AMERICA, N.A., BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and J.P. MORGAN CHASE
BANK, N.A., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), and CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, and J.P. MORGAN
CHASE BANK, N.A. as joint lead arrangers and joint bookrunners (the “Lead
Arrangers”), and the financial institutions from time to time party thereto as
lenders (together with the Administrative Agent, the Co-Documentation Agents and
the Lead Arrangers in their capacity as lenders, the “Lenders”) have entered
into that certain credit agreement, dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing for the making of Loans to Borrower and the
issuance of and participations, in Letters of Credit for the account of Borrower
or for the account of any Subsidiary, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.

 

B.            Each Guarantor has jointly and severally, pursuant to the
Guarantee Agreement (as defined in the Credit Agreement), dated as of the date
hereof, among other things, unconditionally guaranteed to the Secured Parties
the Secured Obligations.

 

C.            It is contemplated that, to the extent permitted by the Credit
Agreement, Borrower and/or one or more of its Subsidiaries may enter into one or
more Hedging Agreements with one or more Hedge Banks.

 

D.            It is contemplated that, to the extent permitted by the Credit
Agreement, Borrower and/or one or more of its Subsidiaries may from time to time
enter into one or more Secured Cash Management Agreements with one or more Cash
Management Banks.

 

E.            Borrower and each Guarantor will obtain substantial benefits from
the incurrence of Loans by Borrower and the issuance of, and participation in,
Letters of Credit for the account of Borrower or for the account of any
Subsidiary under the Credit Agreement and the entering into by Borrower and/or
one or more of its Subsidiaries of (1) Hedging Agreements with one or more Hedge
Banks and/or (2) Secured Cash Management Agreements and, accordingly, desires to
execute this Agreement in order to satisfy the condition precedent required
under Section 4.01(m) of the Credit Agreement and to induce the Lenders to make
Loans to Borrower and issue, and/or participate in, Letters of Credit for the
account of Borrower or for the account of any Subsidiary, the Hedge Banks to
enter into Hedging Agreements with Borrower and/or one or more of its
Subsidiaries and the Cash

 

--------------------------------------------------------------------------------


 

Management Banks to enter into Secured Cash Management Agreements with Borrower
and/or one or more of its Subsidiaries.

 

F.             This Agreement is given by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties to secure the payment
and performance of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.             Definition of Certain Terms Used Herein.  Capitalized
terms used but not defined herein shall have the meaning assigned to such terms
in the Credit Agreement.  As used herein, the following terms shall have the
following meanings:

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Account” shall have the meaning assigned to such term in Section 19.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

“Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 28, 29, 30 and 31.

 

“Collateral Estate” shall have the meaning assigned in Section 18(c).

 

“charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.

 

“Credit Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

 

“Discharge of Obligations” shall mean:

 

(a)           the payment in full of all the Obligations that are outstanding
and unpaid at the time all Indebtedness under the Credit Agreement is paid in
full, but excluding, for the avoidance of doubt, contingent indemnification
obligations for which no claim has been made;

 

(b)           the Lenders having then no further commitment to lend under the
Credit Agreement or to issue or participate in Letters of Credit; and

 

(c)           the LC Exposure having then been reduced to zero.

 

2

--------------------------------------------------------------------------------


 

“Distribution Date” shall mean each date fixed by the Collateral Agent in its
sole discretion for a distribution to the Secured Parties of funds held in the
Collateral Account.

 

“Exchange Rate” shall mean, at any date of determination thereof with respect to
any currency, the spot rate of exchange for the conversion of such currency into
dollars determined by reference to such rate publishing service as is
customarily utilized by the Collateral Agent for such purpose; provided that, to
the extent that “Exchange Rate” is used herein to refer to an actual exchange by
the Collateral Agent of one currency for another, “Exchange Rate” shall be
deemed to refer to the rate at which such exchange actually occurs so long as
such exchange is effected under customary market conditions.  Any such
determination of the Exchange Rate shall be conclusive absent manifest error.

 

“Excluded Equity Interest” shall have the meaning assigned thereto in Section 2.

 

“Excluded Intercompany Notes” shall have the meaning assigned thereto in
Section 2.

 

“Excluded Property” shall have the meaning assigned thereto in Section 2.

 

“Guarantor” shall have the meaning assigned thereto in the introductory
paragraph hereof.

 

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes including those described in Schedule II hereof under the heading “Pledged
Debt Securities” and intercompany notes hereafter acquired by any Pledgor and
all certificates, instruments or agreements evidencing such intercompany notes,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.

 

“Lenders” shall have the meaning assigned to such term in the Recitals of this
Agreement.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex II hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Pledgors.

 

“Pledged Debt Securities” shall have the meaning assigned thereto in Section 2.

 

“Pledged Securities” shall have the meaning assigned thereto in Section 2.

 

“Pledged Stock” shall have the meaning assigned thereto in Section 2.

 

“Pledgor” shall have the meaning assigned thereto in the introductory paragraph
hereof.

 

“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other Person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral.

 

3

--------------------------------------------------------------------------------


 

“Secured Parties” shall mean, collectively, the Collateral Agent, the
Administrative Agent, the Lead Arrangers, the Co-Documentation Agents, the
Lenders, the Hedge Banks and the Cash Management Banks.

 

“Security Documents” shall mean this Agreement, any Non-U.S. Pledge Agreements,
the Perfection Certificate, the Secured Cash Management Agreements, the Hedging
Agreements entered into between Borrower and/or any of its Subsidiaries and one
or more Hedge Banks and each other pledge agreement or other instrument or
document executed and delivered pursuant to Section 5.10, 5.11 and 5.14 of the
Credit Agreement to secure any of the Secured Obligations.

 

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.

 

“Tennessee Subsidiaries” shall mean LifePoint Medical Group-Hillside, Inc.,
PHC-Aviation, Inc., PHC-Tennessee, Inc., Principal-Needles, Inc., SST Community
Health, L.L.C. or any other Subsidiary of Borrower organized under the laws of
the State of Tennessee.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.

 

SECTION 2.             Pledge.  As security for the payment and performance, as
the case may be, in full of the Secured Obligations, each Pledgor hereby
transfers, grants, conveys, hypothecates, pledges, sets over and delivers unto
the Collateral Agent and hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in all of such Pledgor’s right,
title and interest in, to and under (a) all the shares of capital stock and
other Equity Interests of any Subsidiary now owned or hereafter acquired by such
Pledgor (including, without limitation, those listed opposite the name of the
Pledgor on Schedule II hereto) and the certificates, if any, representing all
such shares or interests (collectively, the “Pledged Stock”); provided that the
Pledged Stock shall not include (1) Equity Interests owned by any Pledgor in any
non-wholly owned Subsidiary (other than any Insurance Subsidiary or Designated
Non-Loan Party) obtained in the future by any Pledgor, in each case to the
extent that and for so long as (i) consent of the minority shareholders (other
than Borrower or any Loan Party or any Affiliate or Subsidiary of Borrower or a
Loan Party) of such Subsidiary (other than any Insurance Subsidiary or
Designated Non-Loan Party) is required for pledge of Equity Interests of such
Pledgor in such Subsidiary (other than any Insurance Subsidiary or Designated
Non-Loan Party), as applicable and (ii) such minority shareholders do not so
consent, (2) Equity Interests owned by any Pledgor in any Insurance Subsidiary
or any Designated Non-Loan Party and (3) more than 65% of the issued and
outstanding shares of voting stock of any Non-U.S. Subsidiary (any Equity
Interests excluded pursuant to clauses (1), (2) or (3) above, an “Excluded
Equity Interest”); (b) all Intercompany Notes (including, without limitation,
those listed opposite the name of the Pledgor on Schedule II hereto) (the
“Pledged Debt Securities” and together with the Pledged Stock, the “Pledged
Securities”); provided that the Tennessee Subsidiaries shall not transfer,
grant, convey, hypothecate, pledge, set over or grant to the Collateral Agent
for the benefit of the Secured Parties a security interest

 

4

--------------------------------------------------------------------------------


 

in the Pledged Debt Securities (such excluded Intercompany Notes, the “Excluded
Intercompany Notes” and, together with the Excluded Equity Interests, the
“Excluded Property”); (c) all other property that may be delivered to and held
by the Collateral Agent pursuant to the terms hereof, including, subject to
Section 7, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of the
securities referred to in clauses (a) and (b) above; (d) subject to Section 7,
all rights and privileges of the Pledgor with respect to the securities and
other property referred to in clauses (a), (b), and (c) above; and (e) subject
to Section 7, all Proceeds of any and all of the foregoing (all the foregoing,
collectively, the “Collateral”). Notwithstanding anything herein to the
contrary, Collateral shall include (and Excluded Property shall not include) the
Equity Interests and Intercompany Notes set forth on Schedule II hereto.

 

The Liens granted hereunder to secure the Secured Obligations are referred to
herein as the “Security Interest.”

 

Upon delivery to the Collateral Agent, (a) any certificated Pledged Securities
now or hereafter included in the Collateral shall be accompanied by stock or
bond powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request to carry out the terms and
conditions of this Pledge Agreement or to grant, preserve or protect the
Security Interest created hereunder or the validity or priority thereof and
(b) all other property comprising part of the Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agent may reasonably
request.  Each subsequent delivery of Pledged Securities shall be accompanied by
a schedule describing the securities then being pledged hereunder, which
schedule shall be attached hereto as a supplement to Schedule II and made a part
hereof.  Each schedule so delivered shall supplement any prior schedules so
delivered.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent for the benefit of the Secured Parties; subject, however, to
the terms, covenants and conditions hereinafter set forth.

 

SECTION 3.             Delivery of the Collateral.

 

(a)           Each Pledgor agrees to promptly (and in any event within 30 days
(or such longer time period as may be acceptable to the Collateral Agent))
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral (other than with respect to Indebtedness not
required to be evidenced by a promissory note or delivered pursuant to
Section 3(b)).

 

(b)           Each Pledgor will cause any Indebtedness for borrowed money owed
to such Pledgor by any Subsidiary of Borrower (other than by a Non-Loan Party,
unless Indebtedness owed by any Non-Loan Party to such Pledgor exceeds,
individually or in the aggregate,$10,000,000) to be evidenced by a duly executed
promissory note that is pledged and promptly (and in any event within 30 days
(or such longer time period as may be acceptable to the Collateral Agent))
delivered to the Collateral Agent pursuant to the terms hereof; provided that
the Pledgors shall not be obligated to deliver promissory notes that do not
exceed $10,000,000 in the aggregate.  It being understood that the execution and
delivery of a global Intercompany Note listed on Schedule II hereto shall
satisfy the

 

5

--------------------------------------------------------------------------------


 

requirement of this Section 3(b).  For the avoidance of doubt, intercompany
Indebtedness attributable to intercompany cash management agreements shall not
need to be evidenced by a promissory note pursuant to this Section 3(b).

 

(c)           If any Equity Interests now or hereafter acquired by any Pledgor
constituting Pledged Stock are uncertificated, such Pledgor shall promptly
notify the Collateral Agent thereof and (1) in the case of any Pledged Stock
pledged by a Pledgor organized under the laws of Tennessee, shall and (2) in
each other case, shall use commercially reasonable efforts to (i) cause the
organizational documents of the issuer of such Equity Interests (other than any
issuer that is a corporation) to be amended to provide that such Equity
Interests shall be treated as “securities” for purposes of the UCC and
(ii) cause such Equity Interests to be certificated.  If, in the case of clause
(2) after using commercially reasonable efforts such Pledgor is not able to have
such Equity Interests certificated, such Pledgor shall pursuant to an agreement
in form and substance satisfactory to the Collateral Agent, either (x) cause the
issuer thereof to agree to comply with instructions from the Collateral Agent as
to such Equity Interests, without further consent of any Pledgor or such
nominee, or (y) arrange for the Collateral Agent to become the registered owner
of such Equity Interests.

 

SECTION 4.             Representations and Warranties.  The Pledgors hereby
jointly and severally represent and warrant to the Collateral Agent and the
Secured Parties that:

 

(a)           the Pledged Stock represents that percentage as set forth on
Schedule II of the issued and outstanding shares of each class of the capital
stock or other Equity Interests of the issuer with respect thereto as of the
Effective Date;

 

(b)           except for the security interest granted hereunder, such Pledgor
(i) is and, other than as permitted by the Credit Agreement, will at all times
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II, (ii) holds the same free and clear of all
Liens (other than nonconsensual Permitted Liens and Liens permitted by
Section 6.02 of the Credit Agreement), (iii) other than as permitted by the
Credit Agreement, will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Collateral, other than pursuant hereto, and (iv) subject to Section 3 and
Section 7 and except as permitted by the Credit Agreement, will cause any and
all Collateral, whether for value paid by such Pledgor or otherwise, to be
forthwith deposited with the Collateral Agent and pledged or assigned hereunder;

 

(c)           the Pledged Securities set forth on Schedule II constitute all of
the Equity Interests in Subsidiaries (other than Excluded Equity Interests) and
Intercompany Notes owned or held by the Pledgors (other than Excluded
Intercompany Notes);

 

(d)           such Pledgor (i) has the power and authority to pledge the
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement and nonconsensual Permitted Liens and Liens
permitted by Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

 

(e)           by virtue of (i) the execution and delivery by the Pledgors of
this Agreement, when the Pledged Securities, certificates or other documents
representing or evidencing the Collateral are delivered to the Collateral Agent
in accordance with this Agreement or (ii) in the case of uncertificated Equity
Interests, the filing of a UCC financing statement, the Collateral Agent will

 

6

--------------------------------------------------------------------------------


 

obtain a valid and perfected first lien upon and security interest in such
Pledged Securities as security for the payment and performance of the Secured
Obligations;

 

(f)            all of the Pledged Stock issued to any Pledgor has been duly
authorized and validly issued and is fully paid and nonassessable;

 

(g)           all of the Pledged Debt Securities issued by any Pledgor have been
duly authorized, executed and delivered and are the enforceable obligations of
the issuer thereof;

 

(h)           all information set forth herein relating to the Pledged
Securities is accurate and complete in all material respects as of the Effective
Date;

 

(i)            all information set forth herein and in the Perfection
Certificate, including the Schedules annexed hereto and thereto, has been duly
prepared, completed and executed and the information set forth herein and
therein is correct and complete as of the Effective Date.  Fully completed UCC
financing statements containing a description of the Collateral have been
delivered to the Collateral Agent for filing in each governmental, municipal or
other office specified in Schedule 7 to the Perfection Certificate, which are
all the filings that are necessary to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent for the benefit of the Secured Parties in respect of all
Collateral in which the Security Interest may be perfected by filing under
Article 9 of the UCC in the United States (or any political subdivision thereof)
and its territories and possessions, and no further or subsequent filing or
refiling under Article 9 of the UCC is necessary in any such jurisdiction,
except as provided under applicable law with respect to the filing of
continuation statements;

 

(j)            the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the Secured Parties, the rights of the Collateral Agent in
the Collateral as set forth herein ) and

 

(k)           the pledge of the Pledged Securities pursuant to this Agreement
does not violate Regulation U or X of the Federal Reserve Board or any successor
thereto as of the Effective Date.

 

SECTION 5.             Change of Name; Location of Collateral; Records;
Inspection and Verification.

 

(a)           Each Pledgor agrees promptly to notify the Collateral Agent in
writing of any change in corporate name or its “location” for purposes of
Section 9-307 of the UCC.  Each Pledgor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
or will concurrently be made under the UCC that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Collateral
subject to no Liens other than Liens for the benefit of the Secured Parties and
nonconsensual Permitted Liens and Liens permitted by Section 6.02 of the Credit
Agreement.

 

(b)           Each Pledgor agrees to maintain, at its own cost and expense, such
complete and accurate records, in all material respects, with respect to the
Collateral owned by it as is consistent with its current practices.  The
Collateral Agent and such Persons as the Collateral Agent may

 

7

--------------------------------------------------------------------------------


 

reasonably designate shall have the right, in the presence of an Authorized
Officer of the relevant Pledgor (or his or her designee), to, at all reasonable
times, and upon reasonable prior notice, inspect all records related to the
Collateral (and to make extracts and copies from such records); provided that,
so long as no Event of Default exists, the Collateral Agent shall not exercise
such right more frequently than once every calendar year at the Pledgors’ own
cost and expense.  The Collateral Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party, subject to Section 9.17 of the Credit Agreement.

 

SECTION 6.             Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Collateral Agent;
provided that the Collateral Agent shall not exercise any such right without the
prior written consent of Borrower in the event an Event of Default is not
continuing.  Each Pledgor will promptly upon receipt give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Pledgor.  The Collateral
Agent shall at all times have the right to, upon reasonable prior notice,
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

SECTION 7.             Voting Rights; Dividends and Interest, etc.  (a)  Unless
and until an Event of Default shall have occurred and be continuing:

 

(i)            Each Pledgor shall have the right to exercise any and all voting
and/or all other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose not prohibited by the terms of
the Loan Documents; provided, however, that such Pledgor will not be entitled to
exercise any such right if the result thereof could reasonably be expected to
materially and adversely affect the rights and remedies of any of the Secured
Parties under this Agreement, the Credit Agreement or any other Loan Document or
the ability of the Secured Parties to exercise the same;

 

(ii)           The Collateral Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to each Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above and to receive the dividends it is entitled to receive pursuant to
subparagraph (iii) below; and

 

(iii)          Subject to Section 3, prior to the occurrence of an Event of
Default and notice from the Collateral Agent to the Pledgors of its intent to
exercise its rights under this Section, each Pledgor shall be entitled to
receive and retain any and all dividends, interest, principal and other amounts
paid on the Pledged Securities to the extent and only to the extent that such
cash dividends, interest, principal and other amounts are permitted by, and
otherwise paid in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws; provided, however, that
any certificates or instruments evidencing any and all dividends, interest,
principal and other amounts paid on the Pledged Securities consisting of rights
or interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Pledged Securities and shall, if received by any

 

8

--------------------------------------------------------------------------------


 

Pledgor, be held in trust for the benefit of the Collateral Agent, be segregated
from the other property or funds of such Pledgor and be forthwith delivered to
the Collateral Agent as Pledged Securities in the same form as so received (with
any necessary endorsements).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default following notice from the Collateral Agent to the Pledgors of its intent
to exercise its rights under this Section, all rights of any Pledgor to
dividends, interest, principal or other amounts that such Pledgor is authorized
to receive and retain pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other amounts.  All dividends, interest,
principal or other amounts received by the Pledgor contrary to the provisions of
this Section 7 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Pledgor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement).  Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in the Collateral
Account and shall be applied in accordance with the provisions of Section 9. 
Within five (5) Business Days after all such Events of Default have been cured,
remedied or waived, the Collateral Agent shall repay to each Pledgor all cash
dividends, interest or principal (including interest earned thereon, if any)
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) above and which remain in such account; provided, however,
that the Collateral Agent shall be under no obligation with respect to the
investment of such cash dividends, interest or principal, including, for the
avoidance of doubt, any requirement to invest such cash dividends, interest or
principal in any class of investment, interest-bearing or otherwise.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default following notice from the Collateral Agent to the Pledgors of its intent
to exercise its rights under this Section, all rights of any Pledgor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 7, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 7, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers.  After all Events of Default have been cured,
remedied or waived, such Pledgor will have the right to exercise the voting and
consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

 

SECTION 8.             Remedies upon Default.  Upon the occurrence and during
the continuance of an Event of Default, subject to applicable regulatory and
legal requirements, the Collateral Agent may sell or otherwise dispose of the
Collateral, or any part thereof, at public or, to the extent permitted by law,
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

9

--------------------------------------------------------------------------------


 

The Collateral Agent shall give a Pledgor ten (10) Business Days’ prior written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions (the “UCC”)) of the Collateral
Agent’s intention to make any sale or other disposition of such Pledgor’s
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice of such sale.  At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Collateral Agent may (in its sole
and absolute discretion) determine.  The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 8, any Secured Party
may bid for or purchase, free from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all said rights being also hereby waived
and released), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any Secured Obligation then due and payable
to such Secured Party from any Pledgor as a credit against the purchase price in
which case such Secured Obligation shall, to the relevant extent actually paid,
be deemed to be paid and satisfied to the extent of the amount actually paid,
and such Secured Party may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to any Pledgor
therefor.  For purposes hereof, (a) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (b) the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and (c) no Pledgor shall be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement, all Events of
Default shall have been remedied and the Secured Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver and the Collateral Agent
may exercise all other rights and remedies of a secured party on default under
the UCC.  Any sale pursuant to the provisions of this Section 8 shall be deemed
to conform to the commercially reasonable standards as provided in Section 9-610
of the UCC.

 

SECTION 9.             Application of Proceeds.

 

(a)           All Proceeds received by the Collateral Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral pursuant to the exercise by the Collateral Agent of its remedies,
together with any other moneys then held by the Collateral Agent in the
Collateral Account, shall, to the extent available for distribution (it being
understood that the Collateral Agent may liquidate investments prior to maturity
in order to make a distribution pursuant

 

10

--------------------------------------------------------------------------------


 

to this Section 9), be distributed (subject to the provisions of Section 10) by
the Collateral Agent on each Distribution Date in the following order of
priority:

 

First:  to the Collateral Agent for any unpaid Collateral Agent Fees;

 

Second:  without duplication of amounts applied pursuant to clause First above,
to any other Secured Party which has theretofore advanced or paid any Collateral
Agent Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Secured Parties and remaining
unpaid on such Distribution Date;

 

Third:  without duplication of the amounts applied pursuant to clause First and
Second above, to any Secured Party which has theretofore advanced or paid any
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Secured Party and for which
such Secured Party has not been reimbursed prior to such Distribution Date, and,
if such moneys shall be insufficient to pay such amounts in full, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the amounts of such Collateral Agent Fees advanced by the
respective Secured Parties and remaining unpaid on such Distribution Date;

 

Fourth:  without duplication of the amounts applied pursuant to clauses First,
Second and Third above, to the Secured Parties, pro rata, in an amount equal to
all Secured Obligations, and, if such moneys shall be insufficient to pay such
amounts in full, then ratably (without priority of any one over any other) to
such Secured Parties in proportion to the unpaid amounts thereof on such
Distribution Date;

 

Fifth:  without duplication of the amounts applied pursuant to clauses First,
Second, Third, and Fourth above, any surplus then remaining shall be paid to the
Pledgors or their successors or assigns or to whoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.

 

In the event that any such Proceeds are insufficient to pay in full the items
described in clauses First through Fourth of this Section 9(a), the Pledgors
shall remain liable for any deficiency to the extent thereof.

 

(b)           The term “unpaid” as used in clause Third of Section 9(a) refers:

 

(i)      in the absence of a bankruptcy proceeding with respect to the relevant
Pledgor(s), to all amounts of the relevant Secured Obligations outstanding as of
a Distribution Date, and

 

(ii)     during the pendency of a bankruptcy proceeding with respect to the
relevant Pledgor(s), to all amounts allowed by the bankruptcy court in respect
of the relevant Secured Obligations as a basis for distribution (including
estimated amounts,

 

11

--------------------------------------------------------------------------------


 

if any, allowed in respect of contingent claims), to the extent that prior
distributions have not been made in respect thereof.

 

Notwithstanding the foregoing, after the payments pursuant to clause FIRST
above, if a First Lien Intercreditor Agreement has been entered into among the
holders of Secured Obligations which provides for the application of proceeds
received by the Collateral Agent in respect of any sale of, collection from or
other realization upon all or any part of the Collateral, then such proceeds may
be applied pursuant to the terms of such First Lien Intercreditor Agreement and
in making the determination and allocations required in such First Lien
Intercreditor Agreement the Collateral Agent may conclusively rely upon
information supplied by the Administrative Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to such
Secured Obligations and the Collateral Agent shall have no liability to any of
the Secured Parties for actions taken in reliance on such information.

 

SECTION 10.          Collateral Agent’s Calculations.  In making the
determinations and allocations required by Section 9, the Collateral Agent may
conclusively rely upon information supplied by the Administrative Agent or any
Secured Party as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to any Secured Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Pledgor from contesting any amounts claimed by any Secured Party in
any information so supplied.  In addition, for purposes of making the
allocations required by Section 9 with respect to any amount that is denominated
in any currency other than Dollars, the Collateral Agent shall, on the
applicable Distribution Date, convert such amount into an amount of Dollars
based upon the relevant Exchange Rate as of a recent date specified by the
Collateral Agent in its reasonable discretion.  All distributions made by the
Collateral Agent pursuant to Section 9 shall be (subject to any decree of any
court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Administrative Agent of any amounts distributed to it for distribution to any
Lenders.

 

SECTION 11.          Right to Initiate Judicial Proceedings.  The Collateral
Agent (a) shall have the right and power to institute and maintain such suits
and proceedings as it may reasonably deem appropriate to protect and enforce the
rights vested in it by this Agreement and each Loan Document and (b) may, either
after entry, or without entry, proceed by suit or suits at law or in equity to
enforce such rights and to foreclose upon the Collateral and to sell all or,
from time to time, any of the Collateral under the judgment or decree of a court
of competent jurisdiction.

 

SECTION 12.          Right to Appoint a Receiver.  Upon the occurrence and
during the continuance of an Event of Default followed by the filing of a bill
in equity or other commencement of judicial proceedings to enforce the rights of
the Collateral Agent under this Agreement or any Loan Document, the Collateral
Agent shall, to the extent permitted by law, with notice to Borrower but without
notice to any other Pledgor or any party claiming through the Pledgors, without
regard to the solvency or insolvency at the time of any Person then liable for
the payment of any of the Secured Obligations, without regard to the then value
of the Collateral Estate, and without requiring any bond from any complainant in
such proceedings, be entitled as a matter of right to the appointment of a
receiver or receivers of the Collateral Estate, or any part thereof, and of the
rents, issues, tolls, profits, royalties, revenues and other income thereof,
pending such proceedings, with such powers as the court making such appointment
shall confer, and to the entry of an order directing that the rents, issues,
tolls, profits, royalties, revenues and other income of the property
constituting the whole or any

 

12

--------------------------------------------------------------------------------


 

part of the Collateral Estate be segregated, sequestered and impounded for the
benefit of the Collateral Agent and the Secured Parties, and each Pledgor
irrevocably consents to the appointments of such receiver or receivers and to
the entry of such order; provided that, notwithstanding the appointment of any
receiver, the Collateral Agent shall be entitled to retain possession and
control of all cash and Permitted Investments held by or deposited with it
pursuant to this Agreement or any Loan Document.

 

SECTION 13.          Exercise of Powers.  All of the powers, remedies and rights
of the Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Loan Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent as
set forth in any Loan Document may be exercised from time to time as herein and
therein provided.

 

SECTION 14.          Remedies Not Exclusive. (a) No remedy conferred upon or
reserved to the Collateral Agent herein or in the Loan Documents is intended to
be exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
any Security Document or now or hereafter existing at law or in equity or by
statute.

 

(b)           No delay or omission by the Collateral Agent to exercise any
right, remedy or power hereunder or under any Loan Document shall impair any
such right, remedy or power or shall be construed to be a waiver thereof, and
every right, power and remedy given by this Agreement or any Loan Document to
the Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Collateral Agent.

 

(c)           If the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any Loan Document and the proceeding for
the enforcement thereof shall have been discontinued or abandoned for any reason
or shall have been determined adversely to the Collateral Agent, then the
Pledgors, the Collateral Agent and the other Secured Parties shall, subject to
any determination in such proceeding and to the extent permitted by law,
severally and respectively be restored to their former positions and rights
hereunder or thereunder with respect to the Collateral Estate and in all other
respects, and thereafter all rights, remedies and powers of the Collateral Agent
shall continue as though no such proceeding had been taken.

 

(d)           All rights of action and of asserting claims upon or under this
Agreement and the Loan Documents may be enforced by the Collateral Agent without
the possession of any instrument evidencing any Secured Obligation or the
production thereof at any trial or other proceeding relative thereto, and any
suit or proceeding instituted by the Collateral Agent shall be, brought in its
name as Collateral Agent and any recovery of judgment shall be held as part of
the Collateral Estate.

 

SECTION 15.          Waiver and Estoppel. (a) Subject to the terms of the Loan
Documents, each Pledgor agrees, to the extent it may lawfully do so, that it
will not at any time in any manner whatsoever claim, or take the benefit or
advantage of, any appraisement, valuation, stay, extension, moratorium, turnover
or redemption law, or any law permitting it to direct the order in which the
Collateral shall be sold, now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance or enforcement of this
Agreement or any Loan Document and hereby waives all benefit or advantage of all
such laws and covenants that it will not hinder, delay or impede the

 

13

--------------------------------------------------------------------------------


 

execution of any power granted to the Collateral Agent in this Agreement or any
Loan Document but will suffer and permit the execution of every such power as
though no such law were in force; provided that nothing contained in this
Section 15(a) shall be construed as a waiver of any rights of the Pledgors under
any applicable federal bankruptcy law or state insolvency law.

 

(b)           Each Pledgor, to the extent it may lawfully do so, on behalf of
itself and all who may claim through or under it, including without limitation
any and all subsequent creditors, vendees, assignees and licensors, waives and
releases all rights to demand or to have any marshaling of the Collateral upon
any sale, whether made under any power of sale granted herein or in any Loan
Document or pursuant to judicial proceedings or upon any foreclosure or any
enforcement of this Agreement or any Loan Document, and consents and agrees that
all the Collateral may at any such sale be offered and sold as an entirety.

 

(c)           Each Pledgor waives, to the extent permitted by applicable law,
presentment, demand, protest and any notice of any kind (except notices
explicitly required hereunder or under any Loan Document) in connection with
this Agreement and the Security Documents and any action taken by the Collateral
Agent with respect to the Collateral.

 

SECTION 16.          Limitation on Collateral Agent’s Duty in Respect of
Collateral.  The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it as prescribed under Section 9-207 of the UCC.  Beyond its
duties as to the custody thereof expressly provided herein, in any Security
Document or the UCC and to account to the Secured Parties and the Pledgors for
moneys and other property received by it hereunder or under any Loan Document,
the Collateral Agent shall not have any duty to the Pledgors or to the Secured
Parties as to any Collateral in its possession or control or in the possession
or control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

 

SECTION 17.          Limitation by Law.  All rights, remedies and powers
provided in this Agreement or any Loan Document may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions hereof are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Agreement invalid,
unenforceable in whole or in part or not entitled to be recorded, registered or
filed under the provisions of any applicable law.

 

SECTION 18.          Collateral Agent Appointed Attorney-in-Fact.  (a)  Each
Pledgor hereby appoints the Collateral Agent the attorney-in-fact of such
Pledgor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem reasonably necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest, provided that the
Collateral Agent shall only take any action pursuant to such appointment upon
the occurrence and during the continuation of an Event of Default.  Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Pledgor, to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgor representing any interest or dividend or
other distribution payable in respect of the Collateral or any part thereof or
on account thereof and to give full discharge for the same, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect
thereto,

 

14

--------------------------------------------------------------------------------


 

and to sell, assign, endorse, pledge, transfer and to make any agreement
respecting, or otherwise deal with, the same; provided, however, that nothing
herein contained shall be construed as requiring or obligating the Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.  Each Pledgor hereby ratifies all that the Collateral Agent
shall lawfully do or cause to be done by virtue hereof in accordance with the
terms of this Agreement and the other Loan Documents.

 

(b)           By acceptance of the benefits of this Agreement and the Security
Documents, each Secured Party shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the
Security Documents, (ii) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the Loan Documents against any Pledgor or
the exercise of remedies hereunder or thereunder, (iii) to agree that such
Secured Party shall not take any action to enforce any provisions of this
Agreement or any Loan Document against any Pledgor or to exercise any remedy
hereunder or thereunder and (iv) to agree to be bound by the terms of this
Agreement and the Loan Documents.

 

(c)           The Collateral Agent hereby agrees that it holds and will hold all
of its right, title and interest in, to and under the Loan Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement; and the Collateral Agent further agrees that it will hold such
Collateral Estate for the benefit of the Secured Parties, for the enforcement of
the payment of all Secured Obligations (subject to the limitations and
priorities set forth herein and in the respective Loan Documents) and as
security for the performance of and compliance with the covenants and conditions
of this Agreement and each of the Loan Documents.

 

SECTION 19.          Establishment of Collateral Account. (a)   The Collateral
Agent is hereby authorized to establish and maintain at its office at
390 Greenwich Street, New York, New York 10013, in the name of the Collateral
Agent and pursuant to a control agreement, a restricted deposit account
designated “LifePoint Hospitals, Inc. Collateral Account” (the “Collateral
Account”).  Each Pledgor shall deposit into the Collateral Account from time to
time all amounts required to be deposited in the Collateral Account by this
Agreement and any amounts specifically required to be deposited therein by any
other Loan Documents.

 

(b)           The balance from time to time in the Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Secured Obligations until applied in the manner specified in Section 9 hereof. 
At any time following the occurrence and during the continuance of an Event of
Default, the Collateral Agent may in its discretion apply or cause to be applied
(subject to collection) the balance from time to time outstanding to the credit
of the Collateral Account to the payment of the Secured Obligations in the
manner specified in Section 9 hereto.

 

15

--------------------------------------------------------------------------------


 

(c)           Amounts on deposit in the Collateral Account shall be invested
from time to time in Permitted Investments as the applicable Pledgor (or, after
the occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, which Permitted Investments shall be held in the name of
the applicable Pledgor and be under the control of the Collateral Agent (or any
subagent); provided that at any time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may in its discretion
at any time and from time to time elect to liquidate any such Permitted
Investments and to apply or cause to be applied the proceeds thereof to the
payment of the Secured Obligations.

 

SECTION 20.          Waivers; Amendment.

 

(a)           No waiver of any provisions of this Agreement or any other Loan
Document or consent to any departure by any Pledgor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on any Pledgor in any case
shall entitle such Pledgor or any other Pledgor to any other or further notice
or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into among
Borrower, the Collateral Agent and the Pledgors with respect to which such
waiver, amendment or modification is to apply subject to any consents required
in accordance with Sections 9.08 and 9.09 of the Credit Agreement.

 

SECTION 21.          Securities Act, etc.  In view of the position of the
Pledgors in relation to the Pledged Securities, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will represent and agree, among
other things, to acquire such Pledged Securities for their own account for
investment, and not with a view to the distribution or resale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Collateral Agent, in its sole and absolute
discretion (but subject to the other provisions of this Agreement), (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale.  Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. 
In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem

 

16

--------------------------------------------------------------------------------


 

reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 21 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

SECTION 22.          Registration, etc.  Each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default hereunder, if for
any reason the Collateral Agent desires to sell any of the Pledged Securities of
Borrower at a public sale, it will, at any time and from time to time, upon the
written request of the Collateral Agent, use its commercially reasonable efforts
to take or to cause the issuer of such Pledged Securities to take such action
and prepare, distribute, file and/or cause to become effective such documents as
are required or advisable in the reasonable opinion of counsel for the
Collateral Agent to permit the public sale of such Pledged Securities.  Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling Persons (collectively, “indemnitees”) from
and against all loss, liability, reasonable expenses, costs of counsel
(including, without limitation, reasonable fees and expenses to the Collateral
Agent of legal counsel) and claims (including the costs of investigation) that
they may incur insofar as such loss, liability, expense or claim arises out of
or is based upon any alleged untrue statement of a material fact contained in
any prospectus (or any amendment or supplement thereto) or in any notification
or offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Securities by the
Collateral Agent or any other Secured Party expressly for use therein.  Each
Pledgor further agrees, upon such written request referred to above, to use its
commercially reasonable efforts to qualify, file or register, or cause the
issuer of such Pledged Securities to qualify, file or register, any of the
Pledged Securities under the Blue Sky or other securities laws of such states as
may be requested by the Collateral Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations.  Each Pledgor will
bear all costs and expenses of carrying out its obligations under this
Section 22.  Each Pledgor acknowledges that there is no adequate remedy at law
for failure by it to comply with the provisions of this Section 22 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this Section 22 may be specifically enforced.

 

SECTION 23.          Termination or Release.

 

(a)           This Agreement and the Security Interest granted hereby (i) shall
terminate when the Discharge of Obligations shall have occurred (at which time
the Collateral Agent shall as promptly as reasonably practicable execute and
deliver to each Pledgor, at such Pledgor’s expense, all UCC termination
statements and other documents which such Pledgor shall reasonably request to
evidence such termination) and (ii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment in respect of any
Obligation or any other Secured Obligation is rescinded or must otherwise be
restored by any Secured Party upon any bankruptcy or reorganization of any
Pledgor or otherwise.    Any execution and delivery of termination statements or
documents pursuant to this Section 23(a) shall be without recourse to or
warranty by the Collateral Agent.

 

(b)           (i) Upon any sale or other transfer by any Pledgor of any
Collateral that is permitted under the Credit Agreement to any Person that is
not a Pledgor, (ii) upon release of a Guarantor from its obligations under the
Guarantee Agreement and the consequent release of the

 

17

--------------------------------------------------------------------------------


 

security interest granted hereby by such Guarantor in any Collateral pursuant to
Section 5.14 of the Credit Agreement, or (iii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.08 of the Credit Agreement, the security
interest in such Collateral shall be automatically released and, if applicable,
the relevant Guarantor shall be automatically released from its obligations
hereunder, in each case without further action.  If the capital stock of a
Pledgor is sold, transferred or otherwise disposed of to a Person that is not an
Affiliate of Borrower so that such Pledgor is no longer a Subsidiary of Borrower
pursuant to a transaction permitted by Section 6.05 of the Credit Agreement,
such Pledgor shall be automatically released from its obligations under this
Agreement without further action.

 

(c)           In connection with any termination or release pursuant to
paragraph (a) or (b), the Collateral Agent shall as promptly as reasonably
practicable execute and deliver to any Pledgor, at such Pledgor’s expense, all
documents that such Pledgor shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 23 shall be without recourse to or warranty by the Collateral
Agent.

 

SECTION 24.          Notices.  All communications and notices hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to any Pledgor that is a Domestic
Subsidiary shall be given to it in care of Borrower.

 

SECTION 25.          Further Assurances.  At any time and from time to time,
upon the written request of the Administrative Agent or the Collateral Agent,
and at the expense of Borrower, each Pledgor will promptly execute and deliver
any and all such instruments and documents and take such further action as is
necessary or reasonably requested further to perfect, or to protect the
perfection of, the liens and security interests granted under the Security
Documents, including, without limitation, the filing of any financing or
continuation statements under the UCC.  In addition to the foregoing, at any
time and from time to time, upon the written request of the Collateral Agent,
and at the expense of Borrower, each Pledgor will promptly execute and deliver
any and all such further instruments and documents and take such further action
as the Collateral Agent determines in its reasonable judgment is necessary or
reasonably requested to obtain the full benefits of this Agreement and the
Security Documents and of the rights and powers herein and therein granted,
including, without limitation, the filing of any financing or continuation
statements under the UCC in effect in any jurisdiction with respect to the liens
and security interests granted by the Security Documents.  Each Pledgor also
hereby authorizes the Collateral Agent to sign and file any such financing or
continuation statements without the signature of such Pledgor.  Notwithstanding
the foregoing, in no event shall the Collateral Agent have any obligation to
monitor the perfection or continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral.

 

SECTION 26.          Protection of Security.  Each Pledgor shall, at its own
cost and expense, take any and all actions necessary and reasonable to defend
title to the Collateral against all Persons and to defend the Security Interest
of the Collateral Agent in the Collateral and the priority thereof against any
Lien other than Liens on the Collateral expressly permitted by Section 6.02 of
the Credit Agreement.

 

SECTION 27.          Taxes; Encumbrances.  At its option, to the extent that
nonpayment thereof could reasonably be expected to result in an Event of Default
or following the occurrence and during the continuance of an Event of Default,
the Collateral Agent may discharge past due taxes, assessments, charges, fees,
liens, security interests or other encumbrances at any time levied or placed on
the Collateral, to the extent any Pledgor fails to do so (in each case with
reasonable prior notice to

 

18

--------------------------------------------------------------------------------


 

such Pledgor), and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 27 shall be interpreted as excusing any Pledgor
from the performance of, or imposing any obligation on the Collateral Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Pledgor with respect to taxes, assessments, charges, fees, liens, security
interests or other encumbrances as set forth herein or in the other Loan
Documents.

 

SECTION 28.          Compensation and Expenses.  Each Pledgor agrees to
(promptly after receipt of a reasonably detailed invoice therefor) pay to the
Collateral Agent, from time to time upon demand all of the reasonable and
documented out-of-pocket costs and expenses incurred by the Collateral Agent
(including, without limitation, the reasonable and documented fees and
disbursements of its counsel, advisors and agents) (i) arising in connection
with the preparation, execution, delivery, modification and termination of this
Agreement and each Security Document or the enforcement of any of the provisions
hereof or thereof, or (ii) incurred or required to be advanced in connection
with the administration of the Collateral Estate, the sale or other disposition
of Collateral pursuant to any Security Document and the preservation, protection
or defense of the Collateral Agent’s rights under this Agreement and the
Security Documents and in and to the Collateral and the Collateral Estate.  Such
fees, costs and expenses are intended to constitute expenses of administration
under any bankruptcy law relating to creditors’ rights generally.  The
obligations of each Pledgor under this Section 28 shall survive the termination
of the other provisions of this Agreement and the resignation or removal of the
Collateral Agent hereunder.

 

SECTION 29.          Stamp and Other Similar Taxes.  Each Pledgor agrees to
indemnify and hold harmless the Collateral Agent, the Administrative Agent and
each other Secured Party from any present or future claim for liability for any
stamp or any other similar tax, and any penalties or interest with respect
thereto, which may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any Security Document, the Collateral Estate or
any Collateral.  The obligations of each Pledgor under this Section 29 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Agent hereunder.

 

SECTION 30.          Filing Fees, Excise Taxes, etc.  Each Pledgor agrees to pay
or to reimburse the Collateral Agent for any and all payments made by the
Collateral Agent in respect of all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts which may be payable or
determined to be payable in respect of the execution and delivery of this
Agreement and each Security Document.  The obligations of each Pledgor under
this Section 30 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Collateral Agent hereunder.

 

SECTION 31.          Indemnification.  Each Pledgor agrees to pay, indemnify and
hold the Collateral Agent, the Administrative Agent and the other Secured
Parties (and their respective directors, officers, agents and employees)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonably documented expenses
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel, advisors and agents) or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement and the Security Documents, unless finally
judicially determined to have arisen from the gross negligence or willful
misconduct of the indemnified party, including for taxes in any jurisdiction in
which the Collateral Agent is subject to tax by reason of actions hereunder or
under the Security Documents, unless such taxes are imposed on or

 

19

--------------------------------------------------------------------------------


 

measured by compensation paid to the Collateral Agent under Section 29.  In any
suit, proceeding or action brought by the Collateral Agent under or with respect
to any contract, agreement, interest or obligation constituting part of the
Collateral for any sum owing thereunder, or to enforce any provisions thereof,
Borrower will save, indemnify and keep the Collateral Agent, the Administrative
Agent and the other Secured Parties harmless from and against all expense, loss
or damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the obligor thereunder arising out of a
breach by any Pledgor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
obligor or its successors from any Pledgor, and all such obligations of each
Pledgor shall be and remain enforceable against and only against each Pledgor
and shall not be enforceable against the Collateral Agent, the Administrative
Agent or any other Secured Party.  The agreements in this Section 31 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Agent hereunder.

 

SECTION 32.          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of this Agreement,
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Secured Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from this Agreement, the
Credit Agreement, any other Loan Document or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or in
respect of this Agreement (other than the payment in full of all the Secured
Obligations and termination of the Commitments under the Credit Agreement).

 

SECTION 33.          Binding Effect; Several Agreement; Assignment.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns.  This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents. 
This Agreement shall be construed as a separate agreement with respect to each
Pledgor and may be amended, modified, supplemented, waived or released with
respect to any Pledgor without the approval of any other Pledgor and without
affecting the obligations of any other Pledgor hereunder.

 

SECTION 34.          Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by any Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document

 

20

--------------------------------------------------------------------------------


 

shall be considered to have been relied upon by the Collateral Agent and the
other Secured Parties and shall survive the making by the Lenders of the Loans,
and the Lenders’ issuance of and participations in Letters of Credit, regardless
of any investigation made by the Secured Parties or on their behalf, and shall
continue in full force and effect until this Agreement shall terminate.

 

(b)           In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.  It is understood and agreed that this
Agreement shall create separate security interests in the Collateral securing
the Secured Obligations, as provided in Section 1, and that any determination by
any court with jurisdiction that the security interest securing any Secured
Obligation or class of Secured Obligations is invalid for any reason shall not
in and of itself invalidate the security interest securing any other Secured
Obligations hereunder.

 

SECTION 35.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 36.          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract, and shall become
effective as provided in Section 33.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or other electronic
means shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 37.          Rules of Interpretation.  The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.  Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

SECTION 38.          Resolution of Drafting Ambiguities.  Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.

 

SECTION 39.          Jurisdiction; Consent to Service of Process.  (a)  Each
Pledgor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any State court or Federal court of
the United States of America sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, and each of the parties
hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the extent
permitted by applicable law, in such Federal court referred to above.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law.  Nothing in this

 

21

--------------------------------------------------------------------------------


 

Agreement shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Pledgor or its properties in
the courts of any jurisdiction.

 

(b)           Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
State or Federal court sitting in the Borough of Manhattan referred to in
paragraph (a) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 24.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 40.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 41.          Additional Pledgors.  Pursuant and subject to Section 5.14
of the Credit Agreement, certain Domestic Subsidiaries of Borrower that were not
in existence or not Guarantors on the date of the Credit Agreement may be
required to enter into this Agreement as Pledgors.  Upon execution and delivery
by the Collateral Agent and each such Domestic Subsidiary of an instrument in
the form of Annex I attached hereto, such Domestic Subsidiary shall become a
Pledgor hereunder with the same force and effect as if originally named as a
Pledgor herein.  The execution and delivery of such instrument shall not require
the consent of any other Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.

 

SECTION 42.          Execution of Financing Statements.  Pursuant to
Section 9-509 of the UCC, each Pledgor authorizes the Collateral Agent to file
financing statements with respect to the Collateral owned by it without the
signature of such Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  A carbon, photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.

 

SECTION 43.          Tennessee Subsidiaries. The Tennessee Subsidiaries agree
not to make loans to any Subsidiary of Borrower in excess of $1,000,000.

 

22

--------------------------------------------------------------------------------


 

SECTION 44.          First Lien Intercreditor Agreement.  If a First Lien
Intercreditor Agreement has been entered into among the holder of Secured
Obligations, then this Agreement shall be subject to the terms of such First
Lien Intercreditor Agreement and in the event of a conflict between the terms of
this Agreement and the terms of such First Lien Intercreditor Agreement the
terms of such First Lien Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

LIFEPOINT HEALTH, INC., as Pledgor

 

 

 

 

 

By

/s/ Michael S. Coggin

 

 

Name:

Michael S. Coggin

 

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

Address:

330 Seven Springs Way, Brentwood, TN 37027

 

[Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Collateral Agent

 

 

 

 

 

By:

/s/ Akshay Kulkami

 

 

Name:

Akshay Kulkami

 

 

Title:

Vice President

 

 

Address:

390 Greenwich St., New York, NY 10013

 

[Pledge Agreement]

 

--------------------------------------------------------------------------------